[wtm10q63018ex10001.jpg]
Execution Version CREDIT AGREEMENT Dated as of May 11, 2018 among NSM INSURANCE
GROUP, LLC, as the Borrower, NSM INSURANCE HOLDCO, LLC, as Holdings, ARES
CAPITAL CORPORATION, as Administrative Agent, and THE LENDERS AND L/C ISSUERS
PARTY HERETO FROM TIME TO TIME ♦ ♦ ♦ ARES CAPITAL MANAGEMENT LLC, as Sole
Bookrunner and Sole Lead Arranger and LAKE FOREST BANK & TRUST COMPANY, N.A., as
Documentation Agent [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING
TERMS .................................. 1 Section 1.1 Defined Terms
.......................................................................................................
1 Section 1.2 UCC Terms
..........................................................................................................
49 Section 1.3 Accounting Terms and Principles
........................................................................ 49
Section 1.4 Payments
..............................................................................................................
51 Section 1.5 Interpretation
........................................................................................................
51 Section 1.6 Currency Equivalents Generally
.......................................................................... 52
Section 1.7 Effectuation of Transactions
................................................................................
53 ARTICLE 2 THE FACILITIES
..................................................................................................................
53 Section 2.1 The
Commitments................................................................................................
53 Section 2.2 Borrowing Procedures
.........................................................................................
53 Section 2.3 Swingline Loans
..................................................................................................
55 Section 2.4 Letters of Credit
...................................................................................................
56 Section 2.5 Reduction and Termination of the Commitments
................................................ 58 Section 2.6 Repayment of
Loans
............................................................................................
59 Section 2.7 Optional Prepayments
..........................................................................................
59 Section 2.8 Mandatory Prepayments
......................................................................................
59 Section 2.9 Interest
.................................................................................................................
63 Section 2.10 Conversion and Continuation Options
................................................................. 64 Section
2.11 Fees
......................................................................................................................
64 Section 2.12 Application of Payments
......................................................................................
65 Section 2.13 Payments and Computations
................................................................................
67 Section 2.14 Evidence of Debt
.................................................................................................
68 Section 2.15 Suspension of Eurodollar Rate Option
................................................................ 69 Section 2.16
Breakage Costs; Increased Costs; Capital Requirements
.................................... 70 Section 2.17 Taxes
....................................................................................................................
72 Section 2.18 Substitution of Lenders
........................................................................................
76 Section 2.19 Incremental Facilities
...........................................................................................
77 Section 2.20 Extensions/Modifications of Loans
..................................................................... 79 Section
2.21 Defaulting Lenders
..............................................................................................
82 i [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10003.jpg]
ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF
CREDIT.................................................. 84 Section 3.1
Conditions Precedent to Funding of Loans and Letters of Credit on the Closing
Date
........................................................................................................
84 Section 3.2 Conditions Precedent to Funding of Loans and Letters of Credit
after the Closing Date
........................................................................................................
86 Section 3.3 Determinations of Initial Borrowing Conditions
................................................. 87 Section 3.4 Conditions
Precedent to Delayed-Draw Term Loans ..........................................
87 ARTICLE 4 REPRESENTATIONS AND WARRANTIES
...................................................................... 88
Section 4.1 Corporate Existence; Compliance with Law
....................................................... 88 Section 4.2 Loan
Documents
..................................................................................................
88 Section 4.3 Ownership of Group Members
............................................................................ 89
Section 4.4 Financial Statements
............................................................................................
89 Section 4.5 Material Adverse Effect
.......................................................................................
89 Section 4.6 Solvency
..............................................................................................................
89 Section 4.7 Litigation
..............................................................................................................
90 Section 4.8 Taxes
....................................................................................................................
90 Section 4.9 Margin
Regulations..............................................................................................
90 Section 4.10 No Defaults
..........................................................................................................
90 Section 4.11 Investment Company Act
....................................................................................
90 Section 4.12 Labor Matters
.......................................................................................................
90 Section 4.13 ERISA
..................................................................................................................
91 Section 4.14 Environmental Matters
........................................................................................
91 Section 4.15 Intellectual Property
.............................................................................................
91 Section 4.16 Title; Real Property
..............................................................................................
92 Section 4.17 Full Disclosure
.....................................................................................................
92 Section 4.18 Patriot Act
............................................................................................................
92 Section 4.19 Foreign Assets Control Regulations and Anti-Money Laundering
..................... 93 ARTICLE 5 FINANCIAL COVENANT
...................................................................................................
93 Section 5.1 Maximum Consolidated Total Leverage Ratio
.................................................... 93 Section 5.2 Borrower’s
Right to Cure
....................................................................................
94 ARTICLE 6 REPORTING COVENANTS
................................................................................................
95 Section 6.1 Financial Statements
............................................................................................
95 ii [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10004.jpg]
Section 6.2 Other Events
........................................................................................................
96 Section 6.3 Copies of Notices and Reports
............................................................................. 97
Section 6.4 Taxes
....................................................................................................................
97 Section 6.5 Labor Matters
.......................................................................................................
97 Section 6.6 ERISA Matters
.....................................................................................................
97 Section 6.7 Environmental Matters
........................................................................................
98 Section 6.8 Other Information
................................................................................................
98 ARTICLE 7 AFFIRMATIVE COVENANTS
............................................................................................
98 Section 7.1 Maintenance of Corporate Existence
................................................................... 99 Section
7.2 Compliance with Laws, Etc.
................................................................................
99 Section 7.3 Payment of Obligations
.......................................................................................
99 Section 7.4 Maintenance of Property
......................................................................................
99 Section 7.5 Maintenance of Insurance
....................................................................................
99 Section 7.6 Keeping of Books
................................................................................................
99 Section 7.7 Access to Books and Property
........................................................................... 100
Section 7.8 Environmental
....................................................................................................
100 Section 7.9 Use of Proceeds
.................................................................................................
100 Section 7.10 Additional Collateral and
Guaranties................................................................. 101
Section 7.11 Deposit Accounts
...............................................................................................
103 Section 7.12 Post Closing Matters
..........................................................................................
103 Section 7.13 OFAC/Patriot Act
..............................................................................................
103 Section 7.14 Designation of Subsidiaries
...............................................................................
103 ARTICLE 8 NEGATIVE COVENANTS
................................................................................................
104 Section 8.1 Indebtedness
......................................................................................................
104 Section 8.2 Liens
..................................................................................................................
108 Section 8.3 Investments
........................................................................................................
110 Section 8.4 Asset Sales
.........................................................................................................
114 Section 8.5 Restricted Payments
...........................................................................................
117 Section 8.6 Prepayment of Junior Financing
........................................................................ 119
Section 8.7 Fundamental Changes
........................................................................................
121 Section 8.8 Change in Nature of Business
............................................................................ 122
Section 8.9 Transactions with Affiliates
...............................................................................
124 Section 8.10 Third-Party Restrictions on Liens or Restricted Payments
................................ 126 iii [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10005.jpg]
Section 8.11 Modification of Certain Documents
.................................................................. 127 Section
8.12 Accounting Changes; Fiscal Year
...................................................................... 127
Section 8.13 Margin
Regulations............................................................................................
127 Section 8.14 Compliance with ERISA
...................................................................................
128 ARTICLE 9 EVENTS OF DEFAULT
.....................................................................................................
128 Section 9.1 Definition
...........................................................................................................
128 Section 9.2 Remedies
............................................................................................................
129 Section 9.3 Actions in Respect of Letters of
Credit.............................................................. 130 ARTICLE
10 THE ADMINISTRATIVE AGENT
..................................................................................
130 Section 10.1 Appointment and Duties
....................................................................................
130 Section 10.2 Binding Effect
....................................................................................................
131 Section 10.3 Use of Discretion
...............................................................................................
132 Section 10.4 Delegation of Rights and Duties
........................................................................ 132
Section 10.5 Reliance and Liability
........................................................................................
132 Section 10.6 Administrative Agent Individually
.................................................................... 133 Section
10.7 Lender Credit Decision
......................................................................................
133 Section 10.8 Expenses; Indemnities
.......................................................................................
134 Section 10.9 Resignation of Administrative Agent or L/C Issuer
.......................................... 134 Section 10.10 Release of
Collateral or Guarantors
................................................................... 135 Section
10.11 Additional Secured Parties
.................................................................................
136 Section 10.12 Intercreditor Agreements
...................................................................................
136 ARTICLE 11 MISCELLANEOUS
..........................................................................................................
136 Section 11.1 Amendments, Waivers, Etc.
..............................................................................
136 Section 11.2 Assignments and Participations; Binding Effect
............................................... 140 Section 11.3 Costs and
Expenses
............................................................................................
145 Section 11.4 Indemnities
........................................................................................................
146 Section 11.5 Survival
..............................................................................................................
147 Section 11.6 Limitation of Liability for Certain Damages
..................................................... 147 Section 11.7
Lender-Debtor Relationship
..............................................................................
147 Section 11.8 Right of Setoff
...................................................................................................
148 Section 11.9 Sharing of Payments, Etc.
..................................................................................
148 Section 11.10 Marshaling; Payments Set Aside
....................................................................... 148 iv
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10006.jpg]
Section 11.11 Notices
...............................................................................................................
148 Section 11.12 Electronic Transmissions
...................................................................................
149 Section 11.13 Governing Law
..................................................................................................
150 Section 11.14 Jurisdiction
.........................................................................................................
150 Section 11.15 Waiver of Jury Trial
...........................................................................................
151 Section 11.16 Severability
........................................................................................................
151 Section 11.17 Execution in Counterparts
.................................................................................
151 Section 11.18 Entire Agreement
...............................................................................................
151 Section 11.19 Acceptable Intercreditor Agreements
................................................................ 151 Section
11.20 Non-Public Information; Confidentiality
........................................................... 152 Section 11.21
Patriot Act Notice
..............................................................................................
153 Section 11.22 Release of Guarantors
........................................................................................
153 Section 11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ........ 154 v [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10007.jpg]
SCHEDULES AND EXHIBITS Schedule I - Commitments Schedule II - Addresses for
Notices Schedule 2.4 - Existing Letters of Credit Schedule 3.1(a) - Other
Collateral Documents Schedule 4.2 - Permits, Filings, Consents and Notices
Schedule 4.3 - Ownership of Group Members; Subsidiaries; Capitalization Schedule
4.12 - Labor Matters Schedule 4.14 - Environmental Matters Schedule 4.16 - Real
Property Schedule 7.12 - Post-Closing Matters Schedule 8.1 - Indebtedness
Schedule 8.2 - Liens Schedule 8.3 - Investments Schedule 8.9 - Affiliate
Transactions Exhibit A - Form of Assignment Exhibit B - Form of [Revolving
Loan][Term Loan] Note Exhibit C - Form of Notice of Borrowing Exhibit D - Form
of Swingline Loan Request Exhibit E - Form of L/C Request Exhibit F - Form of
Notice of Conversion or Continuation Exhibit G - Form of Compliance Certificate
Exhibit H - Form of Guaranty and Security Agreement Exhibit I - Form of
Affiliated Lender Assignment and Assumption Exhibit J - Form of Solvency
Certificate vi [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10008.jpg]
THIS CREDIT AGREEMENT, DATED AS OF MAY 11, 2018, IS ENTERED INTO AMONG NSM
INSURANCE GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY (THE “BORROWER”), NSM
INSURANCE HOLDCO, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“HOLDINGS”), THE
LENDERS, THE L/C ISSUERS AND ARES CAPITAL CORPORATION (“ARES”), AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND THE L/C ISSUERS (IN SUCH CAPACITY,
TOGETHER WITH ITS SUCCESSORS AND PERMITTED ASSIGNS IN SUCH CAPACITY, THE
“ADMINISTRATIVE AGENT”). W I T N E S S E T H: WHEREAS, the Borrower has
requested, and the Lenders (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.1 below) have agreed, that (a)
the Lenders make Initial Term Loans on the Closing Date to the Borrower in an
aggregate amount equal to $100,000,000, (b) the Lenders commit to making
Delayed-Draw Term Loans in an aggregate principal amount equal to $51,000,000
and (c) the Lenders provide the Revolving Credit Facility in an aggregate amount
of $10,000,000, including the letter of credit subfacility, in each case on the
terms and subject to the conditions set forth in this Agreement; WHEREAS, the
Borrower will use the proceeds of the Initial Term Loans, the Delayed-Draw Term
Loans and the Initial Revolving Borrowing, if any, to (i) consummate the
Refinancing, (ii) finance the Leo Acquisition and (iii) pay the fees and
expenses incurred in connection with the transactions contemplated hereby; and
WHEREAS, on the Closing Date, White Mountains Catskill Holdings, Inc., a
Delaware corporation (the “Buyer”), a wholly owned subsidiary of White Mountains
Insurance Group, Ltd., a Bermuda exempted limited liability company, will
purchase certain Stock and Stock Equivalents in Holdings from the Sellers (the
“Acquisition”) pursuant to the terms of the Acquisition Agreement. NOW,
THEREFORE, in consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS,
INTERPRETATION AND ACCOUNTING TERMS Section 1.1 Defined Terms. As used in this
Agreement, the following terms have the following meanings: “Acceptable
Intercreditor Agreement” means (i) any intercreditor or subordination agreement
or arrangement (which may take the form of a “waterfall” or similar provision),
as applicable, the terms of which are consistent with market terms (as
determined by the Borrower and the Administrative Agent in good faith) governing
arrangements for the sharing and/or subordination of Liens and/or arrangements
relating to the distribution of payments, as applicable, at the time the
relevant intercreditor or subordination agreement or arrangement is proposed to
be established in light of the type of Indebtedness subject thereto or (ii) any
other intercreditor or subordination agreement or arrangement (which may take
the form of a “waterfall” or similar provision), as applicable, the terms of
which are reasonably acceptable to the Borrower and the Administrative Agent.
“Acquisition” has the meaning specified in the recitals.
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10009.jpg]
“Acquisition Agreement” means the Unit Purchase Agreement, dated as of March 31,
2018, by and among the Sellers, Holdings, the Buyer, Parent and ABRY Partners
VIII, L.P., a Delaware limited partnership, solely in its capacity as the Seller
Representative (as defined therein). “Acquisition Agreement Representations”
means the representations and warranties regarding Holdings set forth in Article
3 of the Acquisition Agreement a breach of which would be materially adverse to
the interests of the Lenders. “Administrative Agent” has the meaning specified
in the preamble. “Affected Lender” has the meaning specified in Section 2.18(a).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that none of the Administrative Agent nor any Lender
shall be an Affiliate of the Borrower (other than Affiliated Lenders in
accordance with the terms hereof). For purpose of this definition, “control”
means the power to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. “Affiliated Debt Fund” means
(a) any Affiliate of Parent that is a bona fide bank, debt fund, distressed
asset fund, hedge fund, mutual fund, insurance company, financial institution or
an investment vehicle that is engaged in the business of investing in, acquiring
or trading commercial loans, bonds and similar extensions of credit in the
ordinary course, in each case, that is not organized primarily for the purpose
of making equity investments, and (b) any investment fund or account of an
Affiliate of Parent managed by third parties (including by way of a managed
account, a fund or an index fund in which an Affiliate of Parent has invested)
that is not organized or used primarily for the purpose of making equity
investments, in the case of each of the preceding clauses (a) and (b), with
respect to which neither Parent nor any Permitted Investor directly or
indirectly possesses the power to direct or cause the direction of the
investment policies of such entity. In no event shall Holdings or any of its
Subsidiaries be deemed an Affiliated Debt Fund. “Affiliated Lender” means, at
any time, any Lender that is Parent or any of its Affiliates (other than
Holdings, the Borrower or any of their respective Subsidiaries). “Affiliated
Lender Assignment and Assumption” has the meaning specified in Section
11.2(g)(i)(A). “Agreement” means this Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time. “AIG” means AIG Property
Casualty U.S., Inc., a Delaware corporation. “AIG Renewal Rights” means the
obligations of the Loan Parties under the Renewal Rights Agreement. “All-In
Yield” means, as to any Indebtedness, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, interest rate
floor (with such interest rate floor equated to interest margins for purposes of
determining any increase to the Applicable Margin); provided that original issue
discount and upfront fees shall be equated to interest rates in a manner
consistent with generally accepted financial practice assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In 2
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10010.jpg]
Yield” shall not include bona fide arrangement fees, structuring fees,
underwriting fees, commitment fees, ticking fees or any other fees similar to
the foregoing (regardless of how such fees are computed and whether paid in
whole or in part to any or all lenders) paid to arrangers or underwriting
lenders for such Indebtedness or commitments in respect thereof, and shall not
include customary consent fees paid generally to consenting lenders. “Applicable
Margin” means (a) with respect to the Initial Term Loans, Delayed-Draw Term
Loans, Revolving Loans and Swingline Loans, (i) from the Closing Date until the
third Business Day following the date of the delivery of the financial
statements pursuant to Section 6.1(b) for the Fiscal Quarter ending June 30,
2018, 4.50% per annum in the case of Eurodollar Rate Loans and 3.50% in the case
of Base Rate Loans and (ii) thereafter, as set forth in the table below, from
and after the third Business Day after the date on which the Administrative
Agent shall have received the applicable financial statements pursuant to
Section 6.1(b) or 6.1(c) and the Compliance Certificate pursuant to Section
6.1(d) calculating the Consolidated Total Leverage Ratio with respect to the
period of four consecutive Fiscal Quarters ended on the last day of such Fiscal
Quarter and (b) with respect to Loans of any other tranche, the rate per annum
specified in the Incremental Amendment, the Extension/Modification Amendment or
in any amendment with respect to Replacement Loans, as the case may be,
establishing Loans of such tranche. Applicable Margin for Consolidated Total
Eurodollar Rate Applicable Margin for Pricing Level Leverage Ratio Loans Base
Rate Loans I > 4.50:1.00 4.75% 3.75% II ≤ 4.50:1.00 4.50% 3.50% but > 3.50:1.00
III ≤ 3.50:1.00 4.25% 3.25% At any time the Borrower has not submitted to the
Administrative Agent the applicable financial statements as and when required
under Section 6.1(b) and 6.1(c) and the Compliance Certificate as and when
required under Section 6.1(d), the Applicable Margin shall be determined based
on the rates set forth in Pricing Level I. Within one Business Day of receipt of
the applicable information under Section 6.1(b), 6.1(c) and 6.1(d), the
Administrative Agent shall give the Borrower and each Lender facsimile or
telephonic notice (confirmed in writing) of the Applicable Margin in effect from
such date. In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 6.1(b), 6.1(c) or 6.1(d) is determined to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then, if such
determination of inaccuracy occurs prior to the repayment in full of the Loans
and termination of the Commitments, (x) the Borrower shall as promptly as
reasonably practicable following such determination deliver to the
Administrative Agent correct financial statements and the related Compliance
Certificate required by Section 6.1(b), 6.1(c) and 6.1(d) for such Applicable
Period, (y) the Applicable Margin for such Applicable Period shall be determined
as if the Consolidated Total Leverage Ratio were determined based on the amounts
set forth in such correct financial statements and certificate and (z) the
Borrower shall promptly (and in any event within ten Business Days) following
delivery of such corrected financial statements and certificate pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. 3
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10011.jpg]
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender. “Ares” has the meaning set forth in the
introductory paragraph hereto. “Ares Capital” means Ares Capital Management LLC,
together with its managed funds and accounts. “Assignment” means an assignment
agreement entered into by a Lender, as assignor, and any Person, as assignee,
pursuant to the terms and provisions of Section 11.2 (with the consent of any
party whose consent is required by Section 11.2), accepted by the Administrative
Agent in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent and, to the extent such other form adversely affects the
interests of the Borrower, by the Borrower. “Available Excluded Contribution
Amount” means, at any time, the amount of any capital contribution in respect of
Qualified Capital Stock or the proceeds of any issuance of Qualified Capital
Stock received in cash or Cash Equivalents by the Borrower or any of its
Restricted Subsidiaries, plus the fair market value (as reasonably determined by
the Borrower) of other property received by the Borrower or any Restricted
Subsidiary as a capital contribution in respect of Qualified Capital Stock or in
return for any issuance of Qualified Capital Stock (in each case, to the extent
not otherwise applied and other than any amounts (x) constituting a Specified
Equity Contribution or included as part of the Cumulative Available Amount or
specified as excluded from the calculation of the Available Excluded
Contribution Amount hereunder or (y) received from the Borrower or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following the Closing Date through and including such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Banking Services” means each and any of the following
bank services: commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and deposit accounts. “Banking
Services Obligations” means any and all obligations of any Loan Party, whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under any arrangement in connection with Banking
Services (a) between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or the Lead Arranger or (b)
under any arrangement by any Loan Party with any counterparty that have been
designated to the Administrative Agent in writing by the Borrower as being
Banking Services Obligations for the purposes of the Loan Documents, it being 4
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10012.jpg]
understood that each counterparty thereto shall be deemed (A) to appoint the
Administrative Agent as its agent under the applicable Loan Documents and (B) to
agree to be bound by the provisions of Article 10, Section 11.3, Section 11.13,
Section 11.14 and Section 11.15 and any Acceptable Intercreditor Agreement as if
it were a Lender. “Bankruptcy Code” means the Federal Bankruptcy Reform Act of
1978 (11 U.S.C. §101, et seq.), as amended and in effect from time to time and
the regulations issued from time to time thereunder. “Base Rate” means, for any
day, a rate per annum equal to the highest of (a) the rate last quoted by The
Wall Street Journal as the “Prime Rate” in the United States (or, if The Wall
Street Journal ceases quoting a prime rate of the type described, either (i) the
per annum rate quoted as the base rate on such corporate loans in a different
nationally recognized financial publication as reasonably selected by
Administrative Agent in consultation with the Borrower or (ii) the highest per
annum rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the bank
prime loan rate or its equivalent), (b) the sum of 0.5% per annum and the
Federal Funds Rate and (c) the sum of (x) the Eurodollar Rate calculated for
each such day based on an Interest Period of three months determined at 11:00
a.m. London, England time, two (2) Business Days prior to such day, plus 1.00%.
For purposes of clause (c) above, the Eurodollar Rate on any day shall be based
on the Eurodollar Base Rate and the Screen Rate (or, if the Screen Rate is not
available for such one month maturity, the Interpolated Screen Rate, if
available). Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “Prime Rate”, the
Federal Funds Rate or the Eurodollar Rate for an Interest Period of three
months. “Base Rate Loan” means any Loan that bears interest based on the Base
Rate. “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise), other
than a Multiemployer Plan, to which any Group Member incurs or otherwise has any
obligation or liability, contingent or otherwise. “Borrower” has the meaning set
forth in the introductory paragraph hereto. “Borrowing” means a borrowing
consisting of Loans (other than Swingline Loans and Loans deemed made pursuant
to Section 2.3 or 2.4) made in one Facility on the same day by the Lenders
according to their respective Commitments under such Facility. “Business Day”
means any day of the year that is not a Saturday, Sunday or a day on which banks
are required or authorized to close in New York City and, when determined in
connection with notices and determinations in respect of any Eurodollar Rate or
Eurodollar Rate Loan or any funding, conversion, continuation, Interest Period
or payment of any Eurodollar Rate Loan, that is also a day on which dealings in
Dollar deposits are carried on in the London interbank market. “Capital
Expenditures” means, for any Person for any period, the aggregate of all
expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Restricted Subsidiaries during such period for the
acquisition, leasing (pursuant to a Capital Lease), construction, replacement,
repair, substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a Consolidated
balance sheet of such Person. “Capital Lease” means, with respect to any Person,
and subject to Section 1.3, any lease of, or other arrangement conveying the
right to use, any property (whether real, personal or mixed) by such Person as
lessee that has been or should be accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP. 5
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10013.jpg]
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is required to be
capitalized on a balance sheet of such Person prepared in accordance with GAAP.
“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof). “Cash
Collateral Account” means a deposit account or securities account in the name of
a Group Member and under the sole control (as defined in the applicable UCC) of
the Administrative Agent and (a) in the case of a deposit account, from which a
Group Member may not make withdrawals except as permitted by the Administrative
Agent and (b) in the case of a securities account, with respect to which the
Administrative Agent shall be the entitlement holder and the only Person
authorized to give entitlement orders with respect thereto. “Cash Equivalents”
means: (a) any readily-marketable securities (i) issued by, or directly,
unconditionally and fully guaranteed or insured by the United States federal
government or (ii) issued by any agency of the United States federal government
or the United Kingdom government, the obligations of which are fully backed by
the full faith and credit of the United States or United Kingdom government; (b)
any readily-marketable direct obligations issued by any other agency of the
United States or United Kingdom government, any state or territory of the United
States or the United Kingdom or any political subdivision of any such state or
any public instrumentality thereof, in each case having a rating of at least
“A-2” from S&P or at least “P-2” from Moody’s; (c) any commercial paper rated at
least “A-2” by S&P or “P-2” by Moody’s and issued by any Person organized under
the laws of any state of the United States; (d) any Dollar-denominated or
eurodollar denominated time deposit, insured certificate of deposit, overnight
bank deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii)
any commercial bank that is (A) organized under the laws of the United States,
any state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $100,000,000;
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $250,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c), (d) and (e) above shall not exceed
365 days; (f) instruments equivalent to those referred to in any of clauses (a),
(b), (c), (d) and (e) above denominated in any foreign currency comparable in
credit quality and tenor to Dollars and customarily used by corporations or
other business entities for cash management purposes in any jurisdiction outside
the United States or the United Kingdom to the extent required in connection
with any business conducted by any Group Member in such jurisdiction; and (g)
solely with respect to any Captive Insurance Subsidiary, any investment that
such Captive Insurance Subsidiary is not prohibited to make in accordance with
applicable law. 6 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10014.jpg]
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.). “CFC” means (a) any
Person that is a “controlled foreign corporation” (within the meaning of Section
957), but only if a “United States person” (within the meaning of Section
7701(a)(30)) that is an Affiliate of a Loan Party is, with respect to such
Person, a “United States shareholder” (within the meaning of Section 951(b))
described in Section 951(a)(1); and (b) each Subsidiary of any Person described
in clause (a). For purposes of this definition, all Section references are to
the Code. “CFC Holdco” means a Domestic Subsidiary that has no material assets
other than the equity interests (or equity interests and indebtedness) of one or
more Foreign Subsidiaries that are CFCs or other CFC Holdcos. “Change of
Control” means the occurrence of any of the following: (a) at any time prior to
a Qualifying IPO, Parent ceases to be the beneficial owner, in the aggregate,
directly or indirectly, of Stock of Holdings representing at least a majority of
the aggregate total voting power represented by the issued and outstanding Stock
of Holdings; (b) at any time on or after a Qualifying IPO, any Person or Persons
(in each case, other than Parent, any employee benefit plan of Holdings and its
Subsidiaries, any person or entity acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, and any other holder of Stock
as of the Closing Date and their respective Affiliates) that together constitute
a “group” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) shall become the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934) of more than the
greater of (i) 35% of the total voting power of all of the outstanding Stock for
the election of the directors of Holdings and (ii) the percentage of the total
voting power of all of the outstanding Stock of Holdings owned, directly or
indirectly, beneficially by Parent; or (c) Holdings shall cease to own and
control legally and beneficially all of the economic and voting rights
associated with ownership of all outstanding Stock and Stock Equivalents of the
Borrower (subject to any transaction permitted by Section 8.7). “Closing Date”
means May 11, 2018. “Code” means the U.S. Internal Revenue Code of 1986, as
amended. “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted pursuant to any Loan Document.
“Collateral Documents” means collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, intellectual property security agreements and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Loan Parties pledging
or granting a Lien on Collateral, and any Lender or the Administrative Agent for
the benefit of the Secured Parties now or hereafter delivered to the Lenders or
the Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, as any of the foregoing may be amended, restated and/or
modified from time to time. 7 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10015.jpg]
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Compliance Certificate” means a
certificate substantially in the form of Exhibit G. “Consolidated” means, with
respect to any Person, the accounts of such Person and its Restricted
Subsidiaries consolidated in accordance with GAAP. “Consolidated Current Assets”
means, with respect to any Person at any date, the total Consolidated current
assets of such Person at such date other than cash, Cash Equivalents, current
deferred tax assets and any Indebtedness owing to such Person or any of its
Restricted Subsidiaries by Affiliates of such Person and excluding the effects
of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Related Transactions or any consummated acquisition.
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Restricted Subsidiaries at such
date that should be classified as current liabilities on a Consolidated balance
sheet of such Person; provided, however, that “Consolidated Current Liabilities”
shall exclude (i) the principal amount of the Loans then outstanding, (ii)
obligations in respect of revolving loans under any working capital credit
facility, (iii) the current portion of any Indebtedness (other than the Loans)
of the Borrower and its Restricted Subsidiaries (and accrued interest thereon),
(iv) current deferred tax liabilities and any current accrued interest and (v)
liabilities in respect of unpaid earn- outs, and, furthermore, excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transaction or any consummated acquisition. “Consolidated First
Lien Debt” means, as to any Person at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a first priority Lien on any Collateral. “Consolidated First Lien
Leverage Ratio” of any Person as of any date means, the ratio of (a)
Consolidated First Lien Debt of such Person outstanding as of such date to (b)
LTM EBITDA for such Person. “Consolidated Interest Expense” means, for any
Person for any period, without duplication, determined on a Consolidated basis,
(a) Consolidated total interest expense of such Person and its Restricted
Subsidiaries for such period and including, in any event, (i) interest
capitalized during such period and net costs under Interest Rate Contracts for
such period and (ii) all periodic fees with respect to letters of credit and
banker’s acceptances payable by such Person and its Restricted Subsidiaries
during such period minus (b) the sum of (i) Consolidated net gains of such
Person and its Restricted Subsidiaries under Interest Rate Contracts for such
period and (ii) Consolidated interest income of such Person and its Subsidiaries
for such period plus (c) any cash dividend paid or payable in respect of
Disqualified Stock during such period other than to such Person or any Loan
Party plus (d) any net losses or obligations arising under any Interest Rate
Contracts for such period. For purposes of this definition, interest in respect
of any Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such Capital
Lease in accordance with GAAP. “Consolidated Net Income” means, with respect to
any Person for any period, the Consolidated net income (or loss) of such Person
and its Restricted Subsidiaries for such period; provided, however, 8
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10016.jpg]
that the following shall be excluded: (a) the net income (or loss) of any other
Person that is not a majority-owned Subsidiary of such Person (which interest
does not cause the net income of such other Person to be Consolidated into the
net income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Restricted Subsidiary, (b) solely for
purposes of calculating the Cumulative Available Amount, the net income of any
Subsidiary (other than a Guarantor) of such Person that is, on the last day of
such period, subject to any restriction or limitation on the payment of
dividends or the making of other distributions, to the extent of such
restriction or limitation, (c) solely for purposes of calculating Excess Cash
Flow, and subject to the pro forma adjustments set forth in the definition of
LTM EBITDA, the net income of any other Person arising prior to such other
Person becoming a Restricted Subsidiary of such Person or merging or
consolidating into such Person or its Restricted Subsidiaries and (d) any gain
(or loss) resulting from any Permitted Loan Retirement. “Consolidated Secured
Debt” means, as to any Person at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on any Collateral. “Consolidated Secured Leverage Ratio” of
any Person as of any date means, the ratio of (a) Consolidated Secured Debt of
such Person outstanding as of such date to (b) LTM EBITDA for such Person.
“Consolidated Total Debt” of any Person as of any date means all Indebtedness of
a type described in clause (a), (b), (d) or (f) of the definition thereof (it
being understood that obligations in respect of Banking Services do not
constitute Consolidated Total Debt) and all non-contingent reimbursement
obligations with respect to draws on letters of credit, bank guaranties or
bankers’ acceptances, in each case of such Person and its Restricted
Subsidiaries on a Consolidated basis as of such date, less unrestricted cash and
Cash Equivalents of such Person and its Restricted Subsidiaries held in accounts
located in the United States or the United Kingdom; provided that (a) the AIG
Renewal Rights shall, to the extent it would otherwise be included herein, be
excluded from Consolidated Total Debt for so long as Parent is providing a
guarantee with respect thereto in form and substance reasonably satisfactory to
the Administrative Agent (it being acknowledged that the guarantee in place as
of the Closing Date is reasonably acceptable to the Administrative Agent) and
(b) “earn-outs” and other similar deferred consideration payable in connection
with Permitted Acquisitions or other Permitted Investments shall be included in
Consolidated Total Debt only to the extent such consideration is due and payable
but has not yet been paid. Notwithstanding the foregoing, the amount of
commissions held in trust accounts shall be deemed to be unrestricted cash.
“Consolidated Total Leverage Ratio” of any Person as of any date means, the
ratio of (a) Consolidated Total Debt of such Person outstanding as of such date
to (b) LTM EBITDA for such Person. “Constituent Documents” means, with respect
to any Person, collectively and, in each case, together with any modification of
any term thereof, (a) the articles of incorporation, certificate of
incorporation, constitution or certificate of formation of such Person, (b) the
bylaws, operating agreement or joint venture agreement of such Person, (c) any
other equivalent constitutive, organizational or governing document of such
Person and (d) any other document setting forth the manner of election or duties
of the directors, officers or managing members of such Person or the
designation, amount or relative rights, limitations and preferences of any Stock
of such Person. “Contractual Obligation” means, with respect to any Person, any
provision of any Security issued by such Person or of any document or
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its property is bound or to which any of its property is
subject. 9 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10017.jpg]
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Loan Party maintaining such account, entitlement or contract,
effective to grant “control” (as defined under the applicable UCC) over such
account, securities entitlement or commodity contract to the Administrative
Agent. “Controlled Deposit Account” means each deposit account (including all
funds on deposit therein) that is the subject of an effective Control Agreement.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith. “Cumulative Available Amount” means, on any date of determination,
the sum of (without duplication): (a) $5,000,000; plus (b) Excess Cash Flow for
each Fiscal Year of the Borrower not required to be applied to prepay Term Loans
pursuant to Section 2.8(a), commencing with the Fiscal Year of the Borrower
ended December 31, 2019; plus (c) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to Section
8.3(q); plus (d) Eligible Equity Proceeds (other than to the extent used to fund
Specified Equity Contributions or constituting an Available Excluded
Contribution Amount); plus (e) an amount equal to the sum of (A) to the extent
not already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the Investments of the
Borrower and its Restricted Subsidiaries in any Unrestricted Subsidiary that has
been re-designated as a Restricted Subsidiary or that has been merged or
consolidated with or into the Borrower or any of its Restricted Subsidiaries (up
to the fair market value (as determined in good faith by the Borrower) of the
original Investments by the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary) and (B) the fair market value (as determined in good
faith by the Borrower) of the assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed to the Borrower or any of
its Restricted Subsidiaries (up to the fair market value (as determined in good
faith by the Borrower) of the original Investments by the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary); plus (f) any amount of
mandatory prepayments required to be prepaid pursuant to Section 2.8 that have
been declined by Lenders pursuant to Section 2.8(h) and retained by the Borrower
pursuant to Section 2.8(h); in each case, to the extent Not Otherwise Applied.
“Customary Permitted Liens” means, with respect to any Person, any of the
following: 10 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10018.jpg]
(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business (and (x) for each of the Liens in
clause (i) above for amounts that are not delinquent for more than thirty (30)
days or (y) in the case of clause (ii) above, that are not delinquent for more
than ninety (90) days) or that are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of such Person in
accordance with GAAP; (b) bankers liens or rights or setoff, including Liens of
a collection bank on items in the course of collection arising under Section
4-208 of the UCC as in effect in the State of New York or any similar section
under any applicable UCC or any similar Requirement of Law of any foreign
jurisdiction; (c) pledges or cash deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance or
other types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases), statutory obligations (other than taxes), licenses, sales or other
trade contracts (other than for the repayment of borrowed money), (iii) with the
owner or lessor of premises leased by the Borrower or any of its Subsidiaries in
the ordinary course of business of the Borrower and such Subsidiary to secure
the performance of the Borrower’s or such Subsidiary’s obligations under the
terms of the lease for such premises or (iv) made in lieu of, or to secure the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation); (d) judgment liens (other than for the
payment of taxes, assessments or other governmental charges) securing judgments
and other proceedings not constituting an Event of Default under Section 9.1(e)
and pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings; (e) Liens
(i) arising by reason of zoning restrictions, easements, licenses, reservations,
restrictions, covenants, rights-of-way, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) not prohibited by Section 8.4 that, for each of
the Liens in clauses (i) and (ii) above, do not, in the aggregate, materially
(x) impair the value or marketability of such real property or (y) interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property; (f) Liens of landlords and mortgagees of landlords (i)
arising by statute or under any lease or related Contractual Obligation entered
into in the ordinary course of business, (ii) on fixtures and movable tangible
property located on the real property leased or subleased from such landlord,
(iii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted and (iv) for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP; (g) the title and interest of a lessor or
sublessor in and to personal property leased or subleased (other than through a
Capital Lease), in each case extending only to such personal property; (h) Liens
in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities and with respect to which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; (i) Liens on cash collateral posted in favor of insurance carriers to
secure obligations under a Group Member’s insurance policies not to exceed one
year’s cost of premiums thereunder; 11 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10019.jpg]
(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business; (k) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 8.3 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes; and (l) Liens imposed by law or incurred pursuant to
customary reservations or retentions of title (including contractual Liens in
favor of sellers and suppliers of goods) incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than sixty (60) days or that are being contested in good faith by
appropriated proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required). “Deemed LTM EBITDA Adjustment Date”
has the meaning specified in the definition of “LTM EBITDA”. “Deemed LTM EBITDA
Amounts” has the meaning specified in the definition of “LTM EBITDA”. “Default”
means any Event of Default and any event that, with the passing of time or the
giving of notice or both, would become an Event of Default. “Default Rate” means
an interest rate equal to (a) in the case of any Loans, 2.0% per annum plus the
rate otherwise applicable to such Loans and (b) in the case of any other
Obligations that are past due, (i) in the case of past due interest, the Default
Rate applicable to the Loans giving rise to such interest and (ii) in the case
of all other Obligations, the Applicable Margin for Revolving Loans that are
Base Rate Loans plus 2.0% per annum. “Defaulting Lender” shall mean (x) any
Person, as determined by the Administrative Agent, that (a) has failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has notified the Administrative
Agent, the L/C Issuer, the Swingline Lender, any Lender or the Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) has failed, within
two (2) Business Days after request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
or Swingline Loans, (d) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due or (e) has become (or any
parent company thereof has become) insolvent or been determined by any
Governmental Authority having regulatory authority over such Person or its
assets, to be insolvent, or the assets or management of which has been taken
over by any Governmental Authority or (e)(i) become (or any parent company
thereof has become) either the subject of (A) a bankruptcy or insolvency
proceeding or (B) a Bail-In Action, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or (iii) has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment, unless in the case of any Person subject to this clause (e), the
Borrower and the Administrative Agent have each determined that such Person
intends, and has all approvals required to enable it (in form and substance
satisfactory to the Borrower and the Administrative Agent), to continue 12
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10020.jpg]
to perform its obligations hereunder; provided that no Person shall be deemed to
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Stock in such Lender or its parent by any Governmental Authority; provided that
such action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Person is a party or (y) any L/C Issuer that has
failed to honor any drawing under a Letter of Credit in accordance with its
terms. “Delayed-Draw Commitment Fee” has the meaning specified in Section
2.11(c). “Delayed-Draw Commitment Termination Date” means July 1, 2018.
“Delayed-Draw Effective Date” means any date on which the conditions set forth
in Section 3.4 with respect to the Delayed-Draw Term Loans have been satisfied
and a Delayed-Draw Term Loan is made. “Delayed-Draw Expiration Date” means the
earliest of (i) the date on with the Delayed-Draw Term Loans Commitments are $0
and (ii) the Delayed-Draw Commitment Termination Date. “Delayed-Draw Term Loan”
has the meaning specified in Section 2.1(c). “Delayed-Draw Term Loan Commitment”
means (a) as to any Lender with a Delayed-Draw Term Loan Commitment, the
commitment of such Lender to make its Pro Rata Share of the Delayed- Draw Term
Loans, and (b) as to all Lenders with Delayed-Draw Term Loan Commitments, the
aggregate commitment of all Lenders to make the Delayed-Draw Term Loans, which
aggregate commitment shall be $51,000,000 on the Closing Date. “Delayed-Draw
Term Loan Facility” means the Delayed-Draw Term Loan Commitments and the
provisions herein related to the Delayed-Draw Term Loans. “Delayed-Draw Term
Loan Lenders” means, as of any date of determination, Lenders having
Delayed-Draw Term Loan Commitments. “Designated Non-Cash Consideration” means
the fair market value (as determined by the Borrower in good faith) of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with any Sale pursuant to Section 8.4(e) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the amount of cash or Cash Equivalents received in connection
with a subsequent sale or conversion of such Designated Non-Cash Consideration
to cash or Cash Equivalents). “Disclosure Documents” means, collectively, all
documents filed by any Group Member with the United States Securities and
Exchange Commission. “Disqualified Lender” means (without retroactive
application): (1) the bona fide competitors of the Borrower and its Subsidiaries
identified in writing by the Borrower or Parent to the Initial Lenders on or
prior to the Closing Date, or from time to time after the Closing Date to the
Administrative Agent, 13 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10021.jpg]
(2) those particular banks, financial institutions and other institutional
lenders identified in writing by the Borrower or Parent to the Lead Arranger
prior to the Closing Date, and (3) any Affiliate of the entities described in
the preceding clauses (1) or (2), in each case, that are either reasonably
identifiable as such on the basis of their name or are identified as such in
writing by the Borrower or Parent to the Lead Arranger on or prior to the
Closing Date, or after the Closing Date to the Administrative Agent from time to
time; provided that (x) in no event shall any Affiliates that are banks,
financial institutions, bona fide debt funds, investment vehicles, regulated
banking entities or non-regulated lending entities that are engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and/or
similar extensions of credit in the ordinary course or business be a
Disqualified Lender unless such Affiliate is identified under clause (2) above
and (y) any Person that is a Lender and subsequently becomes a Disqualified
Lender (but was not a Disqualified Lender on the Closing Date or at the time it
became a Lender) shall be deemed to not be a Disqualified Lender hereunder. The
list of Disqualified Lenders shall be made available to all Lenders by the
Administrative Agent upon request. “Disqualified Stock” means any Stock or Stock
Equivalents that, by its terms, or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, (b) is redeemable at the option of the
holder thereof in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other equity interests, in each case prior to the date that
is 90 days after the final maturity date of the Facilities; provided that the
foregoing shall not apply to (i) a redemption, conversion or exchange into
equity interests that do not themselves constitute Disqualified Stock, (ii) any
offer to redeem or repurchase made in connection with a Change of Control or
(iii) Stock or Stock Equivalents that are issued pursuant to a plan for the
benefit of future, current or former employees, directors, or officers of
Holdings, the Borrower or its Subsidiaries or by any such plan to such
employees, directors or officers solely because they may be required to be
repurchased by Holdings, the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s or officer’s termination, death or disability. “Dollar
Equivalent” means the amount in Dollars for any amount denominated in Dollars
and the Equivalent Amount in Dollars of any amount denominated in any other
currency. “Dollars” and the sign “$” each mean the lawful money of the United
States of America. “Domestic Person” means any “United States person” under and
as defined in Section 7701(a)(30) of the Code. “Domestic Subsidiary” means any
Subsidiary that is organized under the laws of the United States, any state
thereof or the District of Columbia. “E-Fax” means any system used to receive or
transmit faxes electronically. “ECF Payment Date” has the meaning specified in
Section 2.8(a). “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of 14 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10022.jpg]
an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent. “EEA Member Country” means any of
the member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Electronic Transmission” means each document,
instruction, authorization, file, information and any other communication
transmitted, posted or otherwise made or communicated by e-mail or E-Fax, or
otherwise to or from an E-System or other equivalent service. “Eligible
Assignee” means (a) any Lender, (b) any commercial bank, insurance company, or
finance company, financial institution, any fund that invests in loans or any
other “accredited investor” (as defined in Regulation D of the Securities Act),
(c) any Affiliate of any Lender, (d) any Approved Fund of any Lender and (e) to
the extent permitted under Section 11.2, any Affiliated Lender; provided that in
any event, “Eligible Assignee” shall not include (i) any natural person or (ii)
any Disqualified Lender. “Eligible Equity Proceeds” means (i) the cash proceeds
received by the Borrower or any of its Restricted Subsidiaries after the Closing
Date from any sale or issuance of any Stock or Stock Equivalents (other than
Disqualified Stock) by the Borrower, Holdings or any parent thereof or from any
equity contributions in respect of Stock or Stock Equivalents (other than
Disqualified Stock) of the Borrower, Holdings or any parent thereof plus the
fair market value (as reasonably determined by the Borrower) of other property
received by the Borrower or any of its Restricted Subsidiaries as a capital
contribution in respect of any Stock or Stock Equivalents (other than
Disqualified Stock) or in return for any issuance of Stock or Stock Equivalents
(other than Disqualified Stock), to the extent such cash proceeds, equity
contributions or other property are actually received by, the Borrower or any of
its Restricted Subsidiaries (or, if only a portion thereof is so contributed and
received, to the extent of such portion) plus (ii) the aggregate principal
amount of any Indebtedness (including any Disqualified Stock) of the Borrower or
any Restricted Subsidiary issued after the Closing Date (other than Indebtedness
or such Disqualified Stock issued to the Borrower or any Restricted Subsidiary),
which has been converted into or exchanged for Stock or Stock Equivalents (other
than Disqualified Stock) of the Borrower or any Restricted Subsidiary or for
Stock or Stock Equivalents of Holdings or any parent thereof, together with the
aggregate amount of any cash or Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any other assets received by the
Borrower or such Restricted Subsidiary upon such exchange or conversion.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health and safety from Hazardous Materials and/or protection
of the environment and natural resources, including CERCLA, the SWDA, the
Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.) (to the
extent related to worker exposure to Hazardous Materials), the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations promulgated under any
of the foregoing, all analogous Requirements of Law and Permits and any
environmental transfer of ownership notification or approval statutes, including
the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.). 15
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10023.jpg]
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental condition or any health or safety condition arising from
Hazardous Materials or with any Release and resulting from the ownership, lease,
sublease or other operation or occupation of property by any Group Member,
whether on, prior or after the date hereof. “Equity Contribution” means the cash
equity contribution made by Parent to the Buyer in an aggregate amount equal to,
when combined with the fair market value of any capital contributions and
investments by management and existing equity holders of Holdings rolled over or
invested in connection with the Related Transactions (the “Rollover Equity”),
not less than 40% (the “Minimum Equity Contribution”) of the sum of (i) the
aggregate principal amount of the Initial Term Loans made on the Closing Date
and (ii) the amount of the Equity Contribution and the Rollover Equity on the
Closing Date. “Equivalent Amount” means, on any date of determination, with
respect to obligations or valuations denominated in one currency (the “first
currency”), the amount of another currency (the “second currency”) which would
result from the conversion of the relevant amount of the first currency into the
second currency, at the rate used by the Administrative Agent’s treasury
function on such date or, if such date is not a Business Day, on the Business
Day immediately preceding such date of determination, or at such other rate as
may have been agreed in writing between Borrower, as the case may be, and the
Administrative Agent. “Equivalent Percentage” means, with respect to any dollar
amount, such percentage of Trailing EBITDA as such dollar amount represents of
LTM EBITDA of Holdings, the Borrower and its Restricted Subsidiaries for the
four quarters ended March 31, 2018, rounded to the nearest half-integral
percentage. LTM EBITDA of Holdings, the Borrower and its Restricted Subsidiaries
for the four quarters ended March 31, 2018 for such purpose shall be deemed to
be equal to (i) prior to the consummation of the Leo Acquisition, $26,000,000
and (ii) if the Leo Acquisition is consummated, $31,500,000. “ERISA” means the
United States Employee Retirement Income Security Act of 1974. “ERISA Affiliate”
means, collectively, any Group Member, and any Person under common control, or
treated as a single employer, with any Group Member, within the meaning of
Section 414(b) or (c) of the Code or, solely for purposes of Section 412 of the
Code, Section 414 (m) or (o) of the Code. “ERISA Event” means any of the
following: (a) a reportable event described in Section 4043(c) of ERISA (unless
the 30-day notice requirement has been duly waived under the applicable
regulations) with respect to a Title IV Plan, (b) the withdrawal of any ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA, (c) the complete or partial withdrawal of any ERISA Affiliate from any
Multiemployer Plan, (d) with respect to any Multiemployer Plan, the filing of a
notice of reorganization, insolvency or termination (or treatment of a plan
amendment as termination) under Section 4041A of ERISA, (e) the filing of a
notice of intent to terminate a Title IV Plan (or treatment of a plan amendment
as termination) under Section 4041 of ERISA, (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due, (h) the imposition of a lien under Section 412 or 430(k) of the Code
or Section 302, 303(k) or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate or a violation of Section 436
of the Code with respect to a Title IV Plan, 16
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10024.jpg]
(i) the failure of a Benefit Plan or any trust thereunder intended to qualify
for tax exempt status under Section 401 or 501 of the Code to qualify
thereunder, and (j) any other event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent. “E-Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission. “E-System” means any
electronic system, including Intralinks® and ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Base Rate” means, with respect to any Interest
Period for any Eurodollar Rate Loan, the greater of (i) (a) with respect to Term
Loans, 1.00% per annum and (b) with respect to Revolving Loans, 0.00% per annum
and (ii) the offered rate per annum for deposits in Dollars in the London
interbank market for the applicable Interest Period equal to the ICE LIBOR Rate,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day which is two Business Days prior to the first day of each Interest
Period adjusted for reserve requirements (this clause (ii), the “Screen Rate”).
If no Screen Rate shall be available for a particular period but Screen Rates
shall be available for maturities both longer and shorter than such period, than
the Screen Rate for such period shall be the Interpolated Screen Rate. If no
such Screen Rate exists, such rate will be the rate of interest per annum, as
determined by the Administrative Agent, at which deposits of Dollars in
immediately available funds are offered at 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Period by major
financing institutions reasonably satisfactory to the Administrative Agent in
the London interbank market for such Interest Period for an amount equal or
comparable to the principal amount on such date of determination. “Eurodollar
Rate” means, with respect to any Interest Period and for any Eurodollar Rate
Loan, an interest rate per annum determined as the ratio of (a) the Eurodollar
Base Rate with respect to such Interest Period for such Eurodollar Rate Loan to
(b) the difference between the number one and the Eurodollar Reserve
Requirements with respect to such Interest Period and for such Eurodollar Rate
Loan. “Eurodollar Rate Loan” means any Revolving Loan or Term Loan (or any
portion thereof) that bears interest based on the Eurodollar Rate. “Eurodollar
Reserve Requirements” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred 17
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10025.jpg]
to as “eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the United States Federal Reserve System. “Event
of Default” has the meaning specified in Section 9.1. “Excess Cash Flow” means,
for any Fiscal Year, (a) LTM EBITDA of the Borrower for such Fiscal Year, minus
(b) without duplication, (i) any cash principal payment on and cash payments of
penalties, premiums, prepayment or closing fees in connection with the Loans
(including pursuant to a Permitted Loan Retirement) during such Fiscal Year or
prior to the ECF Payment Date (but only, in the case of payment in respect of
Revolving Loans, to the extent that the Revolving Credit Commitments are
permanently reduced by the amount of such payment) other than (x) any mandatory
prepayment required pursuant to Section 2.8(a) because of the existence of
Excess Cash Flow and (y) the amount of any voluntary prepayment which reduces
the prepayment required under Section 2.8(a), (ii) any scheduled or other
mandatory cash principal payment made by the Borrower or any of its Restricted
Subsidiaries during such Fiscal Year or prior to the ECF Payment Date and cash
payments of penalties, premiums or prepayment fees in connection with any
Capitalized Lease Obligation or other Indebtedness (but only, if such
Indebtedness may be reborrowed, to the extent such payment results in a
permanent reduction in commitments thereof), (iii) any Capital Expenditure made
by such Person or any of its Restricted Subsidiaries during such Fiscal Year or
prior to the ECF Payment Date, excluding any such Capital Expenditure to the
extent financed through the incurrence of Capitalized Lease Obligations or
incurrence of any long-term Indebtedness (other than the Revolving Loans), (iv)
the Consolidated Interest Expense of such Person for such Fiscal Year paid or
payable in cash, (v) any cash losses from extraordinary items, (vi) any cash
payment made during such Fiscal Year to satisfy obligations for income taxes or
other taxes measured by net income and franchise taxes, (vii) any increase in
the Working Capital of Holdings during such Fiscal Year (measured as the excess
of such Working Capital at the end of such period over such Working Capital at
the beginning of such Fiscal Year and measured without giving effect to any (A)
Permitted Acquisitions, (B) extraordinary or non-recurring Sales outside the
ordinary course of business, or (C) the effect of fluctuations in currency
exchange rates), (viii) cash purchase price payments made in connection with
Permitted Acquisitions during such Fiscal Year or prior to the ECF Payment Date
excluding any such Permitted Acquisition to the extent financed through the
incurrence of any long-term Indebtedness (other than the Revolving Loans), (ix)
“earn outs” paid in cash in connection with any Permitted Acquisition during
such Fiscal Year or prior to the ECF Payment Date, excluding any such payments
to the extent financed through the incurrence of any long-term Indebtedness
(other than the Revolving Loans), 18 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10026.jpg]
(x) any aggregate net loss on the Sale of property (other than accounts and
inventory) outside the ordinary course of business, (xi) (x) Restricted Payments
permitted by Section 8.5 paid in cash during such Fiscal Year or prior to the
ECF Payment Date and (y) Investments permitted by Section 8.3 paid in cash
during such Fiscal Year or prior to the ECF Payment Date, in each case excluding
any such Restricted Payments and Investments to the extent financed through the
incurrence of any long-term Indebtedness (other than the Revolving Loans), (xii)
in each case, to the extent paid in cash during such Fiscal Year, amounts added
back in determining LTM EBITDA pursuant to clauses (iii), (vii), (viii), (ix),
(x), (xi), (xii), (xiii) and (xv) of the definition thereof, in each case, to
the extent deducted in determining Consolidated Net Income, (xiii) without
duplication of clause (xi), the amount of Investments made in reliance on
Section 8.3(e)(iv) during such Fiscal Year or prior to the ECF Payment Date, but
only to the extent such Investments are not made with proceeds of any long-term
Indebtedness (other than Revolving Loans) or the sale of any Stock or Stock
Equivalents or constitute Permitted Reinvestments, (xiv) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash during such
Fiscal Year or prior to the ECF Payment Date that are required to be made in
connection with any prepayment of Indebtedness, and (xv) (A) the amount of
contingent revenue included in Consolidated Net Income in such Fiscal Year, less
(B) the amount of cash received by a Loan Party in such Fiscal Year in respect
of contingent revenue that was excluded from Excess Cash Flow pursuant to the
preceding clause (A) in a prior Fiscal Year with respect to which a payment
pursuant to Section 2.8(a) was required, plus (c) without duplication, (i) to
the extent included in the calculation of LTM EBITDA pursuant to clause (b)(i)
of the definition thereof, any provision for United States federal income taxes
or other taxes measured by net income, (ii) any decrease in the Working Capital
of Holdings during such Fiscal Year (measured as the excess of such Working
Capital at the beginning of such Fiscal Year over such Working Capital at the
end thereof and measured without giving effect to (A) Permitted Acquisitions,
(B) extraordinary and non- recurring Sales outside the ordinary course of
business, or (C) the effect of fluctuations in currency exchange rates), (iii)
any aggregate net gain from the sale or other disposition of property (other
than accounts receivable and inventory) out of the ordinary course of business,
(iv) (A) the amount of any contingent expenses included in Consolidated Net
Income in such Fiscal Year, less (B) the amount of cash received by a Loan Party
in such Fiscal Year in respect of contingent expenses that were excluded from
Excess Cash Flow pursuant to the preceding clause (A) in a prior Fiscal Year
with respect to which a payment pursuant to Section 2.8(a) was required.
provided that, in the case of clauses (b)(i), (b)(ii), (b)(iii), (b)(viii),
(b)(ix), (b)(xi), (b)(xiii) and (b)(xiv) above, (A) any amount committed to be
paid or made within such time period that reduces Excess Cash Flow in such
Fiscal Year pursuant to such clause will not be deducted again in the
calculation of Excess Cash Flow for any subsequent Fiscal Year and (B) to the
extent any such amount committed to be paid or 19
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10027.jpg]
made after the end of such Fiscal Year is not actually paid or made in cash
within such time period, such unpaid amount will, to the extent applicable, be
added to the calculation of Consolidated Excess Cash Flow for the immediately
succeeding Fiscal Year. “Excluded Accounts” has the meaning specified in Section
7.11(a). “Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly
Owned Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary of
the Borrower or of any direct or indirect Domestic Subsidiary or Foreign
Subsidiary, (c) any CFC Holdco, (d) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a direct or indirect Foreign Subsidiary of the Borrower
that is a CFC, (e) any Subsidiary that is prohibited or restricted by applicable
law (including in connection with any capital requirements) or by a binding
contractual obligation from providing a guaranty (provided that such contractual
obligation is not entered into by the Borrower or its Subsidiaries principally
for the purpose of qualifying as an “Excluded Subsidiary” under this definition)
or if such guaranty would require governmental (including regulatory) or third
party (other than a Loan Party or an Affiliate of a Loan Party) consent,
approval, license or authorization, (f) any special purpose securitization
vehicle (or similar entity), (g) any Subsidiary that is a not-for-profit
organization, (h) any Captive Insurance Subsidiary, (i) Subsidiaries subject to
regulation as a broker-dealer, (j) any Subsidiary a guaranty by which would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with the Administrative Agent, (k) any Unrestricted
Subsidiary, (l) each Immaterial Subsidiary and (m) any other Subsidiary to the
extent Administrative Agent and the Borrower mutually determine the cost or
burden of obtaining the guaranty (including any adverse tax consequences)
outweigh the benefit to the Lenders. “Excluded Swap Obligation” means, with
respect to any Guarantor, any Swap Obligation if, and to the extent that, all or
a portion of the guaranty of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guaranty
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time. If any Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal. “Existing Credit Agreement” means the Credit Agreement, dated
as of September 1, 2016, among the Borrower, Ares, as a Lender, L/C Issuer and
the Administrative Agent, and the other Lenders and L/C Issuers from time to
time party thereto. “Existing Letters of Credit” means the Letters of Credit
specified on Schedule 2.4. “Extended/Modified Commitments” means, collectively,
Extended/Modified Revolving Credit Commitments and Extended/Modified Term
Commitments. “Extended/Modified Loans” means, collectively, Extended/Modified
Revolving Loans and Extended/Modified Term Loans. “Extended/Modified Revolving
Credit Commitments” means the Revolving Credit Commitments held by an
Extending/Modifying Lender. 20 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10028.jpg]
“Extended/Modified Revolving Loans” means the Revolving Loans made pursuant to
Extended/Modified Revolving Credit Commitments. “Extended/Modified Term
Commitments” means the Term Loan Commitments held by an Extending/Modifying
Lender. “Extended/Modified Term Loans” means the Term Loans made pursuant to
Extended/Modified Term Commitments. “Extending/Modifying Lender” means each
Lender accepting an Extension/Modification Offer. “Extension/Modification” has
the meaning specified in Section 2.20(a). “Extension/Modification Amendment” has
the meaning specified in Section 2.20(b). “Extension/Modification Facility”
means any Extended/Modified Term Loans and/or Extended/Modified Revolving Loans
and the provisions herein related to such Extended/Modified Term Loans and/or
Extended/Modified Revolving Loans. “Extension/Modification Offer” has the
meaning specified in Section 2.20(a). “Facilities” means (a) the Initial Term
Loan Facility, (b) the Delayed-Draw Term Loan Facility, (c) the Revolving Credit
Facility, (d) any Incremental Facility and (e) any Extension/Modification
Facility. “FATCA” means Sections 1471 through 1474 of the Code, as in effect on
the date hereof, and any current or future applicable United States Treasury
regulations promulgated thereunder or published administrative guidance or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement. “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal for each day during such period to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
determined by the Administrative Agent in its sole discretion. “Federal Reserve
Board” means the Board of Governors of the United States Federal Reserve System
and any successor thereto. “Fee Letter” means the Fee Letter, dated as of May
11, 2018, among the Buyer and the Administrative Agent, as amended, restated,
modified or supplemented from time to time in accordance with the terms thereof.
“Financial Statement” means each financial statement described in or delivered
pursuant to Section 4.4 or 6.1. “Fiscal Month” means any of the monthly
accounting periods of the Borrower. “Fiscal Quarter” means each 3 Fiscal Month
period ending on March 31, June 30, September 30 or December 31. 21
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10029.jpg]
“Fiscal Year” means the twelve-month period ending on December 31. “Fixed
Amount” has the meaning specified in Section 1.1(d)(ii). “Fixed Incremental
Amount” means (i) at any time prior to the consummation of the Leo Acquisition,
$26,000,000 and (ii) if the Leo Acquisition is consummated, $31,500,000.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary. “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a), including, without limitation,
those qualifications to GAAP set forth on the disclosure schedules to the
Acquisition Agreement. “Governmental Authority” means any nation, sovereign or
government, any state or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government. “Group Members” means, collectively, the
Borrower and its Restricted Subsidiaries. “Group Members’ Accountants” means
Wipfli LLP or any other nationally- or regionally- recognized independent
registered certified public accountants. “Guarantor” means Holdings, each Wholly
Owned Subsidiary of the Borrower listed on Schedule 4.3 that is not an Excluded
Subsidiary and each other Person that becomes a party to the Guaranty and
Security Agreement pursuant to Section 7.10 after the Closing Date, provided
that only Subsidiaries that are not Excluded Subsidiaries shall be required to
become a party to the Guaranty and Security Agreement. For the avoidance of
doubt, the Borrower may, in its sole discretion, cause any Domestic Subsidiary
that is not required to be a Guarantor to guarantee the Obligations by causing
such Subsidiary to become a party to the Guaranty and Security Agreement.
“Guaranty and Security Agreement” means the guaranty and security agreement, in
the form of Exhibit H, among the Administrative Agent, the Borrower and
Guarantors from time to time party thereto, as amended. “Guaranty Obligation”
means, as applied to any Person, any direct or indirect liability, contingent or
otherwise, of such Person for any Indebtedness, lease, dividend or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
if the purpose or intent of such Person in incurring such liability, or the
economic effect thereof, is to guarantee such primary obligation or provide
support, assurance or comfort to the holder of such primary obligation or to
protect or indemnify such holder against loss with respect to such primary
obligation, including (a) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of any primary
obligation, (b) the incurrence of reimbursement obligations with respect to any
letter of credit or bank guarantee in support of any primary obligation, (c) the
existence of any Lien, or any right, contingent or otherwise, to receive a 22
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10030.jpg]
Lien, on the property of such Person securing any part of any primary obligation
and (d) any liability of such Person for a primary obligation through any
Contractual Obligation (contingent or otherwise) or other arrangement (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
security therefor or to provide funds for the payment or discharge of such
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of any primary obligor, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party to any Contractual Obligation, (iv) to purchase, sell or lease
(as lessor or lessee) any property, or to purchase or sell services, primarily
for the purpose of enabling the primary obligor to satisfy such primary
obligation or to protect the holder of such primary obligation against loss or
(v) to supply funds to or in any other manner invest in, such primary obligor
(including to pay for property or services irrespective of whether such property
is received or such services are rendered); provided, however, that “Guaranty
Obligations” shall not include (x) endorsements for collection or deposit in the
ordinary course of business and (y) product warranties given in the ordinary
course of business. The outstanding amount of any Guaranty Obligation shall
equal the outstanding amount of the primary obligation so guaranteed or
otherwise supported or, if lower, the stated maximum amount for which such
Person may be liable under such Guaranty Obligation. “Hazardous Material” means
any substance, material or waste regulated under Environmental Law or that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances. “Hedging
Agreement” means any Interest Rate Contract, foreign exchange, swap, option or
forward contract, spot, cap, floor or collar transaction, any other derivative
instrument and any other similar speculative transaction and any other similar
agreement or arrangement designed to alter the risks of any Person arising from
fluctuations in any underlying variable. “Holdings” has the meaning specified in
the introductory paragraph hereto. “Immaterial Subsidiary” means, as of any
date, any Subsidiary that (a) did not, as of the last day of the most recent
fiscal quarter for which financial statements have been delivered, have assets
with a value in excess of 5.0% of the consolidated total assets of the Borrower
or revenues representing in excess of 5.0% of total revenues of the Borrower for
the period of four consecutive fiscal quarters for which such financial
statements have been delivered, in each case calculated on a consolidated basis
in accordance with GAAP and (b) when combined with all other Immaterial
Subsidiaries, satisfies the following conditions: the aggregate amount of assets
held by all Immaterial Subsidiaries shall not exceed 5.0% of the consolidated
total assets of the Borrower and the aggregate amount of revenues of all
Immaterial Subsidiaries shall not exceed 5.0% of the consolidated total assets
of the Borrower for the period of four consecutive fiscal quarters for which
such financial statements have been delivered, in each case, calculated on a
consolidated basis in accordance with GAAP. “Incremental Amendment” shall have
the meaning specified in Section 2.19(f). “Incremental Cap” means: (a) the Fixed
Incremental Amount, plus (b) (i) the amount of any optional prepayment of any
Term Loan in accordance with Section 2.7 and/or the amount of any permanent
reduction of any Revolving Credit Commitment and/or 23
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10031.jpg]
the amount of any permanent prepayment, redemption or repurchase of any
Incremental Equivalent Debt, (ii) the amount of any optional prepayment,
redemption or repurchase of any Replacement Loans previously applied to the
permanent prepayment of any Term Loan, so long as no Incremental Facility was
previously incurred in reliance on clause (b)(i) above as a result of such
prepayment and (iii) the amount paid in cash in respect of any reduction in the
outstanding principal amount of any term loan that is secured on a pari passu
basis with the Obligations, but excluding any Term Loan incurred under clause
(c) below, resulting from any assignment of such Term Loan to (and/or assignment
and/or purchase of such Term Loan by) Holdings, the Borrower and/or any
Restricted Subsidiary, provided that for each of clauses (i), (ii) and (iii),
the relevant prepayment, redemption, repurchase or assignment and/or purchase
was not funded with the proceeds of any long-term Indebtedness (other than
revolving Indebtedness), plus (c) an unlimited amount so long as, in the case of
this clause (c), on a Pro Forma Basis after giving effect to the incurrence of
any such Incremental Term Loan, the effectiveness of any such Incremental
Revolving Credit Commitment (and after giving effect to any acquisition
consummated simultaneously therewith and assuming, in the case of any increase
in the Revolving Credit Commitments, that all such Incremental Revolving Credit
Commitments are fully utilized on such Incremental Facility Closing Date) or the
issuance of any such Incremental Equivalent Debt, as the case may be, (i) if
such Incremental Facility or Incremental Equivalent Debt is secured by a lien on
the Collateral that is pari passu with the Lien securing the Obligations, the
pro forma Consolidated First Lien Leverage Ratio shall be no greater than (1)
with respect to Incremental Facilities or Incremental Equivalent Debt incurred
to finance Permitted Acquisitions or other Permitted Investments, 4.75:1.00 or
(2) with respect to all other Incremental Facilities or Incremental Equivalent
Debt, 4.50:1.00, (ii) if such Incremental Facility or Incremental Equivalent
Debt is secured by a lien on the Collateral that is junior to the lien securing
the Obligations, the pro forma Consolidated Secured Leverage Ratio shall be no
greater than (1) with respect to Incremental Facilities or Incremental
Equivalent Debt incurred to finance Permitted Acquisitions or other Permitted
Investments, 5.25:1.00 or (2) with respect to all other Incremental Facilities
or Incremental Equivalent Debt, 5.00:1.00 and (iii) if such Incremental Facility
or Incremental Equivalent Debt is unsecured, the pro forma Consolidated Total
Leverage Ratio shall be no greater than (1) with respect to Incremental
Facilities or Incremental Equivalent Debt incurred to finance Permitted
Acquisitions or other Permitted Investments, 5.25:1.00 or (2) with respect to
all other Incremental Facilities or Incremental Equivalent Debt, 5.00:1.00;
provided that: (i) any Incremental Facility and/or Incremental Equivalent Debt
may be incurred under one or more of clauses (a) through (c) of this definition
as selected by the Borrower in its sole discretion, and (ii) if any Incremental
Facility or Incremental Equivalent Debt is intended to be incurred under clause
(c) of this definition and any other clause of this definition in a single
transaction or series of related transactions, (A) the permissibility of the
portion of such Incremental Facility or Incremental Equivalent Debt to be
incurred or implemented under clause (c) of this definition shall first be
determined without giving effect to any Incremental Facilities or Incremental
Equivalent Debt to be incurred or implemented under any other clause of this
definition, but giving full pro forma effect to the use of proceeds of the
entire amount of such Incremental Facility or Incremental Equivalent Debt and
the related transactions, and (B) the permissibility of the portion of such
Incremental Facility or Incremental Equivalent Debt to be incurred or
implemented under the other applicable clauses of this definition shall be
determined thereafter. “Incremental Equivalent Debt” means Indebtedness in the
form of pari passu senior secured notes or loans or junior secured or unsecured
notes or loans and/or commitments in respect of any of the foregoing issued,
incurred or implemented in lieu of loans under an Incremental Facility;
provided, that: 24 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10032.jpg]
(a) the aggregate outstanding principal amount thereof shall not exceed the
Incremental Cap as in effect at the time of determination; (b) the Weighted
Average Life to Maturity applicable to such Indebtedness shall be no shorter
than the remaining Weighted Average Life to Maturity of any then-existing
tranche of Term Loans; provided that such Indebtedness may be in the form of
customary bridge loans with a final maturity date of no longer than one year, so
long as any Indebtedness for which such loans are exchanged for or that
otherwise replaces such loans satisfies the requirements of this clause (b); (c)
the final maturity date with respect to such Indebtedness shall be no earlier
than the Term Loan Maturity Date on the date of the issuance or incurrence, as
applicable, thereof; provided that such Indebtedness may be in the form of
customary bridge loans with a final maturity date of no longer than one year, so
long as any Indebtedness for which such loans are exchanged for or that
otherwise replaces such loans satisfies the requirements of this clause (c); (d)
subject to clauses (b) and (c), the amortization schedule and Applicable Margin
for such Indebtedness shall be determined by the Borrower and the holders of
such Indebtedness; (e) if such Indebtedness is (i) secured on a pari passu basis
with the Obligations that are secured on a first lien basis, (ii) secured on a
junior basis as compared to the Obligations that are secured on a first lien
basis or (iii) unsecured and subordinated to the Obligations, then the holders
of such Indebtedness shall be party to an Acceptable Intercreditor Agreement;
(f) no such Indebtedness may be (A) guaranteed by any Person that is not a Loan
Party, (B) secured by any assets other than the Collateral or (C) issued,
incurred or implemented by any Person other than the Borrower; (g) the All-In
Yield (and the components thereof) applicable to such Indebtedness shall be
determined by the Borrower and the holders of such Indebtedness; provided that,
with respect to such Indebtedness which is pari passu with the Initial Term
Loans in right of payment and with respect to security, if the All-In Yield
applicable to such Indebtedness shall exceed the All-In Yield at such time on
the Initial Term Loans by more than 0.50% (any such excess, the “Yield
Differential”) the then Applicable Margin then in effect for the existing
Initial Term Loans and Delayed-Draw Term Loans, as applicable, shall
automatically be increased by the Yield Differential, effective upon the
issuance or incurrence, as applicable, of such Indebtedness; provided, further,
that any increase in All-In Yield applicable to any Initial Term Loan or
Delayed-Draw Term Loan, as applicable, due to the application or imposition of
an Base Rate or Eurodollar Rate “floor” on any such Indebtedness may, at the
election of the Borrower, be effected through an increase in Base Rate or
Eurodollar Rate “floor” applicable to such Initial Term Loans or Delayed-Draw
Term Loans; (h) except as otherwise permitted herein, the terms of such
Indebtedness (excluding, to the extent applicable, pricing, interest rate
margin, fees, discounts, rate floors and optional prepayment or redemption
terms, all of which shall be determined by the Borrower), (x) are substantially
identical to, or are not materially more restrictive on the Borrower and its
Restricted Subsidiaries (as determined by the Borrower), when taken as a whole,
than those applicable to the then-existing Term Loans (except for covenants or
other provisions applicable only to periods after the Term Loan Maturity Date)
or (y) otherwise reasonably acceptable to the Administrative Agent; and (i) at
the time of the incurrence of such Indebtedness, except as provided in Section
1.3, no Event of Default shall exist. 25 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10033.jpg]
“Incremental Facility” means any Incremental Term Loan Facility and any
Incremental Revolving Loan Facility. “Incremental Facility Closing Date” shall
have the meaning specified in Section 2.19(f). “Incremental Loans” means the
Incremental Revolving Loans and the Incremental Term Loans. “Incremental
Revolving Credit Commitment” shall have the meaning specified in Section
2.19(a). “Incremental Revolving Loan” means any Revolving Loan made by a
Revolving Credit Lender pursuant to its Incremental Revolving Credit Commitment.
“Incremental Term Loan” means any Term Loan made by a Term Loan Lender pursuant
to its Incremental Term Loan Commitment. “Incremental Term Loan Commitment”
shall have the meaning specified in Section 2.19(a). “Incremental Term Loan
Maturity Date” means the date that an Incremental Term Loan is originally
scheduled to mature. “Incremental Revolving Loan Facility” means any Incremental
Revolving Loans and the provisions herein related to such Incremental Revolving
Loans. “Incremental Term Loan Facility” means any Incremental Term Loans and the
provisions herein related to such Incremental Term Loans. “Incurrence-Based
Amount” has the meaning specified in Section 1.1(d)(ii). “Indebtedness” of any
Person means, without duplication, any of the following, whether or not matured:
(a) all indebtedness for borrowed money, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all reimbursement and all
obligations with respect to (i) letters of credit, bank guarantees or bankers’
acceptances or (ii) surety, customs, reclamation or performance bonds (in each
case not related to judgments or litigation) other than those entered into in
the ordinary course of business, (d) all obligations to pay the deferred
purchase price of property or services, including all “earn- outs” and other
similar deferred consideration payable in connection with any Permitted
Acquisition or other Investment (but only to the extent such obligations are
required to be treated as liabilities on such Person’s balance sheet in
accordance with GAAP), other than (i) trade payables or similar obligations
incurred in the ordinary course of business or consistent with past practice
(including with respect to insurance premiums) or (ii) accruals for payroll,
employee compensation and similar liabilities incurred in the ordinary course of
business or consistent with past practice, (e) all obligations created or
arising under any conditional sale or other title retention agreement,
regardless of whether the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property, (f) all Capitalized Lease Obligations, (g) all obligations, whether or
not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Disqualified Stock or Stock Equivalents relating to
Disqualified Stock prior to the date that is 90 days after the Scheduled
Maturity Date, valued at, in the case of redeemable preferred Disqualified
Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Disqualified Stock plus accrued and unpaid
dividends, (h) net obligations under Hedging Agreement and (i) all Guaranty
Obligations for obligations of any other Person constituting Indebtedness of
such other Person; provided, however, that the items in each of clauses (a)
through (i) above shall constitute “Indebtedness” of such Person solely to 26
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10034.jpg]
the extent, directly or indirectly, (x) such Person is liable for any part of
any such item, (y) any such item is secured by a Lien on such Person’s property
or (z) any other Person has a right, contingent or otherwise, to cause such
Person to become liable for any part of any such item or to grant such a Lien;
provided, further, that (i) in no event shall obligations under any Hedging
Agreement be deemed “Indebtedness” for any calculation of the Consolidated Total
Leverage Ratio, the Consolidated First Lien Leverage Ratio, the Consolidated
Secured Leverage Ratio or any other financial ratio under this Agreement and
(ii) notwithstanding anything herein to the contrary, the term “Indebtedness”
shall not include, and shall be calculated without giving effect to, the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder). The amount of any net obligation under
any Hedging Agreement on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e), to the extent recourse is limited to the property
encumbered thereby, shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby as
determined by such Person in good faith. “Indemnified Matters” has the meaning
specified in Section 11.4(a). “Indemnitee” has the meaning specified in Section
11.4(a). “Initial Lenders” means Ares Capital (and funds affiliated with Ares
Capital) and Lake Forest Bank. “Initial Revolving Borrowing” means one or more
borrowings of Revolving Loans (exclusive of Letters of Credit) on the Closing
Date to pay the Transaction Expenses and for working capital purposes not
exceeding $3,000,000; provided that, without limitation, Letters of Credit may
be issued on the Closing Date to backstop or replace letters of credit,
guarantees and performance or similar bonds outstanding on the Closing Date.
“Initial Term Loans” has the meaning specified in Section 2.1(b). “Initial Term
Loan Commitment” means, with respect to each Initial Term Loan Lender, the
commitment of such Lender to make Initial Term Loans to the Borrower, which
commitment is in the amount set forth opposite such Lender’s name on Schedule I
under the caption “Initial Term Loan Commitment”, as amended to reflect
Assignments and as such amount may be reduced pursuant to this Agreement. The
aggregate amount of the Initial Term Loan Commitments on the Closing Date shall
be $100,000,000. “Initial Term Loan Facility” means the Initial Term Loan
Commitments and the provisions herein related to the Initial Term Loans.
“Initial Term Loan Lender” means each Lender that has an Initial Term Loan
Commitment or that holds Initial Term Loans. “Insolvency Proceeding” means (a)
any case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
27 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10035.jpg]
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case in clauses (a) and (b) above,
undertaken under U.S. Federal, state or foreign law, including the Bankruptcy
Code. “Intellectual Property” means all rights, title and interests in
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights associated therewith, including all Copyrights, Patents, Trademarks,
Internet Domain Names and Trade Secrets. “Interest Period” means, with respect
to any Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is made or converted to a Eurodollar Rate Loan or, if such loan is
continued, on the last day of the immediately preceding Interest Period therefor
and, in each case, ending 1, 2, 3, or 6 months (or, to the extent consented to
by all affected Lenders, a shorter period or 12 months) thereafter, as selected
by the Borrower pursuant hereto; provided, however, that (a) if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless the result
of such extension would be to extend such Interest Period into another such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(c) the Borrower may not select any Interest Period (i) in the case of Revolving
Loans, ending after the Scheduled Revolving Credit Termination Date and (ii) in
the case of Term Loans, ending after the Term Loan Maturity Date and (d) there
shall be outstanding at any one time no more than 10 Interest Periods. “Interest
Rate Contracts” means all interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance.
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in internet domain
names. “Interpolated Screen Rate” means, with respect to any period, a rate per
annum that results from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest maturity for which a Screen Rate with
respect to the applicable currency is available that is shorter than such period
and (b) the applicable Screen Rate for the shortest maturity for which a Screen
Rate with respect to the applicable currency is available that is longer than
such period, in each case, as of the time the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or substantially all of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit, excluding deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items created in the ordinary course of business or (d)
to make, directly or indirectly, any contribution to the capital of any other
Person. The amount of any Investment shall be the original cost of such
Investment, plus the cost of any addition thereto that otherwise constitutes an
Investment, without any adjustments for increases or decreases in value, or
write-ups, 28 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10036.jpg]
write-downs or write-offs with respect thereto, but giving effect to any
repayments of principal in the case of any Investment in the form of a loan or
advance and any return of capital or return on Investment in the case of any
equity Investment (whether as a distribution, dividend, redemption or sale but
not in excess of the amount of the relevant initial Investment). “IP Ancillary
Rights” means, with respect to the subject Intellectual Property, all foreign
counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of, as
applicable, such Intellectual Property and all income, royalties, proceeds and
Liabilities at any time due or payable or asserted under or with respect to any
of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right. “IP License” means all Contractual Obligations, whether written
or oral, granting any right to use any Intellectual Property. “IRS” means the
Internal Revenue Service of the United States and any successor thereto. “Issue”
means, with respect to any Letter of Credit, to issue, extend the expiration
date of, renew (excluding automatic renewal of evergreen Letters of Credit),
increase the face amount of, or reduce or eliminate any scheduled decrease in
the face amount of, such Letter of Credit, or to cause any Person to do any of
the foregoing. The terms “Issued” and “Issuance” have correlative meanings.
“Junior Financing” means Indebtedness of the types described in clauses (a) and
(b) of the definition of “Indebtedness” of a Loan Party that is secured by a
junior lien, is unsecured or is Subordinated Debt, other than, in each case,
Indebtedness among the Loan Parties. “Lake Forest Bank” means Lake Forest Bank &
Trust Company, N.A. “L/C Cash Collateral Account” means any Cash Collateral
Account (a) specifically designated as such by the Borrower in a notice to the
Administrative Agent, and (b) from and after the effectiveness of such notice,
not containing any funds other than those required under the Loan Documents to
be placed therein. “L/C Issuer” means (a) Lake Forest Bank or any of its
Affiliates, (b) Ares or any of its Affiliates and (c) each Person that hereafter
becomes an L/C Issuer with the approval of, and pursuant to an agreement with
and in form and substance reasonably satisfactory to, the Administrative Agent
and the Borrower, in each case in their capacity as an issuer of Letters of
Credit hereunder and together with their successors in such capacity. “L/C
Obligations” means, for any Letter of Credit at any time, the sum of (a) the L/C
Reimbursement Obligations at such time for such Letter of Credit and (b) the
aggregate maximum undrawn face amount of such Letter of Credit outstanding at
such time. “L/C Reimbursement Agreement” has the meaning specified in Section
2.4(a)(iii). “L/C Reimbursement Date” has the meaning specified in Section
2.4(e). “L/C Reimbursement Obligation” means, for any Letter of Credit, the
obligation of the Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit. 29
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10037.jpg]
“L/C Request” has the meaning specified in Section 2.4(b). “L/C Sublimit” means
$7,500,000. “LCA Election” has the meaning specified in Section 1.3(c). “LCA
Test Date” has the meaning specified in Section 1.3(c). “Lead Arranger” means
Ares Capital. “Lender” means, collectively, the Swingline Lender and any other
financial institution or other Person that (a) is listed on the signature pages
hereof as a “Lender” or (b) from time to time becomes a party hereto by
execution of an Assignment, in each case for so long as such Person holds a Loan
or Commitment hereunder. Notwithstanding the foregoing, no Disqualified Lender
that purports to become a Lender hereunder in violation of the proviso to
Section 11.2(b) shall be entitled to any of the rights or privileges enjoyed by
the other Lenders (including with respect to voting, information and lender
meetings) and shall be deemed for all purposes to be a Defaulting Lender, until
such time as such Disqualified Lender no longer owns any Loans or Commitments.
“Leo Acquisition” means the acquisition of 100% of the equity interests of Fresh
Insurance Services Group Limited by Vantage Holdings Limited. “Letter of Credit”
means any letter of credit Issued pursuant to Section 2.4. “Liabilities” means
all claims, actions, suits, judgments, damages, losses, liability, fines,
penalties, sanctions, commissions, and related reasonable and documented
out-of-pocket costs and expenses, in each case of any kind or nature (including
interest accrued thereon or as a result thereof and reasonable out-of-pocket
fees, charges and disbursements of legal counsel and financial and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise. “Lien” means
any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever in the
nature of a security interest, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing. For the avoidance of doubt, “Lien” shall not be
deemed to include any exclusive license or sublicense of Intellectual Property,
each of which shall constitute a Sale. “Limited Condition Acquisition” means any
Permitted Acquisition or other Investment permitted hereunder by the Borrower or
one or more of its Restricted Subsidiaries whose consummation is not conditioned
on the availability of, or on obtaining, third party financing. “Loan” means any
loan made or deemed made by any Lender hereunder. “Loan Documents” means,
collectively, this Agreement, any Notes, the Guaranty and Security Agreement,
the Mortgages, the Control Agreements, the Fee Letter and the L/C Reimbursement
Agreements (if any), together with any modification of any term, or any waiver
with respect to, any of the foregoing. 30 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10038.jpg]
“Loan Party” means each Borrower and each Guarantor. “LTM EBITDA” means, with
respect to any Person for the trailing four Fiscal Quarter period most recently
ended for which Financial Statements have been delivered, (a) the Consolidated
Net Income of such person for such period plus (b) the sum of, in each case to
the extent deducted in the calculation of such Consolidated Net Income (other
than with respect to clause (xvii)) but without duplication, (i) any provision
for income taxes or other taxes measured by income and franchise taxes during
such period, (ii) Consolidated Interest Expense for such period, and to the
extent not reflected in such Consolidated Interest Expense, plus any losses
during such period and minus any gains on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk arising hereunder during such period, to the extent deducted in determining
Consolidated Net Income, (iii) extraordinary, unusual or non-recurring items,
not exceeding (with respect to such items reflected in Borrower’s Financial
Statements after the Closing Date), when combined with any add-backs pursuant to
clauses (vii), (xii) and adjustments pursuant to clause (2) below, 25% of LTM
EBITDA in any trailing four Fiscal Quarter period (calculated prior to giving
effect to any such add-backs), or such greater amount as may be approved by the
Required Lenders; provided that for periods following the Closing Date, items
related to category 4 and 5 storms shall not be considered “extraordinary,
unusual or non-recurring” for purposes of this clause (iii) (it being understood
that any such items up to an aggregate amount of $2,700,000 shall be considered
“extraordinary, unusual or non-recurring” for such purposes for all applicable
periods prior to the Closing Date), (iv) any depreciation, depletion and
amortization during such period, (v) any aggregate net loss on the sale or other
disposition of property (other than accounts receivable and inventory) outside
the ordinary course of business during such period, (vi) any other non-cash
expenses (including any impairment charges), including any reduction in net
income on account of any write-up of assets as a result the application of
purchase accounting in connection with the Acquisition or any acquisition (or
less gains or income) deducted in the determination of Consolidated Net Income
for the period and for which no cash outlay (or cash receipt) is foreseeable
during the twelve (12) month period after the last day of such period (provided
that if any such non-cash charges or expenses represent an accrual or reserve
for potential cash items in any future period, (i) such Person may determine not
to add back such non-cash charge or expense in the current period and (ii) to
the extent such Person does decide to add back such non-cash charge or expense,
the cash payment in respect thereof in such future period shall be subtracted
from LTM EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period), (vii) severance, relocation costs and
expenses, integration costs and restructuring costs and other items reflecting
costs and other items to be eliminated included in the determination of
Consolidated Net Income during such period not exceeding (with respect to such
items reflected in Borrower’s Financial Statements after the Closing Date), when
combined with any add-backs pursuant to clauses (iii), (xii) and adjustments
pursuant to clause (2) below, 25% of LTM EBITDA in any trailing twelve month
period (calculated prior to giving effect to any such add-backs), or such
greater amount as may be approved by the Required Lenders, 31
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10039.jpg]
(viii) during such period, fees, charges and expenses (including Transaction
Expenses, amortization of debt discount and commissions representation and
warranty insurance, finders’ fees and employee bonuses in connection with
acquisitions) (and including fees and expenses payable to Parent in accordance
with this Agreement) with respect to the Related Transactions and any
acquisition, Investment, Restricted Payment, equity issuance, disposition,
Indebtedness or amendments of the foregoing permitted (or that would have been
permitted) hereunder, whether or not consummated, to the extent deducted in
determining Consolidated Net Income, (ix) consulting fees, directors
compensation, merger and acquisition fees to consultants, directors and advisors
(that are not Parent), and non-compete fees (or similar fees), including to
former employees, (x) expenses associated with discontinued operations, (xi)
expenses, charges and losses during such period in connection with “earn-outs”
and other deferred payments in connection with Permitted Acquisitions or other
Permitted Investments (including Investments consummated prior to the Closing
Date), to the extent required to be included in the calculation of Consolidated
Net Income in accordance with GAAP, (xii) costs, fees and expenses paid in
connection with new market start-up activities, opening facilities, signing,
retention and completion bonuses, relocation expenses, facility openings,
employee searches, travel and housing costs and related legal and accounting
fees, costs and expenses, and costs, fees and expenses incurred in connection
with any strategic or new initiatives, and other business optimization expenses,
not exceeding (with respect to such items reflected in Borrower’s Financial
Statements after the Closing Date), when combined with any add-backs pursuant to
clauses (iii), (vii) and adjustments pursuant to clause (2) below, 25% of LTM
EBITDA in any four Fiscal Quarter period (calculated prior to giving effect to
any such add-backs), (xiii) fees and expenses payable to Parent to the extent
such payment is permitted under Section 8.9(h) or (i), (xiv) all customary and
reasonable deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness, (xv) costs or expenses pursuant to any management equity plan,
profits interest or stock option plan or any other Stock-based management or
Stock-based employee benefit plan or any stock subscription, stockholders or
partnership agreement, (xvi) any non-cash rent expense, and (xvii) cash receipts
(or any netting arrangements resulting in reduced cash expenditures) not
representing LTM EBITDA or Consolidated Net Income of such Person in any period
to the extent non- cash gains relating to such income were deducted during the
four Fiscal Quarter period immediately preceding the date of such cash receipt
in the calculation of LTM EBITDA of such Person for any previous period and not
added back; minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income and without duplication, 32
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10040.jpg]
(i) any credit for United States federal income taxes or other taxes measured by
net income during such period, (ii) any gain from extraordinary items during
such period, (iii) any aggregate net gain from the sale or other disposition of
property (other than accounts receivable and inventory) out of the ordinary
course of business by such person during such period, (iv) any other non-cash
gain, including any reversal of a charge referred to in clause (b)(vi) above by
reason of a decrease in the value of any stock or stock equivalent during such
period, (v) any other cash payment during such period in respect of
expenditures, charges and losses that have been added to LTM EBITDA of such
Person pursuant to clause (b)(vi) above in any prior period, and (vi) income
during such period in connection with “earn-outs” and other deferred payments in
connection with Permitted Acquisitions, to the extent required to be included in
the calculation of Consolidated Net Income in accordance with GAAP; all
determined on a consolidated basis in accordance with GAAP; provided that for
purposes of calculating LTM EBITDA of the Borrower for any period that includes
any of the fiscal quarters ended June 30, 2017, September 30, 2017, December 31,
2017 and March 31, 2018, LTM EBITDA of Holdings for such fiscal quarters shall
(a) from the Closing Date until the date the Borrower and the Administrative
Agent agree on revised amounts pursuant to Section 7.12(a) (the “Deemed LTM
EBITDA Adjustment Date”), be deemed to be $8,977,596, $6,277,505, $4,752,978 and
$5,968,752, respectively (such amounts, the “Deemed LTM EBITDA Amounts”) and (b)
from and after the Deemed LTM EBITDA Adjustment Date, be deemed to be (i)
$5,968,752 for the fiscal quarter ended March 31, 2018 and (ii) such amounts
provided pursuant to Section 7.12(a) for the fiscal quarters ended June 30,
2017, September 30, 2017 and December 31, 2017, in each case, as may be subject
to add-backs and adjustments as set forth in the following paragraph. In
addition, for purposes of calculating LTM EBITDA (except for the calculation of
Excess Cash Flow): (1) acquisitions that have been made by the Borrower or any
of its Restricted Subsidiaries including through mergers or consolidations, the
acquisition of assets constituting a business unit, line of business or division
of another Person or a facility, or any Person or any of its Restricted
Subsidiaries acquired by the Borrower or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four Fiscal Quarter reference
period or subsequent to such reference period and on or prior to the calculation
date will be calculated on a Pro Forma Basis as if they had occurred on the
first day of the four Fiscal Quarter reference period (such pro forma
calculations shall be determined in good faith by the chief financial officer
(or other financial officer) of the Borrower and based on assumptions believed
by the Borrower to be reasonable at the time made); (2) LTM EBITDA shall be
increased by the amount of “run-rate” cost savings, operating expense reductions
and synergies (including revenue synergies related to acquisitions consummated
in the previous 12 months) projected by the Borrower in good faith to be
realized as a result of specified actions that have been taken (or for which
substantial steps have been taken) (calculated on a Pro Forma Basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of the four Fiscal Quarter reference period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized 33
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10041.jpg]
during such period from such actions (such cost savings and synergies,
“Specified Transaction Adjustments”); provided that (A) such Specified
Transaction Adjustments are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Borrower, and (B) such cost
savings, operating expense reductions and synergies are expected to be realized
no later than twelve (12) months after the date on which such action has been
taken; provided, further that projected cost savings, operating expense
reductions and synergies to be included in LTM EBITDA in any four Fiscal Quarter
period shall not exceed (with respect to such items reflected in Borrower’s
Financial Statements after the Closing Date), when combined with any add-backs
pursuant to clauses (iii), (vii) and (xii) above, 25% of LTM EBITDA (calculated
prior to giving effect to any such projected cost savings, operating expense
reductions and synergies); (3) the net income (or loss) attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
calculation date, will be excluded for the period of four Fiscal Quarters for
which Financial Statements have been delivered ending on or most recently prior
to the calculation date; (4) if any Indebtedness the incurrence of which is
accounted for on a Pro Forma Basis bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the calculation date had been the applicable rate for the entire
period (taking into account any hedging obligation applicable to such
Indebtedness if such hedging obligation has a remaining term as at the
calculation date in excess of 12 months); (5) any unrealized currency
translation gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person and any
unrealized exchange gains or losses relating to translation of assets and
liabilities denominated in currencies other than the Dollar shall be excluded;
(6) any unrealized currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any of its
Restricted Subsidiaries owing to the Borrower or any Restricted Subsidiaries
shall be excluded; and (7) for purposes of calculating LTM EBITDA, contingent
revenue will not be considered a non-cash gain and contingent expenses will not
be considered a non-cash expense or loss pursuant to clauses (b)(vi), (b)(xvii),
(c)(iv) and (c)(v) above. “Material Adverse Effect” means a material adverse
effect on (a) the condition (financial or otherwise), business, performance,
operations or property of the Group Members, taken as a whole, (b) the ability
of the Loan Parties (taken as a whole) to perform their material obligations
under the Loan Documents, (c) the validity or enforceability of any Loan
Document or (d) the material rights and remedies of the Administrative Agent,
the Lenders and the other Secured Parties under the Loan Documents. “Material
Environmental Liabilities” means Environmental Liabilities in excess of
$7,500,000. “Minimum Equity Contribution” has the meaning specified in the
definition of “Equity Contribution”. “Moody’s” means Moody’s Investors Service,
Inc. 34 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10042.jpg]
“Mortgage” means any mortgage, deed of trust or equivalent document executed or
required herein to be executed by any Loan Party and granting a security
interest over fee-owned real property in favor of the Administrative Agent as
security for the Obligations. “Mortgage Supporting Documents” means, with
respect to any Mortgage for a parcel of owned real property, each document
(including title policies or marked-up unconditional insurance binders (in each
case, together with copies of all documents referred to therein), maps, ALTA (or
TLTA, if applicable) as-built surveys (in form and as to date that is
sufficiently acceptable to the title insurer issuing title insurance to the
Administrative Agent for such title insurer to deliver endorsements to such
title insurance as reasonably requested by the Administrative Agent),
environmental assessments and reports in form and substance reasonably
acceptable to the Administrative Agent (in the case of owned real property
acquired after the Closing Date having a fair market value on the date of
acquisition in excess of $7,500,000) and evidence regarding recording and
payment of fees, insurance premium and taxes) and customary legal opinions of
local counsel for the relevant Loan Party in such real property is located that
the Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to Permitted Liens such
Liens as the Administrative Agent may approve. “Multiemployer Plan” means any
multiemployer plan, as defined in Section 400l(a)(3) of ERISA, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise. “Net Cash Proceeds” means (a) proceeds received in cash from any
Sale of, or Property Loss Event with respect to, property (including casualty
insurance (excluding (i) at all times, business interruption insurance proceeds
in an aggregate amount of up to $2,000,000 and (ii) unless an Event of Default
has occurred and is continuing, all business interruption insurance proceeds)
and condemnation proceeds), net of (i) the reasonable out-of-pocket cash costs,
fees and expenses paid or required to be paid in connection therewith (including
reasonable out-of-pocket attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees), (ii) Taxes paid or
reasonably estimated to be payable as a result thereof, (iii) any amount
required to be applied to the repayment of Indebtedness other than Indebtedness
owing to Holdings or any Group Member (including any principal, premium, penalty
and interest) secured by the property subject of such Sale or Property Loss
Event, (iv) in the case of a taking, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position and (v) any amounts
provided as a reserve, in accordance with GAAP, against any liabilities in
respect of any indemnification obligations or purchase price adjustment
associated with such Sale (provided that, to the extent and at any time such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), or (b) proceeds received in cash from any incurrence of Indebtedness,
net of brokers’, advisors’ and investment banking fees and other reasonable
out-of-pocket underwriting discounts, commissions and reasonable out-of-pocket
cash costs, fees and expenses (including reasonable out-of-pocket attorneys’
fees, accountants’ fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees), in
each case incurred in connection with such transaction; provided, however, that
any such proceeds received by any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash Proceeds”
only to the extent of the aggregate direct and indirect beneficial ownership
interest of the Borrower therein. “Non-Defaulting Lender” means, at any time, a
Lender that is not a Defaulting Lender at such time. 35
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10043.jpg]
“Non-Excluded Taxes” has the meaning specified in Section 2.17(a). “Non-U.S.
Lender Party” means each of the Administrative Agent, each Lender, each L/C
Issuer, each SPV and each participant, in each case that is not a Domestic
Person. “Not Otherwise Applied” means amounts that were not previously applied
in connection with a Restricted Payment pursuant to Section 8.5(h), prepayment
of Junior Financing pursuant to Section 8.6(e) or a Permitted Investment
pursuant to Section 8.3(q). “Note” means a promissory note of the Borrower, in
substantially the form of Exhibit B, payable to a Lender or its registered
assigns in any Facility in a principal amount equal to the amount of such
Lender’s Commitment under such Facility (or, in the case of the Term Loan
Facility, the aggregate initial principal amount of the Term Loans). “Notice of
Borrowing” has the meaning specified in Section 2.2(a). “Notice of Conversion or
Continuation” has the meaning specified in Section 2.10(b). “Obligations” means,
with respect to any Loan Party, all amounts, obligations, liabilities, covenants
and duties of every type and description owing by such Loan Party to the
Administrative Agent, any Lender, any L/C Issuer, any other Indemnitee or any
Secured Hedging Counterparty or provider of Banking Services Obligations,
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including (a) if such Loan Party is the
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post- petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document (including those payable
to L/C Issuers as described in Section 2.11); provided, however, Excluded Swap
Obligations shall not be deemed Obligations. “Offer” has the meaning specified
in the definition of the term “Permitted Loan Retirement”. “Other Applicable
Indebtedness” has the meaning specified in Section 2.8(a). “Other Taxes” has the
meaning specified in Section 2.17(c). “Outstanding Amount” means (a) with
respect to Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
extension of a Letter of Credit occurring on such date and any other changes in
the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of payments made by the L/C Issuer
in respect of a Letter of Credit. “Parent” means, collectively, White Mountains
Insurance Group, Ltd. and its controlled Affiliates. 36
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10044.jpg]
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in letters patent and applications
therefor. “PBGC” means the United States Pension Benefit Guaranty Corporation
and any successor thereto. “Permit” means, with respect to any Group Member, any
permit, approval, authorization, license, registration, certificate, concession,
grant, franchise, variance or permission from any Governmental Authority that
are material to, or otherwise required in any material respects by applicable
Law for, the operation of its business as currently conducted. “Permitted
Acquisition” means any Proposed Acquisition satisfying each of the following
conditions: (a) except with respect to an acquisition in which the acquisition
consideration is less than $7,500,000, (i) the Borrower shall have provided the
Administrative Agent with a reasonably detailed description of such Proposed
Acquisition at least ten days prior to the consummation of such Proposed
Acquisition (or such later date as may be agreed by the Administrative Agent)
and (ii) solely to the extent that they have been prepared for such Proposed
Acquisition, have been made available to the Borrower on or prior to the closing
of such Proposed Acquisition and have been reasonably requested by the
Administrative Agent no less than eight days prior to the consummation of such
Proposed Acquisition, the Administrative Agent shall have received copies of the
acquisition agreement and related material Contractual Obligations to be
executed in connection therewith and other diligence documents, in each case,
(subject, in each case, to any confidentiality obligations imposed under the
documentation governing the Proposed Acquisition); (b) the Proposed Acquisition
Target is in the same line of business as Borrower and its Restricted
Subsidiaries (or a business permitted by Section 8.8); (c) after giving effect
to such Permitted Acquisition and any Indebtedness incurred, assumed or repaid
in connection therewith and the use of the proceeds thereof, on a Pro Forma
Basis, the Borrower’s Consolidated Total Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which Financial Statements have been
delivered shall not exceed the greater of (x) 5.00:1.00 and (y) the then
applicable maximum Consolidated Total Leverage Ratio covenant set forth under
Section 5.1 as of the last day of the most recently ended Fiscal Quarter for
which Financial Statements have been delivered; (d) [reserved]; (e) the Borrower
and its Restricted Subsidiaries shall comply with all requirements of Section
7.10 with respect to any Restricted Subsidiary (and any assets of such
Restricted Subsidiary) or assets acquired in such Proposed Acquisition, to the
extent applicable, within the time periods specified therein; (f) in the case of
any Proposed Acquisition for which the LTM EBITDA for the Proposed Acquisition
Target is more than $3,000,000, the Required Lenders shall have received a
quality of earnings report (to the extent such report has been prepared and is
available to Borrower on or prior to the closing of such Proposed Acquisition);
(g) after giving effect to such Proposed Acquisition on a Pro Forma Basis, no
Default or Event of Default shall have occurred and be continuing; and 37
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10045.jpg]
(h) the aggregate amount of such purchases and acquisitions made in Persons that
do not become Loan Parties or, in the case of a purchase or acquisition of
assets (other than Stock), not owned by a Loan Party, shall not exceed, after
giving Pro Forma Effect to such purchase or acquisition, the greater of (i)
$25,000,000 and (ii) an amount equal to the Equivalent Percentage of the amount
set forth in clause (i) multiplied by Trailing EBITDA as of the applicable date
of determination at such time; provided that (x) in the event that the Borrower
or any Restricted Subsidiary makes one or more Investments pursuant to Section
8.3(d) in any Person that is or becomes a non-wholly-owned Restricted
Subsidiary, and as a result of any subsequent Investment in such Person, such
Person becomes a Loan Party, then all Investments in such Person made in
reliance on Section 8.3(d) shall be deemed automatically at such time to no
longer have been made in reliance on Section 8.3(d) but instead in reliance on
Section 8.3(e)(iv) and (y) the limitation described in this clause (h) shall not
apply to any acquisition or Investment to the extent (i) the consideration
therefor is financed with the proceeds of sales of the Qualified Capital Stock
of, or capital contributions in respect of Qualified Capital Stock to, the
Borrower or any Restricted Subsidiary, in each case, that are not otherwise
applied and other than (A) any Specified Equity Contribution, Cumulative
Available Amount or Available Excluded Contribution Amount or (B) proceeds
received from the sale of Qualified Capital Stock to, or contributions from, the
Borrower or any Restricted Subsidiary and and/or (ii) the Person so acquired (or
the Person owning the assets so acquired) becomes a Guarantor even though such
Person is not otherwise required to become a Guarantor. Notwithstanding the
foregoing, the Leo Acquisition shall be deemed to be a Permitted Acquisition.
“Permitted Indebtedness” means any Indebtedness of any Group Member that is
permitted by Section 8.1. “Permitted Investment” means any Investment of any
Group Member that is permitted by Section 8.3. “Permitted Investors” means,
collectively, Parent and each other direct or indirect holder of Stock or Stock
Equivalents in Holdings on the Closing Date (after giving effect to the
Acquisition). “Permitted Lien” means any Lien on or with respect to the property
of any Group Member that is permitted by Section 8.2. “Permitted Loan
Retirement” means any transaction pursuant to which the Borrower (a) purchases
all or any portion of the Term Loans with cash of the Borrower and its
Restricted Subsidiaries (other than the proceeds of any Revolving Loans), as
certified by a Responsible Officer of the Borrower, pursuant to one or more
offers on terms and conditions (including the form of notice thereof) reasonably
agreed to by the Borrower and the Administrative Agent (each, an “Offer”) on a
pro rata basis according to the principal amount of the Term Loans then held by
the Term Loan Lenders and (b) substantially concurrent with such purchase,
forgives all Indebtedness represented by such Term Loans purchased thereby as
evidenced by a written instrument delivered to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent and made
available to the Term Loan Lenders; provided, however, that (i) the Borrower
shall have delivered a notice of each such Offer to the Administrative Agent and
all Term Loan Lenders no later than noon (New York City time) at least five
Business Days in advance of the proposed consummation date of such Offer in form
and substance reasonably acceptable to the Administrative Agent, (ii) the
aggregate principal amount of the Term Loans purchased and retired pursuant to
such Offer shall be no less than $1,000,000 and (iii) both immediately prior to
and after giving effect to such transaction, no Default or Event of Default
shall have occurred or be continuing; provided, further, that any Permitted Loan
Retirement may be consummated on a non-pro- rata basis. 38
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10046.jpg]
“Permitted Refinancing” means Indebtedness incurred (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
defease, discharge, renew or replace Permitted Indebtedness that (a) has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of such Permitted Indebtedness outstanding at the time of such
refinancing or extension plus the amount of any premiums, make-whole amounts or
penalties and accrued and unpaid interest paid thereon and fees (including any
closing fees and original issue discount) and expenses, in each case associated
with such refinancing, refunding, extension, defeasance, discharge, renewal or
replacement, (b) has a Weighted Average Life to Maturity (measured as of the
date of such refinancing or extension) and maturity no shorter than that of such
Permitted Indebtedness (other than with respect of Permitted Indebtedness
incurred in reliance on Section 8.1(c) and other than customary bridge loans
with a maturity date of not longer than one year, provided that any loans,
notes, securities or other Indebtedness which are exchanged for or otherwise
replace such bridge loans shall be subject to the requirements of this clause
(b)), (c) [reserved], (d) is not secured by any property or any Lien other than
those securing such Permitted Indebtedness and (e) is otherwise on terms (but
excluding terms relating to interest rate margin, fees, discounts, rate floors
and optional prepayment, redemption or subordination) (i) no less favorable to
the Group Members, taken as a whole, than those of such Permitted Indebtedness
or (ii) reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance (as determined by the Borrower); provided, however, that,
notwithstanding the foregoing, (x) the terms of such Permitted Indebtedness may
be modified as part of such Permitted Refinancing if such modification would
have been permitted pursuant to Section 8.11 (to the extent applicable) and (y)
no Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension. “Permitted Reinvestment” means, with respect to
the Net Cash Proceeds of any Sale or Property Loss Event the acquisition,
repair, replacement, improvement or construction of, to the extent otherwise
permitted hereunder, property or other assets useful in the business of the
Borrower or any of its Subsidiaries (including through any acquisition permitted
by this Agreement, Capital Expenditure or the acquisition of any new programs)
or, if such Property Loss Event involves loss or damage to property, to repair
such loss or damage. “Permitted Seller Debt” shall mean unsecured Indebtedness
(other than “earn-outs” and similar deferred consideration) of the Borrower or
any of its Restricted Subsidiaries incurred in connection with, or as part of
the consideration payable in respect of, any Permitted Acquisition or other
acquisition of any Person that becomes a Restricted Subsidiary of the Borrower
or of all or substantially all of the assets of another Person. “Person” means
any individual, partnership, corporation (including a business trust and a
public benefit corporation), joint stock company, estate, association, firm,
enterprise, trust, limited liability company, unincorporated association, joint
venture and any other entity or Governmental Authority. “Pro Forma Basis” and
“Pro Forma Effect” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to such Pro Forma Transaction in the manner contemplated in the
definition of LTM EBITDA. “Pro Forma Transaction” means (x) any transaction
consummated as part of the Acquisition, any Permitted Acquisition, any
acquisition that is a Permitted Investment hereunder, any disposition of all or
substantially all of the assets or Stock of any Subsidiary of the Borrower or
the disposition of any business unit, line of business or division of the
Borrower or any of its Subsidiaries or the designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, in each case together with
each other transaction relating or incidental thereto and consummated in
connection therewith and including the 39 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10047.jpg]
incurrence, assumption or repayment of Indebtedness in connection therewith, and
(y) to the extent required to be determined on a Pro Forma Basis other than by
Section 1.3(b), any incurrence or repayment of Indebtedness. “Proceeding” means
any action, litigation, suits, arbitration, claim, demand, mediation,
investigation, audit, charge, inquiry or similar proceeding. “Projections” means
any document delivered pursuant to Section 6.1(e). “Property Loss Event” means,
with respect to any property, any loss of or damage to such property or any
taking of such property or condemnation thereof. “Proposed Acquisition” means a
purchase or acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, a facility or Stock in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary of the Borrower (including as a result of a
merger or consolidation) or, in the case of a purchase or acquisition of assets
(other than Stock), will be owned by the Borrower or a Restricted Subsidiary of
the Borrower. “Proposed Acquisition Target” means any Person or any brand, line
of business, division, branch, operating division or other unit operation of any
Person. “Pro Rata Outstandings”, of any Lender at any time, means (a) in the
case of the Term Loan Facility, the outstanding principal amount of the Term
Loans owing to such Lender and (c) in the case of the Revolving Credit Facility,
the sum of (i) the outstanding principal amount of Revolving Loans owing to such
Lender and (ii) the amount of the participation of such Lender in the L/C
Obligations outstanding with respect to all Letters of Credit. “Pro Rata Share”
means, with respect to any Lender and any Facility or Facilities at any time,
the percentage obtained by dividing (a) the sum of the Commitments (or, if such
Commitments in any such Facility are terminated, the Pro Rata Outstandings
therein) of such Lender then in effect under such Facilities by (b) the sum of
the Commitments (or, if such Commitments in any such Facility are terminated,
the Pro Rata Outstandings therein) of all Lenders then in effect under such
Facilities; provided, however, that, if there are no Commitments and no Pro Rata
Outstandings in any of such Facilities, such Lender’s Pro Rata Share in such
Facilities shall be determined based on the Pro Rata Share in such Facilities
most recently in effect, after giving effect to any subsequent assignment and
any subsequent non-pro rata payments of any Lender pursuant to Section 2.18. For
the purposes of Section 2.19(e), Pro Rata Share for any Term Loan Lender means a
percentage of the proposed Incremental Term Loans equal to a percentage thereof
equal to a fraction, the numerator of which is the principal amount of the Term
Loans held by such Term Loan Lender at the time the notice of the Incremental
Term Loans is issued by the Borrower and the denominator is the aggregate
outstanding amount of the Term Loans at such time. “Qualified Capital Stock”
means Stock that is not Disqualified Stock. “Qualifying IPO” means the issuance
by Holdings or any direct or indirect parent thereof of its common Stock in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Exchange Act of 1934, as amended (whether alone or in connection
with a secondary public offering). “Refinanced Loans” has the meaning specified
in Section 11.1(d). 40 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10048.jpg]
“Refinancing” means the repayment in full of all principal of and accrued and
unpaid interest on all outstanding loans under the Existing Credit Agreement,
and all accrued and unpaid fees and other amounts outstanding under the Existing
Credit Agreement and the termination, discharge and release of all commitments,
Guaranty Obligations and Liens existing in connection with the Existing Credit
Agreement. “Refunding Capital Stock” has the meaning specified in Section
8.5(k). “Register” has the meaning specified in Section 2.14(b). “Reinvestment
Prepayment Amount” means, with respect to any Net Cash Proceeds on the
Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds less
any amount paid or required to be paid by any Group Member to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of the Borrower. “Reinvestment Prepayment Date” means, with
respect to any portion of any Net Cash Proceeds of any Sale or Property Loss
Event, the earliest of (a) the 365th day after the completion of the portion of
such Sale or Property Loss Event corresponding to such Net Cash Proceeds, or, to
the extent the Borrower or any Subsidiary shall have entered into a binding
commitment to make Permitted Reinvestments with such Net Cash Proceeds within
such 365-day period, the 180th day following the entering into of such
commitment and (b) the date that is 5 Business Days after the date on which the
Borrower shall have notified the Administrative Agent of the Borrower’s
determination not to make Permitted Reinvestments with such Net Cash Proceeds.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document. “Related Transactions” means,
collectively, the consummation of the Acquisition, the consummation of the
Equity Contribution, the consummation of the Leo Acquisition and the
Transactions. “Release” means any release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment. “Remedial Action” means all actions required to (a) clean up,
remove, treat or in any other way address any Hazardous Material in the indoor
or outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material. “Renewal Rights Agreement” means the Renewal Rights,
Assignment and Amendment Agreement dated as of September 1, 2016 and amended as
of March 31, 2018, among the Borrower, Care 41
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10049.jpg]
Providers Insurance Services, LLC, American Collectors Insurance, LLC, AIG, and
National Union Fire Insurance Company of Pittsburgh, PA. “Replacement Loans” has
the meaning specified in Section 11.1(d). “Repricing Transaction” means (a) any
prepayment or repayment of the Initial Term Loans or Delayed-Draw Term Loans
with the proceeds of, or any conversion of the Initial Term Loans or Delayed-
Draw Term Loans into, any new or replacement tranche of term loans (including
any Replacement Loans) bearing interest at All-In Yield less than All-In Yield
applicable to the Initial Term Loans or Delayed- Draw Term Loans (determined
consistent with generally accepted financial practice) and (b) any amendment to
the Term Loan Facility that directly or indirectly reduces the All-In Yield
applicable to the Initial Term Loans or Delayed-Draw Term Loans; provided that
the primary purpose of such prepayment, repayment, conversion or amendment was
to reduce the All-In Yield applicable to such Initial Term Loans or Delayed-Draw
Term Loans; provided, further, that in no event shall any prepayments,
repayments, conversions or amendments in connection with (i) a Qualifying IPO,
(ii) a Change of Control or (iii) a material acquisition that is not a Permitted
Acquisition constitute a Repricing Transaction. “Required Lenders” means, at any
time, Lenders having at such time in excess of 50% of the sum of the aggregate
(a) Revolving Credit Commitments, the sum of the amounts of the participations
in Swingline Loans, the principal amount of unparticipated portions of the
Swingline Loans and the Pro Rata Outstandings in the Revolving Credit Facility
and (b) Term Loan Commitments and the Pro Rata Outstandings in the Term Loan
Facility then in effect, ignoring, in such calculation, the amounts held by any
Defaulting Lender. “Required Revolving Lenders” means, at any time, Lenders
having at such time in excess of 50% of the sum of the aggregate Revolving
Credit Commitments, the sum of the amounts of the participations in Swingline
Loans, the principal amount of unparticipated portions of the Swingline Loans
and the Pro Rata Outstandings in the Revolving Credit Facility then in effect,
ignoring, in such calculation, the amounts held by any Defaulting Lender.
“Required Term Loan Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Term Loan Commitments and the Pro Rata
Outstandings in the Term Loan Facility then in effect, ignoring, in such
calculation, the Commitments and Pro Rata Outstandings of any Defaulting Lender.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject. “Responsible Officer” means, with respect to any
Person, any of the president, chief executive officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements and, with respect to
documents delivered on the Closing Date and documents delivered pursuant to
Section 7.10, the secretary or assistant secretary of such Person or any other
officer responsible for maintaining the corporate and similar records of such
Person. “Restricted Debt Payments” has the meaning specified in Section 8.6. 42
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10050.jpg]
“Restricted Payment” means (a) any dividend, return of capital or distribution,
whether direct or indirect (including through the use of Hedging Agreements, the
making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, Securities or other property, in
each case, on account of any Stock or Stock Equivalent of Holdings, the Borrower
or any of its Restricted Subsidiaries, in each case now or hereafter
outstanding, including with respect to a claim for rescission of a Sale of such
Stock or Stock Equivalent and (b) any redemption, retirement, termination,
defeasance, cancellation, purchase or other acquisition for value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock Equivalent of any Group Member or of any
direct or indirect parent entity of the Borrower, now or hereafter outstanding,
and any payment or other transfer setting aside funds for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise; provided that any Investment permitted under Section 8.3 shall be
deemed not to be a Restricted Payment. “Restricted Subsidiary” means any
Subsidiary of the Borrower other than an Unrestricted Subsidiary. “Revolving
Commitment Fee Rate” means (a) with respect to the initial Revolving Credit
Commitments, (i) from the Closing Date until the third Business Day following
the date of the delivery of the financial statements pursuant to Section 6.1(b)
for the Fiscal Quarter ending June 30, 2018, 0.50% per annum and (ii)
thereafter, as set forth in the table below, from and after the third Business
Day after the date on which the Administrative Agent shall have received the
applicable financial statements pursuant to Section 6.1(b) or 6.1(c) and the
Compliance Certificate pursuant to Section 6.1(d) calculating the Consolidated
Total Leverage Ratio with respect to the period of four consecutive Fiscal
Quarters ended on the last day of such Fiscal Quarter and (b) with respect to
Revolving Credit Commitments of any other tranche, the rate per annum specified
in the Incremental Amendment, the Extension/Modification Amendment, as the case
may be, establishing Commitments of such tranche. Pricing Level Consolidated
Total Leverage Ratio Revolving Commitment Fee Rate I > 3.50:1.00 0.50% II ≤
3.50:1.00 0.375% At any time the Borrower has not submitted to the
Administrative Agent the applicable financial statements as and when required
under Section 6.1(b) and 6.1(c) and the Compliance Certificate as and when
required under Section 6.1(d), the Revolving Commitment Fee Rate shall be
determined based on the rates set forth in Pricing Level I. Within one Business
Day of receipt of the applicable information under Section 6.1(b), 6.1(c) and
6.1(d), the Administrative Agent shall give the Borrower and each Revolving
Lender facsimile or telephonic notice (confirmed in writing) of the Revolving
Commitment Fee Rate in effect from such date. In the event that any financial
statement or Compliance Certificate delivered pursuant to Section 6.1(b), 6.1(c)
or 6.1(d) is determined to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Revolving Commitment Fee Rate for
any Applicable Period than the Revolving Commitment Fee Rate applied for such
Applicable Period, then, if such determination of inaccuracy occurs prior to the
repayment in full of the Loans and termination of the Commitments, (x) the
Borrower shall as promptly as reasonably practicable following such
determination deliver to the Administrative Agent correct financial statements
and the related Compliance Certificate required by Section 6.1(b), 6.1(c) and
6.1(d) for such Applicable Period, (y) the Revolving Commitment Fee Rate for
such Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio were 43 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10051.jpg]
determined based on the amounts set forth in such correct financial statements
and certificate and (z) the Borrower shall promptly (and in any event within ten
Business Days) following delivery of such corrected financial statements and
certificate pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Revolving Commitment Fee Rate for such
Applicable Period. “Revolving Credit Commitment” means, with respect to each
Revolving Credit Lender, the commitment of such Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Revolving Credit Commitment”, as amended to reflect Assignments and as
such amount may be reduced pursuant to this Agreement. The aggregate amount of
the Revolving Credit Commitments on the date hereof equals $10,000,000.
Incremental Revolving Credit Commitments shall constitute Revolving Credit
Commitments. “Revolving Credit Facility” means the Revolving Credit Commitments
and the provisions herein related to the Revolving Loans, Swingline Loans and
Letters of Credit. “Revolving Credit Lender” means each Lender that has a
Revolving Credit Commitment, holds a Revolving Loan or participates in any
Swingline Loan or Letter of Credit. “Revolving Credit Obligations” means all
Obligations arising (a) under or with respect to the Revolving Credit Facility
and (b) under any Secured Hedging Agreement that is provided by the
Administrative Agent or any Affiliate thereof or by a Revolving Credit Lender.
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swingline Loans and (b) the L/C Obligations for all Letters
of Credit. “Revolving Credit Termination Date” shall mean the earliest of (a)
the Scheduled Revolving Credit Termination Date, (b) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2.
“Revolving Creditor” means each Revolving Credit Lender, the Swingline Lender,
each L/C Issuer, and to the extent its claims arises in connection with the
Revolving Credit Facility, each other Indemnitee and holder of a Revolving
Credit Obligation of a Loan Party, including Secured Hedging Counterparties.
“Revolving Loan” has the meaning specified in Section 2.1(a). “S&P” means
Standard & Poor’s Rating Services. “Sale and Leaseback Transaction” means, with
respect to any Person (the “obligor”), any Contractual Obligation or other
arrangement with any other Person (the “counterparty”) consisting of a lease by
such obligor of any property that, directly or indirectly, has been or is to be
Sold by the obligor to such counterparty or to any other Person to whom funds
have been advanced by such counterparty based on a Lien on, or an assignment of,
such property or any obligations of such obligor under such lease. “Scheduled
Maturity Date” means the later of the Scheduled Revolving Credit Termination
Date, the Term Loan Maturity Date and each Incremental Term Loan Maturity Date.
“Scheduled Revolving Credit Termination Date” means May 11, 2023. 44
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10052.jpg]
“Screen Rate” has the meaning specified in the definition of “Eurodollar Base
Rate”. “Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f). “Secured Hedging Counterparty” means each counterparty to a
Secured Hedging Agreement with a Loan Party the obligations under which
constitute Obligations, provided that any counterparty to a Hedging Agreement
that has been designated to the Administrative Agent in writing by the Borrower
as being a Secured Hedging Agreement for the purposes of the Loan Documents
shall be deemed (a) to appoint the Administrative Agent as its agent under the
applicable Loan Documents and (b) to agree to be bound by the provisions of
Article 10, Section 11.3, Section 11.13, Section 11.14 and Section 11.15 and any
Acceptable Intercreditor Agreement as if it were a Lender. “Secured Parties”
means the Lenders, the L/C Issuers, the Administrative Agent, any Secured
Hedging Counterparty, each provider of Banking Services to any Loan Party the
obligations under which constitute Banking Services Obligations, each other
Indemnitee and any other holder of any Obligation of any Loan Party. “Security”
means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security. “Sell” means, with respect to
any property, to sell, convey, transfer, assign, license (as licensor), lease
(as lessor) or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
“Sellers” has the meaning specified in the Acquisition Agreement. “Similar
Business” means any Person the majority of the revenues of which are derived
from a business that would be permitted by Section 8.8 if the references to
“Group Member” and “Restricted Subsidiaries” in Section 8.8 were read to refer
to such Person. “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability. “Specified
Acquisition” has the meaning specified in Section 5.1(b). “Specified Equity
Contribution” has the meaning specified in Section 5.2. 45
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10053.jpg]
“Specified Representations” means those representations and warranties made by
the Loan Parties on the Closing Date (as a condition precedent pursuant to
Section 3.1) in Sections 4.2(a)(i), 4.2(a)(ii)(A), 4.2(b), 4.6, 4.9, 4.11, 4.18
(solely as it relates to use of proceeds) and 4.19 (solely as it relates to use
of proceeds) hereof and Section 4.2 of the Guaranty and Security Agreement ((i)
only with respect to Collateral Documents required to be delivered on the
Closing Date pursuant to Section 3.1 and (ii) subject to any Permitted Liens).
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent. “Stock” means all shares of capital
stock (whether denominated as common stock or preferred stock), equity
interests, beneficial, partnership or membership interests, limited liability
company interests or units, joint venture interests, participations or other
ownership or profit interests in or equivalents (regardless of how designated)
of or in a Person (other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means any Indebtedness that is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder, the subordination terms thereof being reasonably satisfactory to the
Administrative Agent. “Subsidiary” means, with respect to any Person, any
corporation, partnership, joint venture, limited liability company, association
or other entity, the management of which is, directly or indirectly, controlled
by, or of which an aggregate of more than 50% of the outstanding Voting Stock
is, at the time, owned or controlled directly or indirectly by, such Person or
one or more Subsidiaries of such Person. “Swap Termination Value” means, in
respect of any one or more Hedging Agreements, after taking into account the
effect of any legally enforceable netting agreement relating to such Hedging
Agreements, (a) for any date on or after the date such Hedging Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedging Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or any Affiliate of a Lender).
“Substitute Lender” has the meaning specified in Section 2.18(a). “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “SWDA” means
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.). “Swingline Commitment”
means $1,500,000. “Swingline Lender” means, each in its capacity as Swingline
Lender hereunder, Lake Forest Bank or, upon the resignation of Lake Forest Bank
as a Revolving Credit Lender hereunder, any Lender (or Affiliate or Approved
Fund of any Lender) that agrees, with the reasonable consent of the 46
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10054.jpg]
Administrative Agent (or, if there is no such successor Administrative Agent,
the Required Lenders) and the Borrower, to act as the Swingline Lender
hereunder. “Swingline Request” has the meaning specified in Section 2.3(b).
“Swingline Loan” has the meaning specified in Section 2.3(a). “Tax Affiliate”
means, Holdings, the Borrower and its Subsidiaries. “Tax Returns” has the
meaning specified in Section 4.8. “Taxes” has the meaning specified in Section
2.17(a). “Term Creditor” means each Term Loan Lender, each other holder of a
Term Loan Obligation and, to the extent its claims arise in connection with the
Term Loan Facility, each other Indemnitee. “Term Loan Commitment” means, with
respect to each Term Loan Lender, its Initial Term Loan Commitment, Delayed-Draw
Term Loan Commitment, Incremental Term Loan Commitment and Extended/Modified
Term Commitment. “Term Loan Facility” means the Initial Term Loan Facility, the
Delayed-Draw Term Loan Facility, the Incremental Term Loan Facility and the
Extended/Modified Facility in respect of Extended/Modified Term Loans. “Term
Loan Lender” means each Lender that has a Term Loan Commitment or that holds a
Term Loan. “Term Loan Maturity Date” means May 11, 2024. “Termination Date”
means the means the first date on which (A) the Commitments have expired or
terminated, (B) all Loans, all L/C Reimbursement Obligations and all other
Obligations (including Obligations arising under Secured Hedging Agreements)
that the Administrative Agent has been notified in writing are then due and
payable by the holder of such Obligation have been paid and satisfied in full
and (C) cash collateral with respect to all contingent Obligations has been
deposited (or, in the case of any L/C Obligation, a back-up letter of credit has
been issued and delivered to the Administrative Agent, or in the case of
contingent Obligations arising under Secured Hedging Agreements, any other
arrangements satisfactory to the applicable Secured Hedging Counterparty shall
have been made) in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent (or, in the case of contingent
Obligations arising under Secured Hedging Agreements, satisfactory to the
applicable Secured Hedging Counterparty). “Term Loan Obligations” means all
Obligations arising (a) under or in respect of the Initial Term Loan Facility,
the Delayed-Draw Term Loan Facility, the Incremental Term Loan Facility and the
Extended/Modified Facility in respect of Extended/Modified Term Loans, and (b)
under any Secured Hedging Agreement that are not Revolving Credit Obligations.
“Term Loans” means the Initial Term Loans, the Delayed-Draw Term Loans, the
Incremental Term Loans and the Extended/Modified Term Loans. 47
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10055.jpg]
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise. “Trademarks” means all rights,
title and interests (and all related IP Ancillary Rights) arising under any
Requirement of Law in trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers and, in each case, all goodwill
associated therewith, all registrations and recordations thereof and all
applications in connection therewith. “Trade Secrets” means all right, title and
interest (and all related IP Ancillary Rights) arising under any Requirement of
Law in trade secrets. “Trailing EBITDA” means, as of any date of determination,
LTM EBITDA of the Borrower and its Restricted Subsidiaries for the four
consecutive Fiscal Quarters most recently ended prior to such date for which
financial statements and corresponding Compliance Certificates have been
delivered (or were required to have been delivered) pursuant to Section 6.1(b)
or 6.1(c) (or, in the case of a determination date that occurs prior to the
first such delivery pursuant to such Section, for the four consecutive fiscal
quarters ended as of March 31, 2018). “Transaction Expenses” means any fees or
expenses incurred or paid by Holdings or any of its Subsidiaries in connection
with the Related Transactions, this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby. “Transactions” means,
collectively, (a) the Refinancing, (b) the funding of the Initial Term Loans on
the Closing Date, (c) the funding of the Initial Revolving Borrowing on the
Closing Date, (d) the consummation of any other transactions in connection with
the foregoing and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing. “Transfer” has the meaning specified in
Section 11.2(b). “Treasury Capital Stock” has the meaning specified in Section
8.5(k). “UCC” means the Uniform Commercial Code of any applicable jurisdiction
and, if the applicable jurisdiction shall not have any Uniform Commercial Code,
the Uniform Commercial Code as in effect in the State of New York. “United
States” means the United States of America. “Unused Commitment Fee” has the
meaning specified in Section 2.11(a). “Unrestricted Subsidiary” means any
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary pursuant to Section 7.14 subsequent to the date hereof, in each case,
until such Person ceases to be an Unrestricted Subsidiary of the Borrower in
accordance with Section 7.14 or ceases to be a Subsidiary of the Borrower. “U.S.
Lender Party” means each of the Administrative Agent, each Lender, each L/C
Issuer, each SPV and each participant, in each case that is a Domestic Person.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person 48 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10056.jpg]
(irrespective of whether, at the time, Stock of any other class or classes of
such entity shall have or might have voting power by reason of the occurrence of
any contingency). “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded. “Wholly Owned
Subsidiary” of any Person means any Subsidiary of such Person, all of the Stock
of which (other than nominal holdings and director’s qualifying shares) is owned
by such Person, either directly or through one or more Wholly Owned Subsidiaries
of such Person. “Withdrawal Liability” means, at any time, any liability
incurred (whether or not assessed) by any ERISA Affiliate and not yet satisfied
or paid in full at such time with respect to any Multiemployer Plan pursuant to
Section 4201 of ERISA. “Working Capital” means, for any Person at any date, its
Consolidated Current Assets at such date minus its Consolidated Current
Liabilities at such date. “Write-Down and Conversion Powers” means, with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. “Yield Differential” has the
meaning specified in Section 2.19(c)(v). Section 1.2 UCC Terms. The following
terms have the meanings given to them in the applicable UCC: “commodity
account”, “commodity contract”, “commodity intermediary”, “deposit account”,
“entitlement holder”, “entitlement order”, “equipment”, “financial asset”,
“general intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”. Section 1.3 Accounting
Terms and Principles. (a) GAAP. All accounting determinations required to be
made pursuant hereto shall, unless expressly otherwise provided herein, be made
in accordance with GAAP. No change in the accounting principles used in the
preparation of any Financial Statement hereafter adopted by Holdings shall be
given effect if such change would affect a calculation that measures compliance
with any provision of Article V or VIII unless the Borrower, the Administrative
Agent and the Required Lenders agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all Financial
Statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, (i) Capitalized Lease
Obligations shall be excluded for purposes of any restriction, basket, covenant
or carve-out, in each case, to the extent such Capitalized Lease Obligations
would have been characterized as operating leases in accordance with GAAP as of
the Closing Date, but shall instead be treated as operating leases, (ii) all
terms of an accounting nature used 49 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10057.jpg]
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (A) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value,” as defined therein, and (B) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. (b) Pro
Forma. All components of financial calculations made to determine compliance
with Sections 5.1 shall be adjusted on a Pro Forma Basis to include or exclude,
as the case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period or such
date of calculation, as determined in good faith by the Borrower based on
assumptions expressed therein and that the Borrower believes at the time are
reasonable based on the information available to the Borrower at the time of
preparation of the Compliance Certificate setting forth such calculations.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V and Article VIII shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value.” (c) Limited Condition
Acquisitions. Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when (i) calculating any applicable ratio in connection with
incurrence of Indebtedness, the creation of Liens, the making of any Sale, the
making of an Investment, the making of a Restricted Payment or the repayment of
Indebtedness, (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred (other than an
Event of Default under Section 9.1(a) or 9.1(d)), is continuing or would result
therefrom, (iii) determining compliance with any provision of this Agreement
which requires compliance with any representations and warranties set forth
herein or (iv) the satisfaction of all other conditions precedent to the
incurrence with of Indebtedness, the creation of Liens, the making of any Sale,
the making of an Investment, the designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, the making of a Restricted Payment or
the repayment of Indebtedness, in each case in connection with a Limited
Condition Acquisition, the date of determination of such ratio, determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom, determination of compliance with any representations or
warranties or satisfaction of any other condition shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Acquisition and the other related transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) such ratios and other provisions are calculated as if
such Limited Condition Acquisition or other transactions had occurred at the
beginning of the most recent period of four consecutive Fiscal Quarters ending
prior to the LCA Test Date for which financial statements are available, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with the applicable ratios or other provisions, such provisions shall
be deemed to have been complied with, unless an Event of Default under Section
9.1(a) or 9.1(d) shall be continuing on the date such Limited Condition
Acquisition is consummated. For the avoidance of doubt, (i) if any of such
ratios or other provisions are exceeded or breached as a result of 50
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10058.jpg]
fluctuations in such ratio (including due to fluctuations in LTM EBITDA) or
other provisions at or prior to the consummation of the relevant Limited
Condition Acquisition, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(ii) such ratios and compliance with such conditions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related
transactions in connection therewith, unless on such date an Event of Default
under Section 9.1(a) or 9.1(d) shall have occurred and be continuing.
Notwithstanding anything herein to the contrary, in the event that the Borrower
makes an LCA Election as described above, following such election and until the
earlier of the date on which such Limited Condition Acquisition is consummated
or the definitive agreement for such Limited Condition Acquisition is
terminated, subject to the proviso below, all subsequent calculations of any
ratios under this Agreement in connection with incurrence of Indebtedness, the
creation of Liens, the making of any Sale, the making of an Investment, the
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, the making of a Restricted Payment or the repayment of Indebtedness
(and for the avoidance of doubt, excluding with respect to the calculation of
any covenant in Section 5.1) shall be (x) calculated on a pro forma basis
assuming such Limited Condition Acquisition and other pro forma events in
connection therewith (including any incurrence of Indebtedness) have been
consummated and (y) calculated on a pro forma basis assuming such Limited
Condition Acquisition and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have not been consummated (and for
the avoidance of doubt, must satisfy both clauses (x) and (y)). Section 1.4
Payments. The Administrative Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Loan Party or any L/C Issuer. Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds. Section 1.5
Interpretation. (a) Certain Terms. Except as set forth in any Loan Document, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP (except for the term “property”, which shall be interpreted
as broadly as possible, including, in any case, cash, Securities, other assets,
rights under Contractual Obligations and Permits and any right or interest in
any property). The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole. In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.” In any other case, the term
“including” when used in any Loan Document means “including without limitation.”
The term “documents” means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports. The term “incur” means incur, create, make, issue, assume or otherwise
become directly or indirectly liable in respect of or responsible for, in each
case whether directly or indirectly, and the terms “incurrence” and “incurred”
and similar derivatives shall have correlative meanings. It is understood and
agreed that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Contractual Obligation, Investment, Sale and/or Affiliate transaction need not
be permitted solely by reference to one category of permitted Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Contractual 51
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10059.jpg]
Obligation, Investment, Sale and/or Affiliate transaction under Section 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, 8.9 or 8.10, respectively, but may instead be permitted
in part under any combination thereof. (b) Certain References. Unless otherwise
expressly indicated, references (i) in this Agreement to an Exhibit, Schedule,
Article, Section or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section or clause in, this Agreement and (ii) in any Loan Document, to
(A) any agreement shall include all exhibits, schedules, appendixes and annexes
to such agreement and, unless the prior consent of any Secured Party required
therefor is not obtained, any modification, amendment or restatement to any term
of such agreement, (B) any statute shall be to such statute as modified from
time to time and to any successor legislation thereto, in each case as in effect
at the time any such reference is operative and (C) any time of day shall be a
reference to New York time. Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto. Unless otherwise expressly indicated, the meaning of
any term defined (including by reference) in any Loan Document shall be equally
applicable to both the singular and plural forms of such term. (c) Laws.
References to any statute or regulation may be made by using either the common
or public name thereof or a specific citation reference and are to be construed
as including all statutory and regulatory provisions relating thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation. (d) Certain Calculations and Tests. (i) For purposes of determining
the permissibility of any action, change, transaction or event that requires a
calculation of any financial ratio or test, such financial ratio or test shall
be calculated at the time such action is taken (subject to Section 1.3 above),
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after such calculation. (ii) Notwithstanding anything to the contrary
herein, with respect to any amount incurred or transaction entered into (or
consummated) in reliance on a provision of this Agreement that does not require
compliance with a financial ratio (any such amount, a “Fixed Amount”)
substantially concurrently with any amount incurred or transaction entered into
(or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio (any such amount, an “Incurrence-Based
Amount”), it is understood and agreed that (i) any Fixed Amount shall be
disregarded in the calculation of the financial ratio applicable to the relevant
Incurrence-Based Amount and (ii) pro forma effect shall be given to the entire
transaction. (iii) The increase in any amount secured by any Lien by virtue of
the accrual of interest, the accretion of accreted value, the payment of
interest or a dividend in the form of additional Indebtedness, amortization of
original issue discount and/or any increase in the amount of Indebtedness
outstanding solely as a result of any fluctuation in the exchange rate of any
applicable currency will not be deemed to be the granting of a Lien for purposes
of Section 8.2. Section 1.6 Currency Equivalents Generally. (a) Any amount
specified in this Agreement (other than in Article II, or as set forth in clause
(b) of this Section, or as expressly provided for in Article VIII) or any of the
other Loan 52 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10060.jpg]
Documents to be in Dollars shall also include the Dollar Equivalent of such
amount in any currency other than Dollars. (b) For purposes of determining
compliance under Sections 5.1, and for calculating any financial ratio set forth
in this Agreement or any other Loan Document, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s Financial Statements delivered
pursuant to Section 4.4(a). Section 1.7 Effectuation of Transactions. Each of
the representations and warranties contained in this Agreement (and all
corresponding definitions) is made after giving effect to the Related
Transactions, unless the context otherwise requires. ARTICLE 2 THE FACILITIES
Section 2.1 The Commitments. (a) Revolving Credit Commitments. On the terms and
subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to make loans in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date (the loans borrowed under
this Section 2.1(a), including any Incremental Revolving Loans and any
Extended/Modified Revolving Loans, the “Revolving Loans”, and each a “Revolving
Loan”) in an aggregate principal amount at any time outstanding for all such
loans by such Lender not to exceed such Lender’s Revolving Credit Commitment;
provided, however, that at no time shall any Revolving Credit Lender be
obligated to make a Revolving Loan in excess of such Lender’s Pro Rata Share of
the amount by which the then effective Revolving Credit Commitments exceeds the
aggregate Revolving Credit Outstandings at such time. Within the limits set
forth in the first sentence of this clause (a), amounts of Revolving Loans
repaid may be reborrowed under this Section 2.1. No Revolving Loans will be made
on the Closing Date other than the Initial Revolving Borrowings. (b) Initial
Term Loan Commitments. On the terms and subject to the conditions contained in
this Agreement, each Initial Term Loan Lender severally, but not jointly, agrees
to make loans (the “Initial Term Loans”) in Dollars to the Borrower on the
Closing Date, in an amount not to exceed such Lender’s Initial Term Loan
Commitment. Amounts of Initial Term Loans repaid may not be reborrowed. (c)
Delayed-Draw Term Loan Commitments. Subject to the terms and conditions hereof,
each Delayed-Draw Term Loan Lender agrees to make available to Borrower from
time to time beginning one Business Day after the Closing Date until the
Delayed-Draw Commitment Termination Date loans (the “Delayed-Draw Term Loans”)
in an aggregate amount not to exceed such Lender’s Delayed-Draw Term Loan
Commitment. The obligations of each Delayed-Draw Term Loan Lender hereunder
shall be several and not joint. Amounts of Delayed-Draw Term Loans repaid may
not be reborrowed. Such Delayed-Draw Term Loans shall be added to (and
constitute a part of, be of the same tranche and have the same Interest Period
as) the Initial Term Loans; it being acknowledged that the application of this
clause (c) may result in the Delayed-Draw Term Loans having an Interest Period
(the duration of which may be less than one month) that begins during an
Interest Period then applicable to outstanding Initial Term Loans and which ends
on the last day of such Interest Period. Section 2.2 Borrowing Procedures. (a)
Notice From the Borrower. Each Borrowing shall be made on notice given by the
Borrower to the Administrative Agent not later than (i) 11:00 a.m. (New York
time) on the first Business Day prior to the proposed Borrowing, in the case of
a Borrowing 53 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10061.jpg]
of Base Rate Loans and (ii) 1:00 p.m. (New York time) on the third Business Day
prior to the date of the proposed Borrowing, in the case of a Borrowing of
Eurodollar Rate Loans (or 12:00 p.m. (New York time) on the first Business Day
prior to the date of the proposed Borrowing, in the case of a Borrowing of
Eurodollar Rate Loans to be made on the Closing Date); provided that such
notices may be conditioned on the occurrence of the Closing Date or on the
occurrence of any other transaction utilizing such Loans. Each such notice may
be made in a writing substantially in the form of Exhibit C (a “Notice of
Borrowing”) duly completed or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Borrowing, with such a Notice of
Borrowing. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000. (b)
Notice to Each Lender. The Administrative Agent shall give to each Lender prompt
notice of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, prompt
notice of the applicable interest rate. Each Lender shall, before 11:00 a.m. on
the date of the proposed Borrowing, make available to the Administrative Agent
at its address referred to in Section 11.11, such Lender’s Pro Rata Share of
such proposed Borrowing. Upon fulfillment or due waiver (i) on the Closing Date,
of the applicable conditions set forth in Section 3.1 and (ii) any time
thereafter, of the applicable conditions set forth in Section 3.2, the
Administrative Agent shall make available to the Borrower the Initial Term Loans
or any Revolving Loan, as applicable. Upon fulfillment or due waiver on the
Delayed-Draw Effective Date of the applicable conditions set forth in the
relevant provisions of Section 3.4, the Administrative Agent shall make
available to the Borrower the Delayed-Draw Term Loans. (c) Non-Funding of Loans.
Unless the Administrative Agent shall have received notice from any Lender prior
to the date such Lender is required to make any payment hereunder with respect
to any Loan or any participation in any Swingline Loan or Letter of Credit that
such Lender will not make such payment (or any portion thereof) available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such payment available to the Administrative Agent on the date such payment
is required to be made in accordance with this Article II and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. The Borrower agrees to repay to the
Administrative Agent on demand such amount (until repaid by such Lender) with
interest thereon for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
the interest rate applicable to the Obligation that would have been created when
the Administrative Agent made available such amount to the Borrower had such
Lender made a corresponding payment available; provided, however, that such
payment shall not relieve such Lender of any obligation it may have to the
Borrower, the Swingline Lender or any L/C Issuer. In addition, any Lender that
shall not have made available to the Administrative Agent any portion of any
payment described above shall be deemed to be a Defaulting Lender and agrees to
pay such amount to the Administrative Agent on demand together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
the Federal Funds Rate for the first Business Day and thereafter (i) in the case
of a payment in respect of a Loan, at the interest rate applicable at the time
to such Loan and (ii) otherwise, at the interest rate applicable to Base Rate
Loans under the Revolving Credit Facility. Such repayment shall then constitute
the funding of the corresponding Loan (including any Loan deemed to have been
made hereunder with such payment) or participation. The existence of any
Defaulting Lender shall not relieve any other Lender of its obligations under
any Loan Document, but no other Lender shall be responsible for the failure of
any Defaulting Lender to make any payment required under any Loan Document. 54
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10062.jpg]
Section 2.3 Swingline Loans. (a) Availability. On the terms and subject to the
conditions contained in this Agreement, the Swingline Lender shall make loans in
Dollars (each a “Swingline Loan”) available to the Borrower under the Revolving
Credit Facility from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swingline Loan (x)
to the extent that after giving effect to such Swingline Loan, the aggregate
Revolving Credit Outstandings would exceed the Revolving Credit Commitments and
(y) in the period commencing on the first Business Day after it receives notice
from the Administrative Agent that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swingline Loan,
the Swingline Lender may but shall not be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 have been
satisfied or waived. Each Swingline Loan shall be a Base Rate Loan and must be
repaid in full on the earliest of (i) the funding date of any Borrowing of
Revolving Loans and (ii) the Revolving Credit Termination Date. Within the
limits set forth in the first sentence of this clause (a), amounts of Swingline
Loans repaid may be reborrowed under this clause (a). (b) Borrowing Procedures.
In order to request a Swingline Loan, the Borrower shall give to the
Administrative Agent a notice to be received not later than 1:00 p.m. on the day
of the proposed borrowing, which may be made in a writing substantially in the
form of Exhibit D duly completed (a “Swingline Request”) or by telephone if
confirmed promptly but, in any event, prior to such borrowing, with such a
Swingline Request. In addition, if any Notice of Borrowing requests a Borrowing
of Base Rate Loans, the Swingline Lender may, notwithstanding anything else to
the contrary in Section 2.2, make a Swingline Loan available to the Borrower in
an aggregate amount not to exceed such proposed Borrowing, and the aggregate
amount of the corresponding proposed Borrowing shall be reduced accordingly by
the principal amount of such Swingline Loan. The Administrative Agent shall
promptly notify the Swingline Lender of the details of the requested Swingline
Loan. Upon receipt of such notice and subject to the terms of this Agreement,
the Swingline Lender may make a Swingline Loan available to the Borrower by
making the proceeds thereof available to the Administrative Agent and, in turn,
the Administrative Agent shall make such proceeds available to the Borrower on
the date set forth in the relevant Swingline Request. (c) Refinancing Swingline
Loans. The Swingline Lender may at any time forward a demand to the
Administrative Agent (which the Administrative Agent shall, upon receipt,
forward to each Revolving Credit Lender) that each Revolving Credit Lender pay
to the Administrative Agent, for the account of the Swingline Lender, such
Revolving Credit Lender’s Pro Rata Share of all or a portion of the outstanding
Swingline Loans. Each Revolving Credit Lender shall pay such Pro Rata Share to
the Administrative Agent for the account of the Swingline Lender. Upon receipt
by the Administrative Agent of such payment (other than during the continuation
of any Event of Default under Section 9.1(d)), such Revolving Credit Lender
shall be deemed to have made a Revolving Loan to the Borrower, which, upon
receipt of such payment by the Swingline Lender from the Administrative Agent,
the Borrower shall be deemed to have used in whole to refinance such Swingline
Loan. In addition, regardless of whether any such demand is made, upon the
occurrence of any Event of Default under Section 9.1(d), each Revolving Credit
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in each Swingline Loan in an amount equal
to such Lender’s Pro Rata Share of such Swingline Loan. If any payment made by
any Revolving Credit Lender as a result of any such demand is not deemed a
Revolving Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Revolving Credit
Lender pursuant to this clause (c) with respect to any portion of any Swingline
Loan, the Swingline Lender shall promptly pay over to such Revolving Credit
Lender all payments of principal (to the extent received after such payment by
such 55 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10063.jpg]
Lender) and interest (to the extent accrued with respect to periods after such
payment) received by the Swingline Lender with respect to such portion. (d)
Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations pursuant
to clause (c) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender, any
other Secured Party or any other Person, (B) the failure of any condition
precedent set forth in Section 3.2 to be satisfied or the failure of the
Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.
Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower remains responsible for the payment in full of all amounts drawn
thereunder and related fees, costs and expenses, for the account of any Group
Member), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Revolving Credit Termination Date and five (5) days prior to the Scheduled
Revolving Credit Termination Date; provided, however, that such L/C Issuer shall
not be under any obligation to Issue any Letter of Credit upon the occurrence of
any of the following: (i) after giving effect to such Issuance, (A) the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments or (B) the L/C Obligations for all Letters of Credit would
exceed the L/C Sublimit; (ii) the expiration date of such Letter of Credit (A)
is not a Business Day, (B) is more than one year after the date of Issuance
thereof or (C) is later than 5 days prior to the Scheduled Revolving Credit
Termination Date; provided, however, that any Letter of Credit with a term not
exceeding one year may provide for its renewal for additional periods not
exceeding one year as long as (x) each of the Borrower and such L/C Issuer have
the option to prevent such renewal before the expiration of such term or any
such period and (y) neither such L/C Issuer nor the Borrower shall permit any
such renewal to extend such expiration date beyond the date set forth in clause
(C) above; (iii) (A) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (B) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall
not have received, each in form and substance reasonably acceptable to it and
duly executed by the Borrower (and, if such Letter of Credit is Issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”); or (iv) subject to the
application of Section 2.21(b), any Revolving Credit Lender is a Defaulting
Lender, unless the L/C Issuer has entered into arrangements reasonably
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower to
eliminate the L/C Issuer’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by cash collateralizing, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the L/C Issuer to support, each such Defaulting Lender’s Pro Rata Share of any
L/C Reimbursement Obligation. 56 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10064.jpg]
For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Administrative Agent that any condition
precedent contained in Section 3.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived. Upon satisfaction of the
conditions precedent set forth in Section 3.1, all Existing Letters of Credit
shall be deemed to have been issued under this Agreement and shall constitute
Letters of Credit for all purposes hereunder without any further action by any
Person. (b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer
and the Administrative Agent a notice of any requested Issuance of any Letter of
Credit, which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. on the third Business Day prior
to the date of such requested Issuance. Such notice may be made in a writing
substantially the form of Exhibit E duly completed or in a writing in any other
form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Issuance, with such an L/C Request. (c) Reporting Obligations of L/C Issuers.
Each L/C Issuer agrees to provide the Administrative Agent (which, after
receipt, the Administrative Agent shall provide to each Revolving Credit
Lender), in form and substance satisfactory to the Administrative Agent, each of
the following on the following dates: (i) on or prior to (A) any Issuance of any
Letter of Credit by such L/C Issuer, (B) any drawing under any such Letter of
Credit or (C) any payment (or failure to pay when due) by the Borrower of any
related L/C Reimbursement Obligation, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing or payment, (ii) upon
the request of the Administrative Agent (or any Revolving Credit Lender through
the Administrative Agent), copies of any Letter of Credit Issued by such L/C
Issuer and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent and (iii)
on the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the L/C Obligations for such Letters
of Credit outstanding on the last Business Day of the previous calendar week.
(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations. (e) Reimbursement Obligations
of the Borrower. The Borrower agrees to pay to the L/C Issuer of any Letter of
Credit each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) with interest thereon computed as set forth in clause (i) below. In the
event that any L/C Issuer incurs any L/C Reimbursement Obligation not repaid by
the Borrower as provided in this clause (e) (or any such payment by the Borrower
is rescinded or set aside for any reason), such L/C Issuer shall promptly notify
the Administrative Agent of such failure (and, upon receipt of such notice, the
Administrative Agent shall forward a copy to each Revolving Credit Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrower with interest thereon computed (i)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during 57
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10065.jpg]
such period to Loans that are Base Rate Loans and (ii) thereafter until payment
in full, at the interest rate applicable during such period to past due
Revolving Loans that are Base Rate Loans. (f) Reimbursement Obligations of the
Revolving Credit Lenders. Upon receipt of the notice described in clause (e)
above from the Administrative Agent, each Revolving Credit Lender shall pay to
the Administrative Agent for the account of such L/C Issuer its Pro Rata Share
of such L/C Reimbursement Obligation. By making such payment (other than during
the continuation of an Event of Default under Section 9.1(d)), such Lender shall
be deemed to have made a Revolving Loan to the Borrower, which, upon receipt
thereof by such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation. Any such payment that is not deemed
a Revolving Loan shall be deemed a funding by such Lender of its participation
in the applicable Letter of Credit and the related L/C Obligations. Such
participation shall not otherwise be required to be funded. Upon receipt by any
L/C Issuer of any payment from any Lender pursuant to this clause (f) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay over to such Lender all payments received after such payment
by such L/C Issuer with respect to such portion. (g) Obligations Absolute. The
obligations of the Borrower and the Revolving Credit Lenders pursuant to clauses
(d), (e) and (f) above shall be absolute, unconditional and irrevocable and
performed strictly in accordance with the terms of this Agreement irrespective
of (i) (A) the invalidity or unenforceability of any term or provision in any
Letter of Credit, any document transferring or purporting to transfer a Letter
of Credit, any Loan Document (including the sufficiency of any such instrument),
or any modification to any provision of any of the foregoing, (B) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (C) any loss or delay, including in the transmission of
any document, (ii) the existence of any setoff, claim, abatement, recoupment,
defense or other right that any Person (including any Group Member) may have
against the beneficiary of any Letter of Credit or any other Person, whether in
connection with any Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
(iii) in the case of the obligations of any Revolving Credit Lender, (A) the
failure of any condition precedent set forth in Section 3.2 to be satisfied
(each of which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive) or (B) any adverse change in the condition (financial or
otherwise) of any Loan Party and (iv) any other act or omission to act or delay
of any kind of any Secured Party or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of any obligation of the Borrower or any Revolving Credit
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law. Section 2.5 Reduction and Termination
of the Commitments. (a) Optional. The Borrower may (i) upon notice to the
Administrative Agent, terminate in whole or reduce in part ratably any unused
portion of the Revolving Credit Commitments and (ii) upon notice to the
Administrative Agent, terminate in whole or reduce in part ratably any unused
portion of the Delayed-Draw Term Loan Commitments, in each case, without premium
or penalty; provided, however, that each partial reduction shall be in an
aggregate amount that is an integral multiple of $1,000,000. (b) Mandatory. All
outstanding Commitments shall terminate (i) in the case of the Initial Term Loan
Facility, on the Closing Date (after giving effect to any Borrowing occurring on
such date), (ii) in the case of the Delayed-Draw Term Loan Facility, on the
Delayed-Draw Commitment Termination Date and (iii) in the case of the Revolving
Credit Facility, on the Scheduled Revolving Credit Termination Date. 58
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10066.jpg]
(c) Reductions for Mandatory Prepayments. The then current Revolving Credit
Commitments shall be reduced ratably on each date on which a prepayment of
Revolving Loans or Swingline Loans is made pursuant to Section 2.8(b) or would
be required to be made had the aggregate outstanding principal amount of the
Revolving Loans and Swingline Loans been equal to the Revolving Credit
Commitments then in effect, in each case in the amount of such prepayment.
Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the entire
unpaid principal amount of the Revolving Loans and the Swingline Loans on the
Scheduled Revolving Credit Termination Date. (b) The Borrower promises to repay
the Initial Term Loans on the Term Loan Maturity Date and, after giving effect
to any prepayments applied thereto under Section 2.7 or 2.12, shall also repay
the principal amount of the Initial Term Loans in consecutive quarterly
installments on the last day of March, June, September and December of each year
commencing on September 30, 2018, each of such quarterly installments to be in
an amount equal to 0.25% of the original principal amount of the Initial Term
Loans outstanding on the Closing Date; provided, however, that the final
installment shall be due and payable on the Term Loan Maturity Date, if not
sooner paid in full, and shall be in an amount equal to the entire remaining
unpaid principal balance of the Initial Term Loans. (c) The Borrower promises to
repay the Delayed-Draw Term Loans on the Term Loan Maturity Date and, after
giving effect to any prepayments applied thereto under Section 2.7 or 2.12,
shall also repay the principal amount of each Delayed-Draw Term Loan in
consecutive quarterly installments on the last day of March, June, September and
December of each year commencing on the first scheduled installment date
occurring at least one full fiscal quarter after the funding of such Delayed-
Draw Term Loan, each of such quarterly installments to be equal to 0.25% of the
original principal amount of such Delayed-Draw Term Loan; provided, however,
that the final installment shall be due and payable on the Term Loan Maturity
Date, if not sooner paid in full, and shall be in an amount equal to the entire
remaining unpaid principal balance of all Delayed-Draw Term Loans; provided,
further, that if any Delayed-Draw Term Loans are borrowed after any repayment is
made on the Initial Term Loans pursuant to Section 2.6(a), the payment due with
respect to the Initial Term Loans or the Delayed-Draw Term Loans, as applicable,
shall be adjusted in an amount equal to the amount required so that the Delayed-
Draw Term Loans and the Initial Term Loans shall be fungible. Section 2.7
Optional Prepayments. The Borrower may prepay the outstanding principal amount
of any Loan in whole or in part at any time without premium or penalty, in each
case together with (except in the case of partial prepayments of the Revolving
Loan without a permanent reduction of the Revolving Credit Commitment) (a) any
accrued interest that may be owing pursuant to Section 2.9, (b) any breakage
costs that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment and (c) with respect to the Initial Term Loans or Delayed-Draw Term
Loans only, the premium set forth in Section 2.11(e); provided, however, that
each partial prepayment that is not of the entire outstanding amount under any
Facility shall be in an aggregate amount that is an integral multiple of
$100,000. Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. The Borrower
shall pay or cause to be paid to the Administrative Agent, within 5 Business
Days after the last date Financial Statements can be delivered pursuant to
Section 6.1(c) for any Fiscal Year (the “ECF Payment Date”), beginning with the
Fiscal Year ending December 31, 2019, an amount equal to 50% of Excess Cash Flow
for such Fiscal Year; provided, however, that in the event that the Consolidated
Total Leverage Ratio of the Group Members in effect as of the last day of such
Fiscal Year is equal to or less than 3.50:1.00, but greater than 3.00:1.00, such
percentage shall be reduced to 25%; provided, further, that in the event that
the Consolidated Total Leverage Ratio of the Group Members in effect as of the
last day of such Fiscal 59 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10067.jpg]
Year is equal to or less than 3.00:1.00, such percentage shall be reduced to 0%;
provided, further, that (x) voluntary prepayments of the Term Loans, Replacement
Loans or Incremental Equivalent Debt that is secured on a pari passu basis with
the Initial Term Loans made during such Fiscal Year or prior to the ECF Payment
Date (calculated on a Dollar Equivalent basis and without duplication of any
amounts deducted in the calculation of Excess Cash Flow in any prior Fiscal
Year), (y) voluntary prepayments of the Revolving Loans made during such Fiscal
Year or prior to the ECF Payment Date (without duplication of any amounts
deducted in the calculation of Excess Cash Flow in any prior Fiscal Year) to the
extent accompanied by an equal permanent reduction in the Revolving Credit
Commitments and (z) the amount of any reduction in the outstanding amount of any
Term Loans resulting from any assignment made in accordance with Section 11.2(h)
prior to the date such payment is due and, in each case under this clause (z),
based upon the actual amount of cash paid by the Borrower and any of its
Restricted Subsidiaries in connection with the relevant assignment, in each
case, excluding any such optional prepayments made during such Fiscal Year that
reduced the amount required to be prepaid pursuant to this Section 2.8(a) in the
prior Fiscal Year, in each case shall reduce on a dollar-for-dollar basis the
amount otherwise required to be prepaid; provided, further, that if at the time
that any such prepayment would be required, the Borrower or any Restricted
Subsidiary is required to prepay or offer to repurchase any Indebtedness that is
secured on a pari passu basis with the Initial Term Loans pursuant to the terms
of the documentation governing such Indebtedness (such Indebtedness required to
be so prepaid or offered to be so repurchased, “Other Applicable Indebtedness”)
with any portion of the amount otherwise required to be prepaid, then the
Borrower may apply such portion of the amount otherwise required to be prepaid
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and the relevant Other Applicable
Indebtedness at such time; provided, that the portion of such amount otherwise
required to be prepaid allocated to the Other Applicable Indebtedness shall not
exceed the amount of such amount otherwise required to be prepaid required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such amount otherwise required to be
prepaid shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the prepayment or repurchase
of the relevant Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this Section
2.8(a) shall be reduced accordingly; provided, further, that to the extent the
holders of the Other Applicable Indebtedness decline to have such Indebtedness
prepaid or repurchased, the declined amount shall promptly (and in any event
within 10 Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof. (b) Debt Issuances. Upon
receipt on or after the Closing Date by any Loan Party or any of its Restricted
Subsidiaries of Net Cash Proceeds arising from the incurrence by any Loan Party
or any of its Restricted Subsidiaries of Indebtedness of the type specified in
clause (a) or (b) of the definition thereof (other than any such Indebtedness
permitted hereunder in reliance upon Section 8.1), the Borrower shall promptly
(but in any event within five Business Days after the receipt of such Net Cash
Proceeds by a Loan Party or any Restricted Subsidiary of a Loan Party) pay or
cause to be paid to the Administrative Agent an amount equal to 100% of such Net
Cash Proceeds. (c) Asset Sales and Property Loss Events. Upon receipt on or
after the Closing Date by any Loan Party (other than Holdings) or any of their
Restricted Subsidiaries of Net Cash Proceeds arising from (i) any non-ordinary
course Sale by any Loan Party (other than Holdings) or any of their Restricted
Subsidiaries of any of its property, including the sale of any program renewal
rights (but excluding the AIG Renewal Rights), other than Sales of its own Stock
and Sales of property permitted hereunder in reliance upon any of clauses (a),
(b), (c) and (d) of Section 8.4 to the extent resulting, in the aggregate with
all such other Sales, in the receipt by any of them of Net Cash Proceeds in
excess of the Dollar Equivalent of $1,500,000 in any twelve-month period
following the Closing Date or (ii) any Property Loss Event with respect to any
property of any Loan Party (other than Holdings) or any of their Restricted
Subsidiaries to the extent resulting, in the aggregate with all other such
Property Loss Events, 60 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10068.jpg]
in the receipt by any of them of Net Cash Proceeds in excess of the Dollar
Equivalent of $1,500,000 in any twelve month period following the Closing Date,
the Borrower shall promptly (but in any event within five Business Days after
the receipt of such Net Cash Proceeds by any Loan Party (other than Holdings) or
any of their Restricted Subsidiaries) pay or cause to be paid to the
Administrative Agent an amount equal to 100% of such Net Cash Proceeds;
provided, however, that, upon any such receipt, so long as no Event of Default
shall be continuing, any Group Member may make Permitted Reinvestments with such
Net Cash Proceeds and the Borrower shall not be required to make or cause such
payment to the extent (x) such Net Cash Proceeds are intended to be used to make
Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for such
Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds;
provided, further, if, at the time that any such prepayment would be required
hereunder, the Borrower or any of its Restricted Subsidiaries is required to
repay or repurchase any Other Applicable Indebtedness (or offer to repurchase
such Other Applicable Indebtedness) with any portion of the Net Cash Proceeds,
then the Borrowers may apply the Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and the Other Applicable Indebtedness at such time; provided that the
portion of the Net Cash Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Net Cash Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof and the
remaining amount, if any, of the Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of the relevant Other Applicable
Indebtedness, and the amount of the prepayment of the Term Loans that would have
otherwise been required pursuant to this Section 2.8(c) shall be reduced
accordingly; provided, further, that to the extent the holders of the Other
Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof. (d) Excess Outstandings. On any date
on which the aggregate principal amount of Revolving Credit Outstandings exceeds
the aggregate Revolving Credit Commitments, the Borrower shall pay to the
Administrative Agent an amount equal to such excess. (e) Foreign Dispositions
and Excess Cash Flow of Foreign Subsidiaries. Notwithstanding any other
provisions of this Section 2.8, (A) to the extent that any or all of the Net
Cash Proceeds of any Sale by a Foreign Subsidiary giving rise to a prepayment
event pursuant to Section 2.8(c) (a “Foreign Disposition”), the Net Cash
Proceeds of any or a Property Loss Event from a Foreign Subsidiary (a “Foreign
Property Loss Event”) or Excess Cash Flow of a Foreign Subsidiary are prohibited
or delayed by applicable local law (including by reason of financial assistance,
corporate benefit, restrictions on upstreaming or transfer of cash intra group
and the fiduciary and statutory duties of the directors of relevant
Subsidiaries) from being repatriated to the United States, the portion of such
Net Cash Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.8 but may be
retained by the applicable Foreign Subsidiary for so long as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts with respect to such local laws
to attempt to permit such repatriation; it being understood that such efforts
shall not require (x) any expenditures in excess of a nominal amount of funds or
(y) modifications to the organizational or tax structure of Holdings and/or its
Subsidiaries to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two (2) Business Days after such repatriation) applied to
the repayment of the Term Loans pursuant to this Section 2.8) to the extent
provided herein and (B) to the extent that the Borrower has determined in good
faith that repatriation to the United States of any or all the Net Cash 61
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10069.jpg]
Proceeds of any Foreign Disposition, any Foreign Property Loss Event or Excess
Cash Flow of a Foreign Subsidiary would have material adverse tax consequences
with respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary and will be repatriated only after the Borrower has
determined in good faith that such repatriation may be effected only without
material adverse tax consequence, and such repatriated Net Cash Proceeds or
Excess Cash Flow (net of any tax cost of such repatriation) will be promptly
(and in any event not later than two (2) Business Days after such repatriation)
applied to the repayment of the Term Loans pursuant to this Section 2.8 to the
extent provided herein. (f) Joint Ventures. The Borrower shall not be required
to prepay any amount that would otherwise be required to be paid pursuant to
Section 2.8(a) or 2.8(c) to the extent that the relevant Excess Cash Flow is
generated by any joint venture or the relevant Net Cash Proceeds are received by
any joint venture, in each case, for so long as the distribution to the Borrower
of such Excess Cash Flow or Net Cash Proceeds would be prohibited under the
Constituent Documents and/or joint venture agreements governing such joint
venture; it being understood that if the relevant prohibition ceases to exist
within the 365-day period following the end of the applicable Fiscal Year or the
event giving rise to the relevant Net Cash Proceeds, the relevant joint venture
will promptly distribute the relevant Excess Cash Flow or the relevant Net Cash
Proceeds, as the case may be, and the distributed Excess Cash Flow or Net Cash
Proceeds, as the case may be, will be promptly (and in any event not later than
two Business Days after such distribution) applied to the repayment of the Term
Loans pursuant to this Section 2.8 to the extent required herein (without regard
to this clause (f)). (g) Application of Payments. Any payments made to the
Administrative Agent pursuant to this Section 2.8 shall be applied to the
Obligations in accordance with Section 2.12(b). (h) The Borrower shall give
notice to the Administrative Agent of any mandatory prepayment of the Loans
pursuant to Sections 2.8(a), (b), (c), or (d) three (3) Business Days prior to
the date on which such payment is due. Such notice shall state that the Borrower
is offering to make or will make such mandatory prepayment on or before the date
specified in Sections 2.8(a), (b), (c) or (d), as the case may be (each, a
“Prepayment Date”). Once given, such notice shall be irrevocable (provided that
the Borrower may rescind any notice of prepayment under Section 2.8(c) if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility or been made in connection with a Sale, which refinancing or
Sale shall not be consummated or shall otherwise be delayed) and all amounts
subject to such notice shall be due and payable on the Prepayment Date (except
as otherwise provided in the last sentence of this Section 2.8(h)). Upon receipt
by the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment, the Prepayment Date
and of such Lender’s Pro Rata Share of the prepayment. Each Lender may elect (in
its sole discretion) to decline all (but not less than all) of its Pro Rata
Share of any mandatory prepayment (other than a mandatory prepayment pursuant to
Section 2.8(d)) by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m. (New York time), on the date that is one
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If a Lender fails to deliver a
notice of election declining receipt of its Pro Rata Share of such mandatory
prepayment to the Administrative Agent within the time frame specified above,
any such failure will be deemed to constitute an acceptance of such Lender’s Pro
Rata Share of the total amount of such mandatory prepayment of Term Loans. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately notify the Borrower of such election. Any amount so declined
by any Lender shall be retained by the Borrower and its Restricted Subsidiaries
or applied by the Borrower or any of the Restricted Subsidiaries in any manner
permitted under the terms of this Agreement. 62
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10070.jpg]
(i) Except as otherwise contemplated by this Agreement or provided in, or
intended with respect to, any amendment with respect to Replacement Loans, any
Incremental Amendment or any Extension/Modification Amendment (provided, that
such Replacement Loans, Incremental Amendment or Extension/Modification
Amendment may not provide that the applicable tranche of Term Loans receive a
greater than pro rata portion of mandatory prepayments of Term Loans pursuant to
Section 2.8 than would otherwise be permitted by this Agreement), each
prepayment of Term Loans pursuant to this Section 2.8 shall be applied ratably
to the Initial Term Loans and Delayed-Draw Term Loans then outstanding and each
tranche of Term Loans then outstanding that is pari passu in right of payment
and with respect to security with the Obligations that are secured on a first
lien basis. Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount
of all other Obligations (other than pursuant to Secured Hedging Agreements)
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows: (i) in the case of Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate and the Applicable Margin, each as in effect from time to
time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum equal to
the sum of the Eurodollar Rate and the Applicable Margin, each as in effect for
the applicable Interest Period, and (iii) in the case of other Obligations, at a
rate per annum equal to the sum of the Base Rate and the Applicable Margin for
Revolving Loans that are Base Rate Loans, each as in effect from time to time.
(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1) if such Loan
is a Base Rate Loan (including a Swingline Loan), on the last day of each
calendar quarter commencing on the first such day following the making of such
Loan and (2) if such Loan is a Eurodollar Rate Loan, on the last day of each
Interest Period applicable to such Loan and, if applicable, on each date during
such Interest Period occurring every 3 months from the first day of such
Interest Period, and (ii) if accrued on any other Obligation, on demand from and
after the time such Obligation is due and payable (whether by acceleration or
otherwise). (c) Default Interest. Notwithstanding the rates of interest
specified in clause (a) above or elsewhere in any Loan Document, effective
immediately upon (A) the occurrence of an Event of Default under Section 9.1(a)
or (d)(ii) or (B) the delivery of a notice by the Required Lenders, or the
Administrative Agent at the direction of the Required Lenders, to the Borrower
upon the occurrence and during the continuance of any other Event of Default
and, in each case, for as long as such Event of Default shall be continuing, the
principal balance of all Obligations (including any Obligation that bears
interest by reference to the rate applicable to any other Obligation but
excluding Obligations under Secured Hedging Agreements) shall bear interest at
the Default Rate; provided that no amount shall accrue pursuant to this Section
2.9(c) on any amount payable to a Defaulting Lender so long as such Lender is a
Defaulting Lender. (d) Savings Clause. Anything herein to the contrary
notwithstanding, the obligations of the Borrower hereunder shall be subject to
the limitation that payments of interest shall not be required, for any period
for which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest 63 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10071.jpg]
received by the Administrative Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement. Section 2.10
Conversion and Continuation Options. (a) Option. The Borrower may elect (i) in
the case of any Eurodollar Rate Loan, (A) to continue such Eurodollar Rate Loan
or any portion thereof for an additional Interest Period on the last day of the
Interest Period applicable thereto and (B) to convert such Eurodollar Rate Loan
or any portion thereof into a Base Rate Loan at any time on any Business Day,
subject to the payment of any breakage costs required by Section 2.16(a), and
(ii) in the case of Base Rate Loans (other than Swingline Loans), to convert
such Base Rate Loans or any portion thereof into Eurodollar Rate Loans at any
time on any Business Day upon three (3) Business Days’ prior notice; provided,
however, that, (x) for each Interest Period, the aggregate amount of Eurodollar
Rate Loans having such Interest Period must be an integral multiple of
$1,000,000 and (y) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar Rate
Loans shall be permitted at any time at which (1) an Event of Default shall be
continuing and the Administrative Agent, at the direction of the Required
Lenders, or the Required Lenders shall have notified the Borrower of their
intention not to permit such conversions or continuations due to such Event of
Default or (2) such continuation or conversion would be made during a suspension
imposed by Section 2.15. No single Eurodollar Rate Loan shall be comprised of
Loans under more than one of the Term Loan Facility or the Revolving Credit
Facility. (b) Procedure. Each such election shall be made by giving the
Administrative Agent at least 3 Business Days’ prior notice (or with respect to
the continuation of or conversion to a Base Rate Loan, prior to 11:00 a.m. (New
York City time) on the first Business Day prior to the continuation or
conversion) in substantially the form of Exhibit F (a “Notice of Conversion or
Continuation”) duly completed. The Administrative Agent shall promptly notify
each Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. If the Administrative Agent does not receive a timely
Notice of Conversion or Continuation from the Borrower containing a permitted
election to continue or convert any Eurodollar Rate Loan, then, upon the
expiration of the applicable Interest Period, such Loan shall be automatically
converted to a Base Rate Loan. Each partial conversion or continuation shall be
allocated ratably among the Lenders in the applicable Facility in accordance
with their Pro Rata Share. Section 2.11 Fees. (a) Unused Commitment Fee. The
Borrower agrees to pay to the Administrative Agent for the benefit the Revolving
Credit Lenders according to their Pro Rata Shares a commitment fee on the
average daily balance by which the Revolving Credit Commitment of such Lender
during the preceding calendar quarter exceeds its Pro Rata Share of the sum of
(i) the average daily balance of the aggregate outstanding principal amount of
Revolving Loans during the preceding calendar quarter, and (ii) average daily
balance of the outstanding amount of the L/C Obligations for all Letters of
Credit during the preceding calendar quarter (the “Unused Commitment Fee”) from
the date hereof through the Revolving Credit Termination Date at a rate per
annum equal to the Revolving Commitment Fee Rate, payable in arrears (A) on the
last day of each calendar quarter and (B) on the Revolving Credit Termination
Date. (b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit Issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer, (ii) to the Administrative Agent, for the benefit
of the Revolving Credit Lenders according to their Pro Rata Shares, a fee
accruing at a rate per annum equal to the Applicable Margin for Revolving Loans
that are Eurodollar Rate Loans on the maximum undrawn face amount thereof
payable in arrears (A) on the last day of each calendar quarter and (B) on the
Revolving Credit Termination Date, (iii) to the Administrative Agent for the
benefit of 64 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10072.jpg]
such L/C Issuer, customary fees upon the issuance, amendment or extension of
such Letters of Credit at the prevailing rates, payable in arrears in each case
(A) on the last day of each calendar quarter and (B) on the Revolving Credit
Termination Date and (iv) to the Administrative Agent, for the benefit of such
Letter of Credit Issue, a fronting fee of 0.25% per annum multiplied by the face
amount of each such Letter of Credit (excluding any portion thereof that is
attributable to unreimbursed L/C Reimbursement Obligations) payable in arrears
(A) on the last day of each calendar quarter and (B) on the Revolving Credit
Termination Date; provided, however, that the fee payable under the foregoing
clause (ii) shall be increased by 2% per annum and shall be payable, in addition
to being payable on any date it is otherwise required to be paid hereunder, on
demand effective immediately upon (x) the occurrence of any Event of Default
under Section 9.1(a) or (d)(ii) or (y) the delivery of a notice by the Required
Lenders, or the Administrative Agent at the direction of the Required Lenders,
to the Borrower during the continuance of any other Event of Default and, in
each case, for as long as such Event of Default shall be continuing (it being
agreed that any delivery of any notice of election by the Administrative Agent
or the Required Lenders to impose the default rate of interest under Section
2.9(c)(B) shall be deemed to be the delivery of a notice under this clause (y)
to impose an increase of the fee payable under this Section 2.11(b). (c)
Delayed-Draw Fees. The Borrower agrees to pay to the Administrative Agent for
the benefit the Delayed-Draw Term Loan Lenders according to their Pro Rata
Shares for the period beginning on the Closing Date and ending on the
Delayed-Draw Expiration Date, a commitment fee of 1.00% per annum of the average
daily unused portion of the Delayed-Draw Term Loan Commitment, (the
“Delayed-Draw Commitment Fee”) payable in arrears (A) on the last day of each
calendar quarter and (B) on the Delayed-Draw Expiration Date (d) Additional
Fees. The Borrower shall pay to (i) the Administrative Agent and its Related
Persons, as applicable, their respective reasonable and customary fees and
expenses in connection with any payments made pursuant to Section 2.16(a)
(Breakage Costs) and (ii) the Administrative Agent, for its own account, the
administration fee described in the Fee Letter, at the times and in the amounts
set forth therein. (e) Prepayment Premium. In the event that, prior to the date
that is 12 months after the Closing Date, the Borrower (i) prepays, repays,
refinances, substitutes or replaces any Initial Term Loans or Delayed-Draw Term
Loans in connection with a Repricing Transaction or (ii) in connection with any
Repricing Transaction referred to in clause (b) of the definition of such term,
the Borrower causes any Lender to assign its Term Loans pursuant to Section
2.18, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Loan Lenders, (A) in the case of clause
(i), a premium of 1.00% of the aggregate principal amount of the Term Loans so
prepaid, repaid, refinanced, substituted or replaced and (B) in the case of
clause (ii), a fee equal to 1.00% of the aggregate principal amount of the Term
Loans that are the subject of such Repricing Transaction and that are required
to be assigned by any Term Loan Lender pursuant to Section 2.18(a)(v) as a
result of, or in connection with, such Term Loan Lender not agreeing or
otherwise consenting to any amendment referred to in clause (b) of the
definition of Repricing Transaction. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction. Section 2.12
Application of Payments. (a) Application of Voluntary Prepayments. Unless
otherwise provided in this Section 2.12 or elsewhere in any Loan Document, all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower pursuant to Section 2.7 shall be applied to repay
the Obligations the Borrower designates; provided that all prepayments pursuant
to this Section 2.12(a) that are to be applied to the Term Loans shall be
applied pro rata between the Initial Term Loans and the Delayed-Draw Term Loans
(if any) based on the then outstanding principal balances thereof. 65
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10073.jpg]
(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments after the exercise of
remedies provided for in Section 9.2, any payment made by the Borrower to an
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied: (i)
in the case of Sections 2.8(a), 2.8(b) and 2.8(c), first, to repay the next
eight remaining installments of the Term Loans in forward order of maturity and
thereafter to repay ratably the remaining principal balance of the Term Loans
until paid in full, second, to repay the outstanding principal balance of the
Revolving Loans and Swingline Loans without a corresponding permanent reduction
in the Revolving Credit Commitments until paid in full, and third, to provide
cash collateral for the L/C Obligations to the extent and in the manner provided
in Section 9.3, and then, any excess shall be retained by the Borrower; and (ii)
in the case of Section 2.8(d), first, to the repay the outstanding principal
balance of the Swingline Loans until paid in full, second, to repay the
outstanding principal balance of the Revolving Loans without a corresponding
permanent reduction in the Revolving Credit Commitments until paid in full and
third, to provide cash collateral for the L/C Obligations to the extent and in
the manner provided in Section 9.3. All prepayments pursuant to this Section
2.12(b) that are to be applied to the Term Loans shall be applied pro rata
between the Initial Term Loans and the Delayed-Draw Term Loans (if any). (c)
Application of Payments. After the exercise of remedies provided for in Section
9.2 (or after the Loans have automatically become immediately due and payable as
set forth in the proviso to Section 9.2), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
first, to Obligations in respect of any cost or expense reimbursements or
indemnities then due to the Administrative Agent; second, to pay Obligations in
respect of any cost or expense reimbursements or indemnities then due to the
Lenders and the L/C Issuers; third, to payment of all accrued unpaid interest on
the Loans and fees owed to the Administrative Agent, the Lenders and L/C
Issuers; fourth, to payment of principal of the Loans and L/C Reimbursement
Obligations then due and payable until paid in full, and to provide cash
collateral for unmatured L/C Obligations to the extent described in Section 9.3
and to any Secured Hedging Agreement; fifth, to the ratable payment of all other
Obligations owing to the Lenders then due and payable; and sixth, any remainder
shall be for the account of and paid to the Borrower or to whomsoever shall be
lawfully entitled thereto. (d) Application of Payments Generally. All payments
that would otherwise be allocated to the Revolving Credit Lenders pursuant to
this Section 2.12 shall instead be allocated first, to repay interest on
Swingline Loans, on any portion of the Revolving Loans that the Administrative
Agent may have advanced on behalf of any Lender and on any L/C Reimbursement
Obligation, in each case for which the Administrative Agent or, as the case may
be, the L/C Issuer has not then been reimbursed by 66
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10074.jpg]
such Lender or the Borrower, and second to pay the outstanding principal amount
of the foregoing obligations. All repayments of any Revolving Loans or Term
Loans shall be applied first, to repay such Loans outstanding as Base Rate Loans
and then, to repay such Loans outstanding as Eurodollar Rate Loans, with those
Eurodollar Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods. All mandatory prepayments
of Term Loans pursuant to Section 2.8 shall first be applied in direct order to
the next eight installments of such Term Loans, as applicable, and second to
reduce ratably the remaining installments of such outstanding principal amounts
of the Term Loans, as applicable. If sufficient amounts are not available to pay
in cash all outstanding Obligations described in any priority level set forth in
this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding. (e) [Reserved]. (f) No Implied Consent. Provisions
contained in this Section 2.12 for application of proceeds of certain
transactions shall not be deemed to constitute consent of the Lenders to
transactions that are not otherwise permitted by the terms hereof. Section 2.13
Payments and Computations. (a) Procedure. The Borrower shall make each payment
under any Loan Document not later than 1:00 p.m. (New York time) on the day when
due to the Administrative Agent by wire transfer to the following account (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim: In the case of the Administrative Agent: U.S.
Bank, N.A. ABA No.: 091-000-022 Account Number: 1731-0332-1738 Account Name:
Ares Capital Corporation Reference: ARCC 786127-740 The Administrative Agent
shall promptly thereafter cause to be distributed immediately available funds
relating to the payment of principal, interest or fees to the applicable
Lenders, in accordance with the application of payments set forth in Section
2.12. The Lenders shall make any payment under any Loan Document in immediately
available Dollars and without setoff or counterclaim. Each Revolving Credit
Lender shall make each payment for the account of any L/C Issuer or Swingline
Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or demand
therefor was received by such Lender prior to 11:00 a.m. on any Business Day, on
such Business Day and (B) otherwise, on the Business Day following such receipt.
Payments received by the Administrative Agent after 1:00 p.m. (New York time)
shall be deemed to be received on the next Business Day. (b) Computations of
Interests and Fees. All computations of interest and of fees shall be made by
the Administrative Agent on the basis of a year of 360 days and, in the case of
Base Rate Loans, 365/366 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable. Each determination of an interest rate
or the amount of a fee hereunder shall be made by the Administrative 67
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10075.jpg]
Agent (including determinations of a Eurodollar Rate or Base Rate in accordance
with the definitions of “Eurodollar Rate” and “Base Rate”, respectively) and
shall be conclusive, binding and final for all purposes, absent manifest error.
(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time. (d)
Advancing Payments. Unless the Administrative Agent shall have received notice
from the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent. Section 2.14 Evidence of Debt.
(a) Records of Lenders. Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement. In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Administrative
Agent, acting as agent of the Borrower solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in Section
11.11 (or at such other address as such Lender shall notify the Borrower) a
record of ownership, in which such Lender shall register by book entry (A) the
name and address of each such participant and SPV (and each change thereto,
whether by assignment or otherwise) and (B) the rights, interest or obligation
of each such participant and SPV in any Obligation, in any Commitment and in any
right to receive any payment hereunder. (b) Records of Administrative Agent. (i)
The Administrative Agent, acting as agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this Section 2.14,
shall establish and maintain at its address referred to in Section 11.11 (or at
such other address as the Administrative Agent may notify the Borrower) (A) a
record of ownership (the “Register”) in which (1) the Administrative Agent
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of the Administrative Agent and each Term Loan Lender in the
Term Loan Obligations, each of their obligations under this Agreement to
participate in each Term Loan and any assignment of any such interest,
obligation or right, and (2) the Administrative Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Revolving Credit Lender and each L/C Issuer of the
Revolving Loans, Swingline Loans and L/C Obligations, each of their obligations
under this Agreement to participate in each Revolving Loan, Letter of Credit and
L/C Reimbursement Obligation, and any assignment of any such interest,
obligation or right and (B) accounts in the applicable Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers, as applicable (and each change thereto pursuant
to Sections 2.18 (Substitution of Lenders) and 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each applicable Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, for Eurodollar Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid
with respect to 68 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10076.jpg]
Loans recorded in the applicable Register, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid and (6) any other payment
received by the Administrative Agent from the Borrower and its application to
the Obligations. (c) Registered Obligations. Notwithstanding anything to the
contrary contained in this Agreement, the Loans (including any Notes evidencing
such Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in L/C Obligations and Swingline Loans) and the L/C Reimbursement
Obligations are registered obligations, the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans or L/C
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the applicable Register and no assignment thereof
shall be effective until recorded therein. This Section 2.14 and Section 11.2
shall be construed so that the Loans and L/C Reimbursement Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions). (d) Prima Facie Evidence. The entries made in a Register
and in the accounts maintained pursuant to clauses (a) and (b) above shall be
conclusive and the Borrower, each Guarantor, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in a Register or such
accounts pursuant to the terms hereof as a Lender hereunder (or the owner of a
participation hereunder, as applicable) for all purposes of this Agreement,
notwithstanding notice to the contrary; provided, however, that no error in such
account and no failure of any Lender or the Administrative Agent to maintain any
such account shall affect the obligations of any Loan Party to repay the Loans
in accordance with their terms. In addition, the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall treat each Person
whose name is recorded in the applicable Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in such
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent. (e) Notes. Upon any Lender’s request, the Borrower shall
promptly execute and deliver Notes to such Lender evidencing the Loans of such
Lender in a Facility and substantially in the form of Exhibit B; provided,
however, that only one Note for each Facility shall be issued to each Lender,
except (i) to an existing Lender exchanging existing Notes to reflect changes in
the Register relating to such Lender, in which case the new Notes delivered to
such Lender shall be dated the date of the original Notes and (ii) in the case
of loss, destruction or mutilation of existing Notes and similar circumstances.
Each Note, if issued, shall only be issued as means to evidence the right, title
or interest of a Lender or a registered assignee in and to the related Loan, as
set forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation. Section 2.15 Suspension of Eurodollar Rate Option.
Notwithstanding any provision to the contrary in this Article II, the following
shall apply: (a) Interest Rate Unascertainable, Inadequate or Unfair. In the
event that (A) the Administrative Agent determines that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the 69 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10077.jpg]
Administrative Agent shall notify the Borrower that the Required Lenders have
determined that the circumstances causing such suspension no longer exist. (b)
Illegality. If any Lender determines that the introduction of, or any change in
or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan. (d) Alternate Rate of Interest. If at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in paragraph (a)(A) of this Section have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in such paragraph (a)(A) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to that based
on the Screen Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the
applicable currency and of the applicable type at such time, and the
Administrative Agent, the Borrower and the Required Lenders shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Until an alternate rate of interest shall be determined in accordance
with this paragraph (d) (but, in the case of the circumstances described in
paragraph (a)(A) of this Section, only to the extent the Screen Rate for such
Interest Period is not available or published at such time on a current basis),
paragraph (c) of this Section shall be applicable. Section 2.16 Breakage Costs;
Increased Costs; Capital Requirements. (a) Breakage Costs. The Borrower shall
compensate each Lender, upon demand from such Lender to such Borrower (with copy
to the Administrative Agent), for all Liabilities actually incurred (including,
in each case, those incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to prepare to fund, to fund or
to maintain the Eurodollar Rate Loans of such Lender to the Borrower but
excluding any loss of the Applicable Margin on the relevant Loans and calculated
without regard to any interest rate floor; it being understood that in
calculating such Liabilities, such Lender will compare the Eurodollar Rate at
the time of setting such rate for the applicable Interest Period and the
Eurodollar Rate at the time of the breakage described in the following
subclauses (A), (B) or (C), as applicable) that such Lender may incur (A) to the
extent, for any reason other than solely by reason of 70
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10078.jpg]
such Lender being a Defaulting Lender, a proposed Borrowing, conversion into or
continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation or
in a similar request made by telephone by the Borrower, (B) to the extent any
Eurodollar Rate Loan is paid (whether through a scheduled, optional or mandatory
prepayment) or converted to a Base Rate Loan (including because of Section 2.15)
on a date that is not the last day of the applicable Interest Period or (C) as a
consequence of any failure by the Borrower to repay Eurodollar Rate Loans when
required by the terms hereof. (b) Increased Costs. If at any time any Lender or
L/C Issuer reasonably determines that, after the date hereof, the adoption of,
or any change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or increase
of Eurodollar Reserve Requirements) from any Governmental Authority shall have
the effect of (i) increasing the cost to such Lender of making, funding or
maintaining any Eurodollar Rate Loan or to agree to do so or of participating,
or agreeing to participate, in extensions of credit, (ii) increasing the cost to
such L/C Issuer of Issuing or maintaining any Letter of Credit or of agreeing to
do so or (iii) imposing any other cost to such Lender or L/C Issuer with respect
to compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost; provided however that this Section 2.16(b) shall not apply to
any increase or imposition of any Taxes, which shall be governed by Section
2.17; and provided further, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted or issued. (c) Increased Capital Requirements. If at any time
any Lender or L/C Issuer reasonably determines that, after the date hereof, the
adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority regarding capital adequacy or liquidity requirements, reserves,
special deposits, compulsory loans, insurance charges against property of,
deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender’s or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such reduction; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted or issued. 71
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10079.jpg]
(d) Compensation Certificate. Each demand for compensation under this Section
2.16 shall be accompanied by a certificate of the Lender or L/C Issuer claiming
such compensation, setting forth the amounts to be paid hereunder, which
certificate shall be conclusive, binding and final for all purposes, absent
manifest error; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to the foregoing clauses (b) and (c) of this
Section 3.04 for any increased costs incurred or reductions suffered more than
one hundred and eighty (180) days prior to the date that such Lender or such L/C
Issuer notifies the Borrower of the change in Requirement of Law giving rise to
such increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the change in
Requirement of Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof). In determining such amount,
such Lender or L/C Issuer may use any reasonable averaging and attribution
methods. Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as
otherwise provided in this Section 2.17, each payment by any Loan Party under
any Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees and all liabilities imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto with respect thereto (and without deduction for any of them)
(collectively, “Taxes”) other than for (i) Taxes measured by net income
(including branch profits Taxes and alternative minimum tax) and franchise
Taxes, in each case imposed on any Secured Party as a result of (A) such Secured
Party being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office location in, the
jurisdiction imposing such Tax or any political subdivision thereof or therein
or (B) a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document),
(ii) Taxes that are attributable to the failure by any Secured Party to deliver
the documentation required to be delivered pursuant to clause (g) below and
(iii) any withholding Tax imposed under FATCA (all Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Loan Party
under any Loan Document and not excluded by the preceding clauses (i), (ii) and
(iii) or the proviso in Section 2.17(b) shall be collectively referred to as
“Non-Excluded Taxes”), except as required by applicable law. (b) Gross-Up. If
any Taxes shall be required by law to be deducted from or in respect of any
amount payable by or on account of a Loan Party under any Loan Document to any
Secured Party (i) in the case of Non-Excluded Taxes, such amount shall be
increased as necessary to ensure that, after all required deductions for
Non-Excluded Taxes are made (including deductions applicable to any increases to
any amount under this Section 2.17), such Secured Party receives the amount it
would have received had no such deductions been made, (ii) the relevant Loan
Party shall make or cause to be made such deductions, (iii) the relevant Loan
Party shall timely pay or cause to be paid the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, the
relevant Loan Party shall deliver or cause to be delivered to the Administrative
Agent an original or certified copy of a receipt evidencing such payment (or
such other documentation reasonably satisfactory to the Administrative Agent);
provided, however, that no such increase shall be made with respect to, and no
Loan Party shall be required to indemnify any Secured Party pursuant to clause
(d) below for, withholding Taxes to the extent that the obligation to withhold
amounts existed on the date that such Secured Party became a “Secured Party”
under this Agreement with respect to the Loan under which such Secured Party
makes a claim under this clause (b), except in each case to the extent such
Secured Party is a direct or indirect assignee (other than pursuant to Section
2.18 (Substitution of Lenders)) of any other Secured Party that was entitled, at
the time the assignment of such other Secured Party became effective, to receive
72 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10080.jpg]
additional amounts under this clause (b) (but only to the extent such other
Secured Party was entitled to receive additional amounts under this clause (b)).
(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, court or documentary,
intangible, recording, filing or similar Taxes imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, any Loan
Document or any transaction contemplated therein, except any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18 (collectively, “Other Taxes”). The Swingline Lender may, without
any need for notice, demand or consent from the Borrower, by making funds
available to the Administrative Agent in the amount equal to any such payment,
make a Swingline Loan to the Borrower in such amount, the proceeds of which
shall be used by the Administrative Agent in whole to make such payment. Within
30 days after the date of any payment of (i) Taxes deducted from or in respect
of any amount payable under any Loan Document to any Secured Party or (ii) Other
Taxes by any Loan Party, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 11.11, the original or a certified copy of
a receipt evidencing payment thereof (or such other documentation reasonably
satisfactory to the Administrative Agent). (d) Indemnification by the Borrower.
The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to the Administrative Agent), each Secured Party for
all Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.17) paid by such Secured Party and any Liabilities arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally asserted; provided, however, the Borrower shall not be
obligated to make payment to the Lender or the Administrative Agent (as the case
may be) for penalties, interest and other liabilities attributable to any
Non-Excluded Taxes or Other Taxes arising from the gross negligence or willful
misconduct of the Lender or the Administrative Agent. A certificate of the
Secured Party (or of the Administrative Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to the Borrower with copy to the Administrative
Agent, shall be conclusive, binding and final for all purposes, absent manifest
error. In determining such amount, the Administrative Agent and such Secured
Party may use any reasonable averaging and attribution methods. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify, within 10
days after demand therefor, (i) the Administrative Agent for any Non-Excluded
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Non-Excluded Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) the
Administrative Agent and the Loan Parties for any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.2(f) relating to
the maintenance of a Participant Register and (iii) the Administrative Agent and
the Loan Parties for any Taxes (other than Non-Excluded Taxes) attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
or the Loan Parties in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or a Loan Party shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent
and the Loan Parties to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or the Loan Parties to the Lender from any other source
against any amount due to the Administrative Agent or the Loan Parties under
this clause (e). 73 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10081.jpg]
(f) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender. (g)
Tax Forms. (i) Any Secured Party that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Secured Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Secured Party is subject to backup withholding or
information reporting requirements. (ii) Without limiting the generality of the
foregoing: (A) Each Non-U.S. Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall (w)
on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or the Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide the Administrative Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two properly
completed and duly executed copies of each of the following, as applicable: (A)
Forms W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN or W-8BEN-E
(claiming exemption from, or a reduction of, U.S. withholding tax under an
income tax treaty) or any successor forms and/or W-8IMY (together with any
required accompanying forms), (B) in the case of a Non-U.S. Lender Party
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN or
W-8BEN-E (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Administrative Agent that such Non- U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate. 74
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10082.jpg]
(B) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two properly completed and duly executed copies of
Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form. (iii) If a payment made
to a Lender under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Agent or the Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower (or, in the case of a
participant or SPV, the relevant Lender) as may be necessary for the
Administrative Agent or the Borrower (or, in the case of a participant or SPV,
the relevant Lender) to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. (iv) Each Lender having sold a
participation in any of its Obligations or identified an SPV as such to the
Administrative Agent shall collect from such participant or SPV the documents
described in this clause (g) and provide them to the Administrative Agent. (h)
Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. (i) Tax Treatment. For the avoidance of doubt, the parties hereto
shall not treat the Loans as “contingent payment debt instruments” as defined in
Treasury Regulations Section 1.1275-4 on their tax returns. (j) Certain Refunds.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section (including by the payment of additional amounts paid pursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will any indemnified
party be 75 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10083.jpg]
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. Section 2.18 Substitution of
Lenders. (a) Substitution Right. In the event that any Lender in any Facility
(an “Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or
(c) (Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan in such Facility, (iii)
makes a claim for payment pursuant to Section 2.17 (Taxes), (iv) becomes a
Defaulting Lender or (v) does not consent to any amendment, waiver or consent to
any Loan Document for which the consent of the Required Lenders is obtained but
that requires the consent of other Lenders in such Facility, the Borrower may
(x) terminate all the Commitments of such Lender and repay all the outstanding
Loans of such Lender (or terminate the Commitment of such Lender of the
applicable tranche and repay all the outstanding Loans of such Lender of the
applicable tranche), in each case, without any obligation to terminate any
Commitment or prepay any Loan of any other Lender or (y) replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 11.2), all of its interests, rights and
obligations under this Agreement (or all of its interests, rights and
obligations under this Agreement as a Lender of the applicable tranche) to an
assignee permitted by Section 11.2 that assumes such obligations (which assignee
may be another Lender, if any Lender accepts such assignment and delegation) (in
each case, a “Substitute Lender”). (b) Procedure. To substitute such Affected
Lender or pay in full the Obligations owed to such Affected Lender under such
Facility, the Borrower shall deliver a notice to the Administrative Agent and
such Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery to the Administrative Agent by the Borrower (or, as may
be applicable in the case of a substitution, by the Substitute Lender) of (i)
payment by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) to the Administrative Agent for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender with respect to such Facility (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in such Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Revolving Credit
Facility, payment to the Administrative Agent of any amount that, after giving
effect to the termination of the Commitment of such Affected Lender, is required
to be paid pursuant to Section 2.8(d) (Excess Outstandings) and (iii) in the
case of a substitution, (A) payment to the Administrative Agent of the
assignment fee set forth in Section 11.2(c) and (B) delivery by the Borrower
(or, as may be applicable in the case of a substitution, by the Substitute
Lender) an assumption agreement in form and substance reasonably satisfactory to
the Administrative Agent whereby the Substitute Lender shall, among other
things, agree to be bound by the terms of the Loan Documents and assume the
Commitment of the Affected Lender under such Facility. (c) Effectiveness. Upon
satisfaction of the conditions set forth in clause (b) above, the Administrative
Agent shall record such substitution or payment in the Register, whereupon (i)
in the case of any payment in full in any Facility, such Affected Lender’s
Commitments in such Facility shall be terminated and (ii) in the case of any
substitution in any Facility, (A) the Affected Lender shall sell and be relieved
of, and the Substitute Lender shall purchase and assume, all rights and claims
of such Affected 76 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10084.jpg]
Lender under the Loan Documents with respect to such Facility, except that the
Affected Lender shall retain such rights expressly providing that they survive
the repayment of the Obligations and the termination of the Commitments, (B) the
Substitute Lender shall become a “Lender” hereunder having a Commitment in such
Facility in the amount of such Affected Lender’s Commitment in such Facility and
(C) the Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to such Facility; provided, however, that the failure of any
Affected Lender to execute any such Assignment or deliver any such Note shall
not render such sale and purchase (or the corresponding assignment) invalid.
Section 2.19 Incremental Facilities. (a) The Borrower may request (i) prior to
the Revolving Credit Termination Date, an increase to the existing Revolving
Credit Commitments (any such increase, the “Incremental Revolving Credit
Commitment”) and (ii) prior to the Term Loan Maturity Date, the establishment of
an additional tranche or tranches of term loans under this Agreement or an
increase to an existing tranche of term loans (the “Incremental Term Loan
Commitment”) in an aggregate outstanding principal amount not to exceed the
Incremental Cap; provided that both at the time of any such request and after
giving effect to the effectiveness of any Incremental Amendment referred to
below, except as provided in Section 1.3(c), no Event of Default shall exist and
at the time that any such Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment is made or effected (and after giving effect
thereto) no Event of Default shall exist. (b) (i) Each tranche of Incremental
Term Loans shall be in an aggregate principal amount that is not less than
$5,000,000, (ii) each increase or new tranche of Incremental Revolving Loans
shall be in an aggregate principal amount that is not less than $5,000,000 and
(iii) the aggregate amount of Incremental Revolving Credit Commitments shall not
exceed $10,000,000. (c) The Incremental Term Loans: (i) shall rank pari passu in
right of payment and of security with the Term Loans; (ii) shall not mature
earlier than the Term Loan Maturity Date; (iii) shall not have a shorter
Weighted Average Life to Maturity than the Initial Term Loans; (iv) the
amortization schedule and Applicable Margin for the Incremental Term Loans shall
be determined by the Borrower and the Lenders of the Incremental Term Loans; (v)
if the All-In Yield on the Incremental Term Loans shall exceed the All-In Yield
at such time on the Term Loans or the Revolving Loans by more than 0.50% (any
such excess, the “Yield Differential”) the then Applicable Margin then in effect
for the existing Term Loans or Revolving Loans, as applicable, shall
automatically be increased by the Yield Differential, effective upon the making
of such Incremental Term Loan; (vi) shall be used solely as permitted by Section
7.9(b); (vii) the covenants and events of default applicable to such
Indebtedness are either (x) substantially identical to, or (taken as a whole as
determined by the Borrower in good 77 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10085.jpg]
faith) no more favorable to the lenders or holders providing such Indebtedness
than, those applicable to the Initial Term Loans; provided, that this clause
(vii) will not apply to (1) interest rate, fees, funding discounts and other
pricing terms, (2) redemption, prepayment or other premiums, (3) optional
prepayment terms, and (4) covenants and other terms that are (i) applied to the
Term Loans existing at the time of incurrence of such Incremental Term Loans (so
that existing Lenders also receive the benefit of such provisions) and/or (ii)
applicable only to periods after the latest maturity date of any Term Loans at
the time of incurrence of such Incremental Term Loans; provided further, that a
certificate of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Incremental Term Loans (or such
shorter period as may be agreed by the Administrative Agent), together with a
reasonably detailed description of the material covenants and events of default
of such Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees); provided, further
that the operation and agency provisions contained in the Incremental Amendment
shall be reasonably satisfactory to the Administrative Agent; (viii) may
participate in any voluntary or mandatory prepayment of Term Loans; and (ix) on
the date of the Borrowing of any Incremental Term Loans that will be of the same
tranche as any then-existing tranche of Term Loans, such Incremental Term Loans
shall be added to (and constitute a part of, be of the same tranche as and, at
the election of the Borrower, have the same Interest Period as) each Borrowing
of outstanding Term Loans of such tranche on a pro rata basis (based on the
relative sizes of such Borrowings), so that each Term Loan Lender providing such
Incremental Term Loans will participate proportionately in each then-outstanding
Borrowing of Term Loans of such tranche; it being acknowledged that the
application of this clause (ix) may result in new Incremental Term Loans having
Interest Periods (the duration of which may be less than one month) that begin
during an Interest Period then applicable to outstanding Term Loans of the
relevant tranche and which end on the last day of such Interest Period. (d) Each
Incremental Revolving Credit Commitment shall be an increase to the Revolving
Credit Commitment. The Incremental Revolving Loans (i) shall rank pari passu in
right of payment and of security with the Revolving Loans shall not mature
earlier than the Scheduled Revolving Credit Termination Date and (ii) shall be
on the same terms and pursuant to the same documentation as the Revolving Loans.
(e) No Lender (or any successor thereto) shall have any obligation to issue any
commitment for the Incremental Loans, and any decision by a Lender to issue any
such commitment shall be made in its sole discretion independently from any
other Lender. Existing Lenders will not have any right to participate in, and
will not have any right of first refusal or other right to provide all or any
portion of, any Incremental Loan except to the extent the Borrower in its
discretion, chooses to invite or include any such existing Lender (which may or
may not apply to all existing Lenders and may or may not be pro rata among
existing Lenders). The Borrower may designate any bank or other financial
institution or institutional investor (which may be, but need not be, one or
more of the existing Lenders) to issue a commitment for the portion of the
Incremental Loan as to which such Lender did not issue a commitment, and, if
such other bank or other financial institution or institutional investor is not
a party to this Agreement (an “Additional Lender”), such Additional Lender shall
become a party to this 78 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10086.jpg]
Agreement; provided, however, that any Additional Lender must be acceptable to
the Administrative Agent, which acceptance will not be unreasonably withheld or
delayed if such consent would be required under Section 11.2 for an assignment
of Loans to such Lender or Additional Lender. (f) Commitments in respect of the
Incremental Loans shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, subject to clauses (c) and
(d) of this Section 2.19, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section. The effectiveness of any Incremental
Amendment shall be subject to (in each case except as set forth in Section
1.3(c)) (i) the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 3.2 (it being
understood that all references to “the date of such Credit Event” or similar
language in such Section 3.2 shall be deemed to refer to the effective date of
such Incremental Amendment), (ii) the payment of fees and expenses owing in
respect of the Incremental Loans to the Administrative Agent and the Lenders and
(iii) such other conditions as the parties thereto shall agree. (g) This Section
2.19 shall supersede any provisions in Section 11.1 to the contrary. (h) Upon
the effectiveness of any Incremental Revolving Credit Commitments, the
outstanding Revolving Loans (and participations in outstanding Letters of Credit
and Swingline Loans) shall be adjusted as determined by the Administrative Agent
so that the Pro Rata Shares of all Revolving Credit Lenders in outstanding
Revolving Loans (and participations in outstanding Letters of Credit and
Swingline Loans) shall equal their Pro Rata Shares in the Revolving Credit
Commitments, in each case, after giving effect to such Incremental Revolving
Credit Commitments. (i) Notwithstanding anything to the contrary in this Section
2.19 or in any other provision of any Loan Document, if the proceeds of any
Incremental Facility are intended to be applied to finance a Limited Condition
Acquisition and the lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality (including the making and accuracy of customary “specified
representations” as may be agreed by the Borrower and the lenders providing such
Incremental Facility). Section 2.20 Extensions/Modifications of Loans. (a)
Extension/Modification Offers. Pursuant to one or more offers (each, an
“Extension/Modification Offer”) made from time to time by the Borrower to all
Lenders holding Loans and/or Commitments of a particular tranche with a like
maturity date, the Borrower may extend such maturity date and/or otherwise
modify the terms of such Loans and/or Commitments pursuant to the terms set
forth in an Extension/Modification Offer (each, an “Extension/Modification”).
Each Extension/Modification Offer will specify the minimum amount of Loans
and/or Commitments with respect to which an Extension/Modification Offer may be
accepted, which will be an integral multiple of $1,000,000 and an aggregate
principal amount that is not less than $5,000,000, or if less, the aggregate
principal amount of such Loans outstanding Extension/Modification Offers will be
made on a pro rata basis to all Lenders holding Loans and/or Commitments of a
particular tranche with a like maturity date. If the aggregate outstanding
principal amount of such Loans (calculated on the face amount thereof) and/or
Commitments in respect of which Lenders have accepted an Extension/Modification
Offer exceeds the maximum aggregate principal amount of Loans and/or Commitments
offered to be extended or and/or modified pursuant to such
Extension/Modification Offer, then the Loans and/or Commitments of such 79
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10087.jpg]
Lenders will be extended and/or modified ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such
Extension/Modification Offer. There is no requirement that any
Extension/Modification Offer or Extension/Modification Amendment be subject to
any “most favored nation” pricing provisions. The terms of an
Extension/Modification Offer shall be determined by the Borrower and
Extension/Modification Offers may contain one or more conditions to their
effectiveness, including a condition that a minimum amount of Loans and/or
Commitments of any or all applicable tranches be tendered. (b)
Extension/Modification Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (an “Extension/Modification Amendment”) as may be necessary in
order to establish new tranches in respect of Extended/Modified Loans and
Extended/Modified Commitments and such amendments as permitted by clause (e)
below as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches of Loans. This Section 2.20 shall supersede any provisions in
Sections 11.1 and 11.9 to the contrary. Extensions and modifications will not
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. (c) Terms of Extension/Modification Offers and Extension/Modification
Amendments. The terms of any Extended/Modified Loans and Extended/Modified
Commitments will be set forth in an Extension/Modification Offer and as agreed
between the Borrower and the Extended/Modified Lenders accepting such
Extension/Modification Offer; provided that: (i) the final maturity date of such
Extended/Modified Loans and Extended/Modified Commitments will be no earlier
than the Scheduled Maturity Date applicable to the Loans and/or Commitments
subject to such Extension/Modification Offer; (ii) the Weighted Average Life to
Maturity of any Extended/Modified Loans that are Term Loans will be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans subject
to such Extension/Modification Offer; (iii) any Extended/Modified Loans that are
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments of Term Loans; (iv) such Extended/Modified Loans and
Extended/Modified Commitments are not secured by any assets or property that
does not constitute Collateral; (v) such Extended/Modified Loans and
Extended/Modified Commitments are not guaranteed by any Subsidiary of the
Borrower other than a Guarantor; and (vi) the terms and conditions applicable to
Extended/Modified Loans and/or Extended/Modified Commitments substantially
identical to, or, taken as a whole, no less favorable to the Group Members (as
determined by the Borrower in good faith) than those applicable to the Loans
subject to such Extension/Modification Offer; provided further, a certificate of
the Borrower delivered to the Administrative Agent at least five Business Days
prior to the effectiveness of the Extended/Modified Loans and/or
Extended/Modified Commitments, together with a reasonably detailed description
of the material covenants of such Extended/Modified Loans and/or
Extended/Modified Commitments or drafts of the documentation relating thereto,
stating that the Borrower has reasonably determined in good faith 80
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10088.jpg]
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees); provided, further, that this clause (vi) will not apply: (A) to (1)
terms addressed in the preceding clauses (i), (ii), (iii), (iv) and (v), (2)
interest rate, fees, funding discounts and other pricing terms, (3) redemption,
prepayment or other premiums, (4) optional prepayment terms, (5) redemption
terms, and (6) covenants and events of default applicable only to periods after
the Scheduled Maturity Date at the time of incurrence of such Indebtedness; or
(B) if an Extension/Modification Offer is made to all the Loans and/or
Commitments of a particular tranche and all such Loans and/or Commitments are
accepted in such Extension/Modification Offer and amended pursuant to the
applicable Extension/Modification Amendment. Any Extended/Modified Loans will
constitute a separate tranche of Term Loans and/or Revolving Loans from the Term
Loans and/or Revolving Loans held by Lenders that did not accept the applicable
Extension/Modification Offer. (d) Extension/Modification of Revolving Credit
Commitments. In the case of any Extension/Modification of Revolving Credit
Commitments and/or Revolving Loans, the following shall apply: (i) all
borrowings and all prepayments of Revolving Loans shall continue to be made on a
ratable basis among all Revolving Credit Lenders, based on the relative amounts
of their Revolving Credit Commitments, until the repayment of the Revolving
Loans attributable to the non-extended and/or non-modified Revolving Credit
Commitments on the relevant maturity date; (ii) the allocation of the
participation exposure with respect to any then- existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the Revolving Credit
Commitments of such new tranche and the remaining Revolving Credit Commitments
shall be made on a ratable basis in accordance with the relative amounts thereof
until the maturity date relating to such non-extended and/or non-modified
Revolving Credit Commitments has occurred; (iii) no termination of extended
and/or modified Revolving Credit Commitments and no repayment of extended and/or
modified Revolving Loans accompanied by a corresponding permanent reduction in
extended and/or modified Revolving Credit Commitments shall be permitted unless
such termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of each other tranche of Revolving Loans
and Revolving Credit Commitments (or each other tranche of Revolving Credit
Commitments and Revolving Loans shall have otherwise been terminated and repaid
in full); and (iv) the Scheduled Revolving Credit Termination Date with respect
to the Revolving Credit Commitments may not be extended and/or modified without
the prior written consent of the L/C Issuer and the Swingline Lender; 81
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10089.jpg]
(e) Required Consents. No consent of any Lender or any other Person will be
required to effectuate any Extension/Modification, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
condition), the Borrower and the applicable Extending/Modifying Lender. The
transactions contemplated by this Section 2.20 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any
Extended/Modified Loans on such terms as may be set forth in the relevant
Extension/Modification Offer) will not require the consent of any other Lender
or any other Person, and the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit any such
Extension/Modification or any other transaction contemplated by this Section
2.20 will not apply to any of the transactions effected pursuant to this Section
2.20. Section 2.21 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: (a) Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.1(c);
(b) Reallocation of Defaulting Lender Commitment, Etc. (i) the Letter of Credit
participation pursuant to Section 2.4(f) and Swingline Loan participation
pursuant to Section 2.3(c), in each case, of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) the Outstanding Amount of each
Non-Defaulting Lender’s Revolving Loans and L/C Obligations (with the aggregate
amount of such Lenders’ risk participations and funded participation in L/C
Obligations and Swingline Loans being deemed “held” by such Lender) may not in
any event exceed the Revolving Credit Commitment of such Non-Defaulting Lender
as in effect at the time of such reallocation and (b) neither such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Administrative Agent, the Administrative
Agent, the L/C Issuer, the Swingline Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender; (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.4(f)
and Swingline Loan participation pursuant to Section 2.3(c) cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than two (2) Business Days after demand
by the Administrative Agent (at the direction of the L/C Issuer and/or the
Swingline Lender, as the case may be), (1) cash collateralize the obligations of
the Borrower to the L/C Issuer and the Swingline Lender in respect of such
Letter of Credit participation pursuant to Section 2.4(f) and the Swingline Loan
participation pursuant to Section 2.3(c), as the case may be, in an amount equal
to the aggregate amount of the unreallocated portion of such Letter of Credit
participation pursuant to Section 2.4(f) and the Swingline Loan participation
pursuant to Section 2.3(c), or (2) in the case of such Swingline Loan
participation pursuant to Section 2.3(c), prepay (subject to clause (iii) below)
and/or cash collateralize in full the unreallocated portion thereof, or (3) make
other arrangements satisfactory to the Administrative Agent, and to the L/C
Issuer and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and 82
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10090.jpg]
(iii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder (pro rata as to the respective amounts owing to each of them); third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
the Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing, in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans or such
extensions of credit from a drawing under a Letter of Credit were made at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and extensions of credit
from a drawing under a Letter of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or such
extensions of credit from a drawing under a Letter of Credit owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.21(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto; (c) Fees. That Defaulting Lender (x) shall
not be entitled to receive any fees pursuant to Section 2.11 (without prejudice
to the rights of the Lenders other than Defaulting Lenders in respect of such
fees); provided that, in the case of a Defaulting Lender that was or is a Lender
(x) to the extent that a portion of the Letter of Credit participation pursuant
to Section 2.4(f) and Swingline Loan participation pursuant to Section 2.3(c) of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.21(b), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.4(f) and Swingline Loan participation
pursuant to Section 2.3(c) cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the L/C Issuer and the Swingline
Lender, as applicable, as their interests appear (and the pro rata payment
provisions of Sections 2.12 and 2.13 will automatically be deemed adjusted to
reflect the provisions of this Section). (d) Defaulting Lender Cure. If the
Borrower, the Administrative Agent and, with respect to any Defaulting Lender
that is a Revolving Credit Lender, the L/C Issuer and the Swingline 83
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10091.jpg]
Lender, agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with the Pro Rata Share of the aggregate commitments of
each Lender (without giving effect to Section 2.21(b)(i)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT
Section 3.1 Conditions Precedent to Funding of Loans and Letters of Credit on
the Closing Date. The obligation of each Lender to make its Loans that are to be
funded on the Closing Date and the obligations of each L/C Issuer to Issue, or
cause to be Issued, any Letter of Credit on the Closing Date is subject to the
satisfaction or due waiver of each of the following conditions precedent: (a)
Certain Documents. The Administrative Agent shall have received on or prior to
the Closing Date each of the following, each dated as of the Closing Date unless
otherwise agreed by the Initial Lenders: (i) this Agreement, duly executed by
the Borrower and Holdings and, for the account of each Lender having requested
the same by notice to the Administrative Agent and the Borrower received by each
at least 3 Business Days prior to the Closing Date (or such later date as may be
agreed by the Borrower), Notes in each applicable Facility conforming to the
requirements set forth in Section 2.14(e); (ii) the Guaranty and Security
Agreement, duly executed by each applicable Loan Party (other than Holdings)
together with all UCC financing statements, required thereby, together with (A)
copies of UCC, Intellectual Property and other appropriate search reports and of
all effective prior filings listed therein to the extent requested by the
Administrative Agent at least 30 days prior to the Closing Date and (B) all
documents representing all certificated Securities (with respect to the Stock
and Stock Equivalents of the Borrower and its domestic Subsidiaries) being
pledged pursuant to such Guaranty and Security Agreement and related undated
powers or endorsements duly executed in blank and (C) all documents required for
the perfection of all security interests in all Collateral as required by the
Guaranty and Security Agreement and this Agreement and set forth on Schedule
3.1(a), provided that to the extent any Collateral securing any portion of the
Facilities may not be perfected by the filing of a UCC financing statement or
the filing of intellectual property security agreements with the United States
Patent and Trademark Office or the United States Copyright Office on or prior to
the Closing Date, after the Borrower’s use of commercially reasonable efforts to
do so, then the perfection of the security interest in such collateral shall not
constitute a condition precedent to the availability of the Term Loan Facility
or the Revolving Credit Facility on the Closing Date but, instead, shall be
accomplished within 90 days after the Closing Date or such longer time as may be
agreed by the Administrative Agent in its reasonable discretion; 84
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10092.jpg]
(iii) duly executed favorable opinions of Cravath, Swaine & Moore LLP, in its
capacity as special New York counsel for the Loan Parties, Richards, Layton &
Finger, PA, in its capacity as special Delaware counsel for the Loan Parties,
and Dorsey & Whitney LLP, in its capacity as special Texas counsel for the Loan
Parties, in each case addressed to the Administrative Agent, the L/C Issuers and
the Lenders in form and substance reasonably satisfactory to the Administrative
Agent; (iv) a copy of each Constituent Document of each Loan Party that is on
file with any Governmental Authority in the jurisdiction of its organization or
formation, as applicable, of such Loan Party, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction; (v) a
certificate of the secretary or other officer of each Loan Party in charge of
maintaining books and records of such Loan Party certifying as to (A) the names
and signatures of each officer of such Loan Party executing any Loan Document,
(B) the Constituent Documents of such Loan Party attached to such certificate
are complete and correct copies of such Constituent Documents as in effect on
the date of such certification (or, for any such Constituent Document delivered
pursuant to clause (iv) above, that there have been no changes from such
Constituent Document so delivered) and (C) the resolutions of such Loan Party’s
board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance of each Loan Document to which such Loan
Party is a party; (vi) a certificate of a Responsible Officer of the Borrower as
to the matters set forth in Section 3.1(f); and (vii) a Notice of Borrowing. (b)
Fees and Expenses. All reasonable and reasonably documented out-of-pocket costs,
fees and expenses payable to the Lenders under the Loan Documents and the Fee
Letter shall be substantially contemporaneously paid to the extent then due;
provided that an invoice shall have been provided to the Borrower at least two
Business Days prior to the Closing Date. (c) Solvency. The Administrative Agent
shall have received a solvency certificate in the form attached hereto as
Exhibit J from the chief financial officer (or other officer with equivalent
duties) of the Borrower (or at the Buyer’s option, of the Buyer). (d) KYC. To
the extent requested by the Administrative Agent not less than ten (10) days
prior to the Closing Date, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti- money laundering rules and
regulations, including the PATRIOT Act. (e) Material Adverse Effect. Since the
date of the Acquisition Agreement, no event, change, occurrence or circumstance
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect (as defined in the Acquisition Agreement) that would
result in a failure of a condition to Buyer’s (or its Affiliates’) obligations
to effect the Acquisition under the Acquisition Agreement. (f) Representations
and Warranties. As of the Closing Date, after giving effect to the Related
Transactions, the Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects; provided
that to the extent that any representation and 85
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10093.jpg]
warranty specifically refers to a given date or period, it is true and correct
in all material respects as of such date or for such period; provided, further,
that a failure of any Acquisition Agreement Representation to be true and
correct shall not result in a failure of the condition precedent to the initial
availability and funding of the Facilities on the Closing Date, unless such
failure (x) such failure or breach results in a failure of a condition precedent
to the obligations of the Buyer or Parent to effect the Acquisition under the
Acquisition Agreement or (y) such breach gives the Buyer or Parent the right
(after giving effect to any notice and cure provisions) to terminate its
obligations (or to refuse to consummate the Acquisition) under the Acquisition
Agreement. (g) Consummation of Transactions. Prior to or substantially
concurrently with the initial Borrowing on the Closing Date, (i) the Equity
Contribution shall have been made in an amount at least equal to the Minimum
Equity Contribution, (ii) the Refinancing shall have been consummated and (iii)
the Acquisition shall have been consummated. The Acquisition Agreement shall not
have been amended or waived, and no consents shall have been given with respect
thereto, in any material respect, by Parent or the Buyer in a manner materially
adverse to the Initial Lenders without the consent of Ares (such consent not to
be unreasonably withheld, conditioned or delayed), it being understood that (a)
any change to the terms of the Acquisition Agreement that decreases the
consideration required to be paid in cash thereunder shall be deemed not to be
materially adverse to the Initial Lenders so long as such reduction in
consideration is allocated (i) first, to a reduction in the Equity Contribution
until the Equity Contribution equals the Minimum Equity Contribution and (ii)
thereafter (A) 60% to a reduction in any amounts to be funded under the Term
Loan Facility and (B) 40% to a reduction in the Equity Contribution, (b) any
change to the terms of the Acquisition Agreement that increases the
consideration to be paid in cash thereunder shall be deemed not to be materially
adverse to the Initial Lenders if such increase is funded with an increase in
the aggregate amount of the Equity Contribution, (c) the granting of any consent
under the Acquisition Agreement that is not materially adverse to the interests
of the Initial Lenders shall not otherwise constitute an amendment or waiver and
(d) any change to the definition of “Material Adverse Effect” in the Acquisition
Agreement shall be deemed materially adverse to the Initial Lenders. (h)
Financial Statements and Pro Forma Financial Information. The Administrative
Agent shall have received (i) unaudited consolidated balance sheets and related
statements of income and cash flows of the Borrower and its Subsidiaries for the
Fiscal Quarter ended December 31, 2017 and (ii) a pro forma consolidated balance
sheet for the Borrower and its Subsidiaries as of May 10, 2018, after giving
effect to the initial funding of the Loans on the Closing Date, the Transactions
and the Acquisition, such pro forma balance sheet to be prepared by the Buyer in
good faith and which need not comply with Regulation S-X under the Securities
Act. Section 3.2 Conditions Precedent to Funding of Loans and Letters of Credit
after the Closing Date. Subject to Section 1.3(c) and Section 2.19, the
obligation of each Lender on any date after the Closing Date to make any Loan
and of each L/C Issuer to Issue any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent: (a) Request. The
Administrative Agent (and, in the case of any Issuance, the relevant L/C
Issuer), shall have received, to the extent required by Article II, a written,
timely and duly executed and completed Notice of Borrowing, Swingline Request
or, as the case may be, L/C Request. (b) Representations and Warranties; No
Defaults. The following statements shall be true on such date, both before and
after giving effect to such Loan or, as applicable, such Issuance: (i) the
representations and warranties set forth in any Loan Document (x) shall be true
and correct in all material respects on and as of such date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date or (y) shall be untrue in any material respect and the
86 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10094.jpg]
Administrative Agent and the Required Lenders shall not have determined not to
make the Term Loan, Revolving Loan or Issuance as a consequence thereof, and
(ii) (x) no Default or Event of Default shall be continuing or (y) a Default or
Event of Default shall be continuing and the Administrative Agent and the
Required Lenders shall not have determined not to make the Term Loan, Revolving
Loan or Issuance as a consequence thereof. The representations and warranties
set forth in any Notice of Borrowing, Swingline Request or L/C Request (or any
certificate delivered in connection therewith) shall be deemed to be made again
on and as of the date of the relevant Loan or Issuance and the acceptance of the
proceeds thereof or of the delivery of the relevant Letter of Credit. Section
3.3 Determinations of Initial Borrowing Conditions. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to be satisfied with each document and each other matter required to be
satisfactory to such Lender unless, prior to the Closing Date, the
Administrative Agent receives notice from such Lender specifying such Lender’s
objections and such Lender has not made available its Pro Rata Share of any
Borrowing scheduled to be made on the Closing Date. Section 3.4 Conditions
Precedent to Delayed-Draw Term Loans. Subject, in each case, to Section 1.3(c),
the obligation of each Lender to make the Delayed-Draw Term Loans is subject to
the satisfaction or due waiver of each of the following conditions precedent:
(a) Certain Documents. The Administrative Agent shall have received each of the
following, each dated as of the applicable Delayed-Draw Effective Date unless
otherwise agreed by the Administrative Agent: (i) for the account of each Lender
having requested the same by notice to the Administrative Agent and the Borrower
received by each at least 3 Business Days prior to the applicable Delayed-Draw
Effective Date (or such later date as may be agreed by the Borrower), Notes with
respect to the Delayed-Draw Term Loan Facility conforming to the requirements
set forth in Section 2.14(e); and (ii) a certificate of a Responsible Officer of
the Borrower (A) certifying that each condition set forth in Section 3.4(b) has
been satisfied, (B) certifying that the Leo Acquisition is to be financed with
the proceeds of the Delayed-Draw Term Loan and shall have been consummated
substantially concurrently with the advance of the Delayed-Draw Term Loan, and
(C) attaching thereto are complete and correct copies of (1) the acquisition
agreement related to such acquisition and (2) such other related documents as
are available and otherwise required to be delivered to the Administrative Agent
in connection with such acquisition. (b) Representations and Warranties; No
Defaults. The following statements shall be true on such date, both before and
after giving effect to such Delayed-Draw Term Loan: (i) the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifiers contained
therein) on and as of such date or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date,
unless all Delayed-Draw Term Loan Lenders shall otherwise agree, and (ii) no
Default or Event of Default shall be continuing, unless all Delayed-Draw Term
Loan Lenders shall otherwise agree. (c) Financial Conditions. On the
Delayed-Draw Effective Date calculated on a Pro Forma Basis after giving effect
to the funding of the Delayed-Draw Term Loans to be made on such date and the
consummation of the Leo Acquisition and the other transactions described herein
that are to occur 87 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10095.jpg]
on such Delayed-Draw Effective Date, the Consolidated First Lien Leverage Ratio
as of such Delayed- Draw Effective Date shall not exceed shall not exceed
4.50:1.00. (d) Delayed-Draw Effective Date. The Delayed-Draw Effective Date
shall be a date on or before the Delayed-Draw Commitment Termination Date.
ARTICLE 4 REPRESENTATIONS AND WARRANTIES To induce the Lenders, the L/C Issuers
and the Administrative Agent to enter into the Loan Documents, the Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
represents and warrants to each of them (a) on and as of the Closing Date, that
the Acquisition Agreement Representations and the Specified Representations are
true and correct and (b) on and as of each date after the Closing Date
applicable pursuant to Section 3.2, to each of the following: Section 4.1
Corporate Existence; Compliance with Law. Holdings and each Group Member (a) is
(x) duly organized and validly existing under the laws of the jurisdiction of
its organization and (y) in good standing under the laws of the jurisdiction of
its organization, (b) is duly qualified to do business and is in good standing
under the laws of each jurisdiction where such qualification is necessary, (c)
has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its material properties, to lease or sublease the material
properties it operates under lease or sublease and to conduct its business as
now or currently proposed to be conducted, (d) is in compliance with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law and (f) has all necessary Permits from or by, has made all necessary filings
with, and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except, in each case referred to
in this Section 4.1 (other than clauses (a)(x) and (c) with respect to the Loan
Parties) where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Section 4.2 Loan
Documents. (a) Power and Authority. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party and the
consummation of the transactions contemplated therein (i) are within such Loan
Party’s corporate or similar powers and, at the time of execution thereof, have
been duly authorized by all necessary corporate and similar action (including,
if applicable, consent of holders of its Securities), (ii) do not (A) contravene
such Loan Party’s Constituent Documents, (B) violate any applicable Requirement
of Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Loan
Documents), in the case of clauses (B) and (C), other than those that would not,
in the aggregate, have a Material Adverse Effect and are not created or caused
by, or a conflict, breach, default or termination or acceleration event under,
any Loan Document, or (D) result in the imposition of any Lien (other than a
Permitted Lien) upon any property of any Loan Party and (iii) do not require any
Permit of, or filing with, any Governmental Authority or any consent of, or
notice to, any Person, the failure to obtain or make which would not be
reasonably expected to have a Material Adverse Effect, other than (A) with
respect to the Loan Documents, the filings required to perfect the Liens created
by the Loan Documents and (B) those listed on Schedule 4.2 and that have been,
or will be prior to the Closing Date, obtained or made, copies of which have
been, or will be prior to the Closing Date, delivered to the Administrative
Agent, and each of which on the Closing Date will be in full force and effect.
(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other 88 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10096.jpg]
parties thereto by each Loan Party party thereto, is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors rights generally, by equitable principals relating to enforceability
and by principles of good faith and fair dealing. Section 4.3 Ownership of Group
Members. Set forth on Schedule 4.3 is a complete and accurate list showing, as
of the Closing Date, for each Group Member and each Subsidiary of any Group
Member and each joint venture of any of them, its jurisdiction of organization,
the number of shares of each class of Stock outstanding on the Closing Date and
the number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower or Holdings. All outstanding Stock of
each of them has been validly issued, is fully paid and non-assessable (to the
extent applicable) and, except in the case of Holdings, is owned beneficially
and of record by a Group Member free and clear of all Liens other than inchoate
Liens arising by operation of law and the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. As of the Closing
Date, there are no Stock Equivalents with respect to the Stock of any Group
Member (other than Holdings) or any Subsidiary of any Group Member or any joint
venture of any of them. As of the Closing Date, there are no Contractual
Obligations or other understandings to which any Group Member, any Subsidiary of
any Group Member or any joint venture of any of them is a party with respect to
(including any restriction on) the issuance, voting, Sale or pledge of any Stock
or Stock Equivalent of any Group Member or any such Subsidiary or joint venture.
Section 4.4 Financial Statements. (a) The unaudited Consolidated balance sheets
of the Borrower as at December 31, 2017 and the related consolidated statements
of income, retained earnings and cash flows of the Borrower for the three months
then ended, copies of each of which have been furnished to the Administrative
Agent fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of the Borrower as at the dates
indicated and for the periods indicated in accordance with GAAP. (b) On the
Closing Date, none of the Borrower or its Subsidiaries has any material
liability or other obligation of a nature required to be reflected on a balance
sheet prepared in accordance with GAAP or in the notes thereto, (including
Indebtedness, Guaranty Obligations, contingent liabilities and liabilities for
taxes, long-term leases and unusual forward or long-term commitments) that is
not reflected in or reserved against the Financial Statements referred to in
clause (a) above or in the notes thereto, other than liabilities and obligations
that (i) constitute Indebtedness permitted by Section 8.1, (ii) have been
incurred in the ordinary course of business since December 31, 2017 or (iii) are
not, individually or in the aggregate, expected to result in liabilities to
Holdings and its Subsidiaries greater than $2,500,000. (c) The pro forma
unaudited consolidated balance sheet of the Borrower and its Subsidiaries
delivered to Administrative Agent prior to the date hereof, has been prepared as
of May 10, 2018 and reflects as of such date, on a pro forma basis for the
transactions contemplated herein, the consolidated financial condition of the
Borrower and its Subsidiaries. Section 4.5 Material Adverse Effect. Since
December 31, 2017, there have been no events, circumstances, developments or
other changes in facts that have had, in the aggregate, a Material Adverse
Effect. Section 4.6 Solvency. Both before and after giving effect to (a) the
Loans and Letters of Credit made or Issued on or prior to the date this
representation and warranty is made, (b) the disbursement of the proceeds of
such Loans, (c) the consummation of the Related Transactions, and (d) 89
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10097.jpg]
the payment and accrual of all transaction costs in connection with the
foregoing, Borrower and its Subsidiaries on a consolidated basis are Solvent.
Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Borrower, any of its Subsidiaries,
with, by or before any Governmental Authority other than those that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 4.8 Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof, except (a) for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP or (b) for which the failure to file or pay
would not reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, no Tax Return is under audit or examination by any Governmental
Authority and no notice of such an audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority, except as
would not reasonably be expected to have a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect. Section 4.9 Margin Regulations. The Borrower
is not engaged in the business of extending credit for the purpose of, and no
proceeds of any Loan or other extensions of credit hereunder will be used for
the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board. Section 4.10
No Defaults. Neither Holdings nor any Group Member is in default under or with
respect to any Loan Document, other than those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Section 4.11
Investment Company Act. Neither Holdings nor any Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940. Section 4.12 Labor Matters. There are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Group Member, threatened) against or involving any Group Member, except, for
those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 4.12, as of the Closing
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Group Member, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Group Member and (c) to the knowledge of any Group Member, no such
representative has sought certification or recognition with respect to any
employee of any Group Member, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect. 90
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10098.jpg]
Section 4.13 ERISA. Except as would not have a Material Adverse Effect, each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code so qualifies. Except for those that
would not, in the aggregate, have a Material Adverse Effect, (a) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (b) there are no existing or pending (or to the knowledge
of any Group Member, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigations involving any Benefit Plan to which any Group Member incurs or
otherwise has an obligation or any Liability and (c) no ERISA Event has occurred
or is reasonably expected to occur. Except as would not have a Material Adverse
Effect, no ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal from any Multiemployer Plan on the date this representation
is made. Section 4.14 Environmental Matters. Except as set forth on Schedule
4.14, (a) the operations of each Group Member are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, other
than non-compliances that, in the aggregate, would not have a reasonable
likelihood of resulting in Environmental Liabilities that would reasonably be
expected to have a Material Adverse Effect, (b) no Group Member is party to, and
no Group Member and no real property currently (or to the knowledge of any Group
Member previously) owned, leased, subleased, operated or otherwise occupied by
or for any Group Member is subject to or the subject of, any Contractual
Obligation or any pending (or, to the knowledge of any Group Member, threatened)
order, action, investigation, suit, proceeding, claim, written demand, dispute
or notice of violation or of potential liability or similar notice under or
pursuant to any Environmental Law other than those that, in the aggregate, are
not reasonably likely to result in Environmental Liabilities that would
reasonably be expected to have a Material Adverse Effect, (c) no Lien in favor
of any Governmental Authority securing, in whole or in part, Material
Environmental Liabilities has attached to any property of any Group Member and,
to the knowledge of any Group Member, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, except as would not reasonably be expected to have a Material
Adverse Effect, (d) no Group Member has caused or permitted to occur a Release
of Hazardous Materials at, to or from any real property of any Group Member and
each such real property is, to the knowledge of the Group Member, free of
contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Environmental Liabilities that would reasonably be expected to have a
Material Adverse Effect, (e) no Group Member (i) is or has been engaged in, or
has permitted any current or former tenant to engage in, operations, or (ii)
knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Environmental Liabilities that would reasonably be
expected to have a Material Adverse Effect and (f) each Group Member has made
available to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities that are reasonably be expected to have a Material
Adverse Effect, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody or control. Section 4.15 Intellectual
Property. Each Group Member owns, licenses or otherwise has a valid right to use
all Intellectual Property that is necessary for the operations of its businesses
as currently conducted, except as the failure to own, license or otherwise have
a valid right to use such Intellectual Property would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Group Member, (a) the conduct and operations of the businesses of each
Group Member does not infringe, misappropriate, dilute, or otherwise violate any
Intellectual Property owned by any other Person and (b) no other Person has in
the past three (3) years contested in writing any right, title or interest of
any Group Member in, or relating to, any Intellectual Property owned 91
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10099.jpg]
by any Group Member other than, in each case (a) and (b), as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. In
addition, (x) there are no pending (or, to the knowledge of any Group Member,
threatened) actions, investigations, suits, proceedings, audits, claims, written
demands, orders or disputes affecting any Group Member with respect to, any
Intellectual Property owned by any such Group Member and (y) no judgment or
order regarding any such claim has been rendered by any competent Governmental
Authority, and no settlement agreement or similar Contractual Obligation has
been entered into by any Group Member, with respect to any Intellectual Property
owned by such Group Member, other than, in each case (x) and (y), as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. On
the Closing Date, all material Intellectual Property owned by any Group Member
is unexpired, and subsisting, and to the knowledge of each Group Member, valid,
in full force and effect, and enforceable, and no material Intellectual Property
owned by any Group Member has been abandoned, except as would not reasonably be
expected to have a Material Adverse Effect. Except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, no breach
or default of any IP License shall be caused by any of the following, and none
of the following shall limit or impair the ownership, use, validity, or
enforceability of, or any rights of any Group Member in the Intellectual
Property owned by such Group Member: (i) the consummation of the transactions
contemplated by any of the Loan Documents or (ii) any holding, decision,
judgment or order that has been rendered by any Governmental Authority. To the
knowledge of each Group Member, no Person is infringing, misappropriating,
diluting, or otherwise violating any Intellectual Property owned by any of the
Group Members except as would not reasonably be expected to have a Material
Adverse Effect. Section 4.16 Title; Real Property. (a) Except as the same may
have been disposed of in the ordinary course of business or otherwise in
compliance with the terms hereof and except as would not reasonably be expected
to have a Material Adverse Effect, each Group Member has good and marketable fee
simple title to all owned real property and valid leasehold interests in all
leased real property, and owns all tangible personal property, in each case that
is purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such property
is subject to any Lien except Permitted Liens. (b) Set forth on Schedule 4.16
is, as of the Closing Date, (i) a complete and accurate list of all real
property owned in fee simple by any Loan Party or in which any Group Member owns
a leasehold interest setting forth, for each such real property, the current
street address (including, where applicable, county, state and other relevant
jurisdictions), the record owner thereof and, where applicable, each lessee and
sublessee thereof and (ii) any lease, sublease, license or sublicense of such
real property by any Loan Party. Section 4.17 Full Disclosure. The written
information prepared or furnished by or on behalf of any Group Member in
connection with any Loan Document, when taken as a whole when furnished
(including the information contained in any Financial Statement or Disclosure
Document, but excluding any projections, forward looking statements, general
market data, information of a general economic or industry specific nature and
projections) or the consummation of any Related Transaction or any other
transaction contemplated therein, when taken as a whole does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not misleading (after giving effect to all updates thereto). Section 4.18
Patriot Act. Neither Holdings nor any Group Member (and, to the knowledge of
each Group Member, no joint venture or subsidiary thereof) is in violation in
any material respects of any Requirements of Law relating to terrorism,
sanctions or money laundering, including the United States Executive Order No.
13224 on Terrorist Financing and the Patriot Act. 92
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10100.jpg]
Section 4.19 Foreign Assets Control Regulations and Anti-Money Laundering. Each
Group Member is and will remain in compliance in all material respects with all
U.S. economic sanctions laws, executive orders and implementing regulations as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), and all applicable anti-money laundering and counter- terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it, in each case to the extent that failure to so comply could reasonably be
expected to result in (i) the imposition of a penalty or fine or (ii) a
suspension or material impairment of such Group Member’s operations or business.
No Group Member nor any of its Subsidiaries or any director, officer or employee
of any of the foregoing (i) is a Person designated by the U.S. government on the
list of the Specially Designated Nationals and Blocked Persons (the “SDN List”)
with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including by
virtue of such person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law. No part of the
proceeds of any Loan will be used for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder. ARTICLE 5 FINANCIAL COVENANT The Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees with the Lenders, the L/C Issuers and the Administrative Agent to each of
the following, as long as any Obligation (other than Obligations under Secured
Hedging Agreements and contingent indemnification obligations in respect of
which no claim has been asserted) or any Commitment remains outstanding: Section
5.1 Maximum Consolidated Total Leverage Ratio. (a) Other than as provided for in
Section 5.1(b), the Borrower shall not have, on the last day of each Fiscal
Quarter set forth below (it being understood and agreed that this Section 5.1
shall not apply prior to September 30, 2018), a Consolidated Total Leverage
Ratio greater than the maximum ratio set forth opposite such Fiscal Quarter:
MAXIMUM CONSOLIDATED TOTAL FISCAL QUARTER ENDING LEVERAGE RATIO September 30,
2018 5.50:1.00 December 31, 2018 5.50:1.00 March 31, 2019 5.50:1.00 June 30,
2019 5.50:1.00 September 30, 2019 5.50:1.00 December 31, 2019 5.50:1.00 93
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10101.jpg]
March 31, 2020 5.00:1.00 June 30, 2020 5.00:1.00 September 30, 2020 5.00:1.00
December 31, 2020 5.00:1.00 March 31, 2021 4.50:1.00 June 30, 2021 4.50:1.00
September 30, 2021 4.50:1.00 December 31, 2021 4.50:1.00 March 31, 2022 and each
Fiscal Quarter ending 4.00:1.00 thereafter (b) Upon the consummation of any
Permitted Acquisition or other acquisition constituting an Investment permitted
by this Agreement that, in each case, would result in an increase in the LTM
EBITDA of the Borrower and its Restricted Subsidiaries of at least 15%
(calculated prior to giving effect to such Permitted Acquisition or Investment)
(any such Permitted Acquisition or other acquisition, a “Specified
Acquisition”), each of the maximum Consolidated Total Leverage Ratio covenant
levels set forth in Section 5.1(a) above shall be automatically increased by an
amount equal to the difference between (i) the Consolidated Total Leverage Ratio
recomputed on a Pro Forma Basis after giving effect to the Specified Acquisition
and (ii) the Consolidated Total Leverage Ratio immediately prior to giving
effect to such Specified Acquisition. Section 5.2 Borrower’s Right to Cure.
Notwithstanding anything to the contrary contained in Article 9, in the event
that any Group Member fails to comply with the requirements of Section 5.1, any
cash equity contribution made to the Borrower (in the form of (or in respect of)
(x) common equity or (y) preferred equity (other than Disqualified Stock)) after
the beginning of a Fiscal Quarter and on or prior to the day that is ten
Business Days after the day on which Financial Statements are required to be
delivered for such Fiscal Quarter under Section 6.1, will, at the request of the
Borrower, be included in the calculation of LTM EBITDA for the purposes of
determining compliance with any covenant in Section 5.1 at the end of such
Fiscal Quarter and applicable subsequent periods which include such Fiscal
Quarter (any such equity contribution so included in the calculation of LTM
EBITDA, a “Specified Equity Contribution”); provided that (a) no more than two
Specified Equity Contributions may be made in any consecutive four Fiscal
Quarter period, and no more than five Specified Equity Contributions may be made
during the term of the Term Loan Facility, (b) a Specified Equity Contribution
shall not be greater than the amount required to cause the Borrower to be in
compliance with the covenant in Section 5.1 as of the end of such Fiscal
Quarter, (c) the Specified Equity Contributions shall be counted solely for the
purposes of compliance with Section 5.1 and shall not be included for the
purposes of determining the availability or amount of any covenant baskets or
carve-outs or for determining the Applicable Margin or the proportion of Excess
Cash Flow required to prepay the Term Loans and (d) the Specified Equity
Contribution shall not, with respect to the Fiscal Quarter when made, reduce
Indebtedness for purposes of calculating the covenants in Section 5.1. 94
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10102.jpg]
ARTICLE 6 REPORTING COVENANTS The Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees with the Lenders, the L/C
Issuers and the Administrative Agent to each of the following, as long as any
Obligation (other than Obligations in connection with Secured Hedging Agreements
and contingent indemnification obligations in respect of which no claim has been
asserted) or any Commitment remains outstanding: Section 6.1 Financial
Statements. The Borrower shall deliver to the Administrative Agent each of the
following: (a) Monthly Reports. Within 30 days after the end of each of the
first two Fiscal Months of each Fiscal Quarter (commencing with the first full
such Fiscal Month ending after the Closing Date; provided that such monthly
financial statements for the first two such Fiscal Months shall be due within 45
days), the Consolidated unaudited balance sheet of the Borrower as of the close
of such Fiscal Month and related Consolidated statements of income and cash flow
for such Fiscal Month and that portion of the Fiscal Year ending as of the close
of such Fiscal Month, in each case in the form prepared for the Borrower’s board
of directors; provided that such financial statements may reflect those
exceptions to GAAP set forth on disclosure schedules to the Acquisition
Agreement. (b) Quarterly Reports. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (commencing with the first full
such Fiscal Quarter ending after the Closing Date; provided that such quarterly
financial statements for the first two such Fiscal Quarters shall be due within
60 days), the Consolidated unaudited balance sheet of the Borrower as of the
close of such Fiscal Quarter and related Consolidated statements of income and
cash flow for such Fiscal Quarter and that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter, setting forth in comparative form the
figures for the corresponding period in the prior Fiscal Year and the figures
contained in the latest Projections delivered to the Administrative Agent, in
each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the Consolidated financial position, results
of operations and cash flow of the Borrower as at the dates indicated and for
the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure, purchase accounting and normal year-end audit adjustments);
provided that such financial statements may reflect those exceptions to GAAP set
forth on the disclosure schedules to the Acquisition Agreement. (c) Annual
Reports. Within 120 days after the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2018; provided that such annual financial
statements for the first Fiscal Year ending December 31, 2018 shall be due
within 180 days), the Consolidated balance sheet of the Borrower as of the end
of such year and related Consolidated statements of income, stockholders’ equity
and cash flow for such Fiscal Year, each prepared in accordance with GAAP,
together with a report by the Group Members’ Accountants that such Consolidated
Financial Statements fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower as at
the dates indicated and for the periods indicated therein in accordance with
GAAP without qualification as to the scope of the audit or as to going concern
and without any other similar qualification; provided that such report may
include a “going concern” qualification relating to an anticipated or actual,
default under any financial covenant or to any upcoming maturity date with
respect to any Indebtedness; provided further, that such financial statements
may reflect those exceptions to GAAP set forth on the disclosure schedules to
the Acquisition Agreement. (d) Compliance Certificate. Together with each
delivery of any Financial Statement pursuant to clauses (b) and (c) above, a
Compliance Certificate duly executed by a Responsible Officer of 95
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10103.jpg]
the Borrower that, among other things, (i) shows in reasonable detail the
calculations used in determining compliance with the financial covenant
contained in Article V and, if delivered together with any Financial Statement
pursuant to clause (c) above (commencing with the Financial Statements for the
Fiscal Year ending December 31, 2019), the calculations used in determining
Excess Cash Flow, (ii) demonstrates compliance with each financial covenant
contained in Article V that is tested on a quarterly basis and (iii) states that
no Default is continuing as of the date of delivery of such Compliance
Certificate or, if a Default is continuing, states the nature thereof and the
action that the Borrower proposes to take with respect thereto. (e) Additional
Projections. As soon as available and in any event not later than 90 days after
the end of each Fiscal Year, the annual business plan of the Group Members for
the Fiscal Year next succeeding such Fiscal Year in the form prepared for the
Borrower’s board of directors or equivalent body. (f) Management Discussion and
Analysis. Together with each delivery of any Financial Statements pursuant to
clause (c) above, a discussion and analysis of the financial condition and
results of operations of the Group Members (taken as a whole) for the Fiscal
Year then elapsed and discussing the reasons for any significant variations from
the Projections for such period and the figures for the previous Fiscal Year in
the form prepared for the Borrower’s board of directors or equivalent body. (g)
Unrestricted Subsidiaries; Consolidating Financial Statements. Simultaneously
with the delivery of the financial statements referred to in Sections 6.1(b) and
(c) above, consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements. (h) Audit Reports, Management Letters,
Etc. If reasonably requested in writing by the Administrative Agent, together
with the delivery of Financial Statements pursuant to clause (c) above,
uncertified copies of each final management letter, audit report or similar
letter or report received by any Group Member from any independent registered
certified public accountant (including the Group Members’ Accountants) in
connection with such Financial Statements or any audit thereof. Notwithstanding
the foregoing, the obligations in Sections 6.1(a), (b) and (c) may be satisfied
with respect to financial information of the Borrower and its Subsidiaries by
furnishing (i) the applicable financial statements of any direct or indirect
parent of the Borrower that holds all of the Stock of the Borrower or (ii) the
Borrower’s or such entity’s form 10-K or 10-Q, as applicable, filed with the
Securities and Exchange Commission; provided that, to the extent such
information relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the
information relating to the Borrower and its Subsidiaries on a standalone basis,
on the other hand. Financial statements required to be delivered pursuant to
Sections 6.1(a) and (b) will not be required to contain purchase accounting
adjustments to the extent it is not practicable to include such adjustments in
such financial statements. Section 6.2 Other Events. The Borrower shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Group Member knows of it: 96
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10104.jpg]
(a) (i) any Default and (ii) any event that has had a Material Adverse Effect,
specifying, in each case, the nature and anticipated effect thereof and any
action proposed to be taken in connection therewith, (b) the commencement of, or
any material developments in, any action, investigation, suit, proceeding,
audit, claim, demand, order or dispute with, by or before any Governmental
Authority or with respect to any other Proceeding, in each case, affecting any
Group Member or any property of any Group Member that if adversely determined
would have a Material Adverse Effect, and (c) the acquisition of any material
real property, the value of which is in excess of $3,000,000. Section 6.3 Copies
of Notices and Reports. The Borrower shall promptly deliver to the
Administrative Agent copies of all documents that any Group Member files with
the Securities and Exchange Commission, the Financial Industry Regulatory
Authority, any securities exchange or any Governmental Authority exercising
similar functions that become publicly available. Section 6.4 Taxes. The
Borrower shall give the Administrative Agent notice of each of the following
(which may be made by telephone if promptly confirmed in writing) promptly after
any Responsible Officer of any Group Member knows or has reason to know of it:
(a) the creation, or filing with the IRS or any other Governmental Authority, of
any Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes with respect to
any Tax Affiliate, and (b) (b) the creation of any Contractual Obligation of any
Tax Affiliate, or the receipt of any request directed to any Tax Affiliate, to
make any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, in each case with respect to clause (a) or (b)
above which would have a Material Adverse Effect. Section 6.5 Labor Matters. The
Borrower shall give the Administrative Agent notice of each of the following
(which may be made by telephone if promptly confirmed in writing), promptly
after, and in any event within 30 days after any Responsible Officer of any
Group Member knows of it: (a) the commencement of any labor dispute to which any
Group Member is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, or (b)
the incurrence by any Group Member of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person, in each case with
respect to clause (a) or (b) above, other than, those that would not, in the
aggregate, have a Material Adverse Effect. Section 6.6 ERISA Matters. The
Borrower shall give the Administrative Agent (a) promptly, and in any event
within 10 days, after any Responsible Officer of any Group Member knows of any
filing by any ERISA Affiliate of any notice of intent to terminate any Title IV
Plan, which termination would be reasonably likely to require any Group Member
to make any material payment in 97 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10105.jpg]
respect thereof, a copy of such notice and (b) promptly, and in any event within
10 days, after any Responsible Officer of any Group Member knows that a request
for a minimum funding waiver under Section 412 of the Code has been filed with
respect to any Title IV Plan or Multiemployer Plan which, in either case, would
be reasonably likely to result in a Material Adverse Effect (which may be made
by telephone if promptly confirmed in writing) describing such waiver request
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto. Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Borrower in writing) promptly after any
Responsible Officer of any Group Member knows of it (and, upon reasonable
request of the Administrative Agent, documents and information in connection
therewith): (i) (A) unpermitted Releases, (B) the receipt by any Group Member of
any notice of violation of or potential liability or similar notice under, or
the existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, written demand, dispute alleging a violation of or
liability under any Environmental Law, that, for each of clauses (A), (B) and
(C) above (and, in the case of clause (C), if adversely determined), in the
aggregate for each such clause, could reasonably be expected to result in
Material Environmental Liabilities; (ii) the receipt by any Group Member of
notification that any property of any Group Member is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Material
Environmental Liabilities; and (iii) any proposed acquisition or lease of real
property (except as part of any Permitted Acquisition) if such acquisition or
lease would have a reasonable likelihood of resulting in Material Environmental
Liabilities. Upon reasonable request of the Administrative Agent, the Borrower
shall provide the Administrative Agent a report containing an update as to the
status of any environmental, health or safety compliance, hazard or liability
issue or condition identified in any document delivered to any Secured Party
pursuant to any Loan Document reasonably believed by the Administrative Agent to
result in Material Environmental Liabilities. Section 6.8 Other Information. The
Borrower shall provide the Administrative Agent with such other documents and
information with respect to the business, property, condition (financial or
otherwise), legal, financial or corporate or similar affairs or operations of
any Group Member (including any information required by bank regulatory
authorities under applicable “know your customer” rules and regulations) as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request. ARTICLE 7 AFFIRMATIVE COVENANTS The Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees with the Lenders, the L/C Issuers and the Administrative Agent to each of
the following, as long as any Obligation (other than Obligations in connection
with Secured Hedging Agreements and 98 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10106.jpg]
contingent indemnification obligations in respect of which no claim has been
asserted) or any Commitment remains outstanding: Section 7.1 Maintenance of
Corporate Existence. The Borrower shall, and shall cause each other Group Member
to (a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain its rights (charter and statutory), privileges, franchises and Permits
required in the conduct of its business, except, in the case of this clause (b),
where the failure to do so would not, in the aggregate, have a Material Adverse
Effect. Section 7.2 Compliance with Laws, Etc. The Borrower shall, and shall
cause each other Group Member to, comply with all applicable Requirements of Law
(including Environmental Laws, ERISA and Healthcare Laws) and all applicable
Permits (including Healthcare Permits), except for such failures to comply that
would not, in the aggregate, have a Material Adverse Effect. Section 7.3 Payment
of Obligations. The Borrower shall, and shall cause each other Group Member to,
pay or discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims in each case that if unpaid would, by the operation of
applicable Requirements of Law, become a Lien upon any property of any Group
Member (other than Permitted Liens), except, with respect to clause (a) or (b)
above, for those whose amount or validity is being contested in good faith by
proper proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP,
or those for which the failure to pay would not, in the aggregate, have a
Material Adverse Effect. Section 7.4 Maintenance of Property. The Borrower
shall, and shall cause each other Group Member to, shall maintain and preserve
(a) in substantially the same working order and condition as of the date of this
Agreement of all of its material tangible property necessary in the conduct of
its business and ordinary wear and tear, casualty and condemnation excepted, and
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) necessary in the conduct of its business, and shall make all necessary
or appropriate filings with, and give all required notices to, Governmental
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect. Section 7.5 Maintenance of Insurance. The Borrower
shall, and shall cause each other Group Member to (a) maintain or cause to be
maintained in full force and effect all policies of insurance of any kind with
respect to the property and businesses of the Group Members with financially
sound and reputable insurance companies or associations (in each case that are
not Affiliates of the Borrower) of a nature and providing such coverage as is
customarily carried by businesses of the size and character of the business of
the Group Members (after giving effect to self-insurance) and (b) within the
time periods set forth in Section 7.12, cause all such insurance relating to any
property or business of any Loan Party to name the Administrative Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate and is customary, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
30 days’ notice thereof to the Administrative Agent (provided that the
requirement to provide prior notice of any material addition in amount or
material change in coverage shall be deemed to have been satisfied to the extent
the applicable insurance company would not agree to provide such notice after
the Group Member’s commercially reasonable efforts to obtain such agreement).
Section 7.6 Keeping of Books. The Borrower shall, and shall cause each other
Group Member to, keep proper books of record and account, in which full, true
and correct entries shall 99 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10107.jpg]
be made in a manner sufficient to prepare financial statements required by
Section 6.1 of all financial transactions and the assets and business of each
Group Member. Section 7.7 Access to Books and Property. The Borrower shall, and
shall cause each other Group Member to, permit the Administrative Agent, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice to (a) visit and inspect the property
of each Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member and (c) communicate
directly with any registered certified public accountants (including the Group
Members’ Accountants; provided that the applicable Group Member shall have the
right to have a member of its senior management present at such discussions and
any such communications shall be subject to the policies and procedures of such
accountants) of any Group Member. The Administrative Agent shall provide the
other Lenders with reasonable advance written notice of such visits and
inspections and use commercially reasonable efforts to coordinate with any
Lender who notifies the Administrative Agent that such Lender will accompany the
Administrative Agent on such visit or inspection. Each Group Member shall
authorize their respective registered certified public accountants (including
the Group Members’ Accountants) to communicate directly with the Administrative
Agent, the Lenders and their Related Persons and to disclose to the
Administrative Agent, the Lenders and their Related Persons all financial
statements and other documents and information as they might have and the
Administrative Agent or any Lender reasonably requests with respect to any Group
Member; provided that the applicable Group Member shall have the right to have a
member of its senior management present at such discussions and any such
communications and disclosures will be subject to any policies and procedures of
such accountants. Notwithstanding the foregoing, the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the continuation of an Event of Default at its expense; provided, that
when an Event of Default is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours upon reasonable
advance notice. Notwithstanding anything to the contrary in this Agreement
(including Section 6.8) or any other Loan Document, none of the Group Members
will be required to disclose any document, information or other matter with any
competitor to any Group Member (or any known Affiliate of such a competitor) or
(i) that constitutes nonfinancial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by law,
regulation or any binding agreement, (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which any Group Member or any of their Subsidiaries owes confidentiality
obligations to any third party. Section 7.8 Environmental. The Borrower shall,
and shall cause each other Group Member to, comply with, and maintain its real
property, whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance or that is required by
orders and directives of any Governmental Authority) except for failures to
comply that would not, in the aggregate, have a Material Adverse Effect. Section
7.9 Use of Proceeds. The proceeds of the Loans shall be used by the Borrower
(and, to the extent distributed to them by the Borrower, each other Group
Member) solely: (a) on the Closing Date (i) to consummate the Refinancing, (ii)
to pay the Transaction Expenses; provided that Revolving Loans made on the
Closing Date shall be used solely to pay the Transaction Expenses and for
working capital purposes or backstopping existing letters of credit provided for
in the definition of “Initial Revolving Borrowing” and (iii) for working capital
and general 100 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10108.jpg]
corporate and similar purposes, including Permitted Acquisitions (including
purchase price adjustments), Capital Expenditures and other transactions not
prohibited by the Loan Documents; (b) in the case of Incremental Loans and the
Loans under the Revolving Credit Facility made after the Closing Date, for
working capital and general corporate and similar purposes, including to finance
Permitted Acquisitions (including purchase price adjustments), Capital
Expenditures and other transactions not prohibited by the Loan Documents; and
(c) in the case of the Delayed-Draw Term Loan, to finance the Leo Acquisition
and to pay related fees, expenses and repayments of indebtedness, purchase price
adjustments and earn-outs in connection therewith. Section 7.10 Additional
Collateral and Guaranties. (a) To the extent not delivered to the Administrative
Agent on or before the Closing Date (including in respect of after-acquired
property and Persons that become Subsidiaries (other than Excluded Subsidiaries)
of any Loan Party after the Closing Date), each Group Member (other than any
Excluded Subsidiary) shall do each of the following, (x) if the event giving
rise to the obligation under this Section 7.10 occurs during the first three
Fiscal Quarters of any Fiscal Year, on or before the later of (1) the date on
which financial statements are required to be delivered pursuant to Section
6.1(b) for the Fiscal Quarter in which the relevant event occurs and (2) sixty
(60) days after the date on which the relevant event occurs or (y) if the event
giving rise to the obligation under this Section 7.10 occurs during the fourth
Fiscal Quarter of any Fiscal Year, on or before the date that is sixty (60) days
after the end of such Fiscal Quarter (or, in the case of each of clauses (x) and
(y), such longer period as the Administrative Agent may reasonably agree): (i)
deliver to the Administrative Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent
requests and deems reasonably necessary in order to ensure the following: (A)
each Subsidiary (other than an Excluded Subsidiary) of any Loan Party shall
guaranty, as primary obligor and not as surety, the payment of the Obligations
of the Borrower pursuant to the Guaranty and Security Agreement; (B) subject to
clause (iii) below and the other limitations set forth in this Agreement and the
other Loan Documents, each Loan Party (including any Person required to become a
Guarantor pursuant to clause (i) above) shall grant to the Administrative Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property (other than property of a type excluded from the
granting clauses of the Guaranty and Security Agreement or constituting leased
real property), including all of its Stock and Stock Equivalents and other
Securities, as security for the Obligations of such Loan Party; and (C) in no
event shall any Loan Party be required to pledge any of its Stock in any joint
venture or any other Person (other than a wholly-owned Restricted Subsidiary or
any other Restricted Subsidiary of Holdings, as to which the Borrower shall be
required, in the case of any Excluded Subsidiary, to use commercially reasonable
efforts to obtain the ability to pledge such interests), to the extent such
pledge is prohibited by the terms of the joint venture agreement, organizational
documents or indebtedness of such joint venture; 101
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10109.jpg]
provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Subsidiary be required to
guaranty the payment of any Obligation of the Borrower or (y) the Loan Parties,
individually or collectively, be required to pledge as security for the
Obligations in excess of 65% of the outstanding Voting Stock of any first tier
Foreign Subsidiary or any CFC Holdco, or any other assets that the
Administrative Agent and Borrower reasonably agree that the costs of obtaining a
security interest is excessive in relation to the value of the security to be
afforded thereby or would result in material adverse tax consequences to
Holdings, the Borrower or any of their Subsidiaries; (ii) deliver to the
Administrative Agent all documents representing all certificated Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank; and (iii) to take all other actions that the Administrative
Agent has reasonably requested and determined are necessary or to ensure the
validity or continuing validity of any guaranty for any Obligation or any Lien
securing any Obligation, to perfect, maintain, evidence or enforce any Lien
securing any Obligation or to ensure such Liens have the same priority as that
of the Liens on similar Collateral set forth in the Loan Documents executed on
the Closing Date or the Closing Date, as applicable, (or, for Collateral located
outside the United States, a similar priority acceptable to the Administrative
Agent), including authorizing the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request; provided that no action shall be required to be taken under the
Assignment of Claims Act of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15. (b)
To the extent not delivered to the Administrative Agent on or before the Closing
Date (including in respect of after-acquired property and Persons that become
Subsidiaries (other than Excluded Subsidiaries) of any Loan Party after the
Closing Date), each Group Member (other than any Excluded Subsidiary) shall,
within ninety (90) days (or such later date as may be agreed by the
Administrative Agent) following the acquisition of any such real property,
deliver to the Administrative Agent a Mortgage on any real property located in
the United States and acquired in fee by any Loan Party and having a fair market
value on the date of acquisition in excess of $3,000,000, together with all
Mortgage Supporting Documents relating thereto. (c) To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries (other than
Excluded Subsidiaries) of any Loan Party after the Closing Date), each Group
Member (other than any Excluded Subsidiary) shall within sixty (60) days (or
such later date as may be agreed by the Administrative Agent) following the
establishment or acquisition of any deposit account other than any Excluded
Account, deliver to the Administrative Agent a Control Agreement with respect to
such deposit account established or acquired by any Loan Party, unless such
deposit account is an Excluded Account, each duly executed by, in addition to
the applicable Loan Party, the applicable financial institution. (d)
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Loan Parties shall not be required, nor shall the Administrative
Agent be authorized, (i) to enter into Control Agreements, except to the extent
provided for in Section 7.10 or Section 7.11, (ii) unless the Borrower and the
Administrative Agent otherwise agree, to pledge as security for the Obligations
any Excluded Equity (as defined in the Guaranty and Security Agreement), (iii)
to complete any filings or take any other action with respect to the creation or
perfection of security interests in assets located or titled outside the United
States, including any Intellectual Property registered in any jurisdiction
outside of the United States, (iv) to make any filing with any Governmental
Authority, or to 102 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10110.jpg]
enter into any agreement governed by the laws of any jurisdiction, in each case
other the United States, any state thereof (including any subdivision of any
state) and the District of Columbia, (v) other than as expressly set forth in
this Agreement or the Guaranty and Security Agreement, to take any actions to
perfect the security interest granted thereunder in any investment property,
Intellectual Property or chattel paper, (vi) to take any action with respect to
perfecting letter of credit rights or commercial tort claims (other than filing
UCC financing statements) other than, in the case of commercial tort claims,
those with a value in excess of $1,000,000, (vii) to deliver landlord lien
waivers, estoppels, collateral access letters or bailee waiver or similar
agreements, (viii) to take any action with respect to Intellectual Property to
the extent the Administrative Agent and the Borrower agree that the cost of
perfecting such security interest is excessive in relation to the benefit to the
Lenders of the security to be afforded thereby or (ix) to perfect any pledge,
security interest or mortgage by any means other than by (A) filings pursuant to
the UCC in the office of the secretary of state (or similar central filing
office) of the relevant state(s), (B) filings in United States government
offices with respect to intellectual property, (C) filings in the applicable
real estate records with respect to mortgaged properties or any fixtures
relating to mortgaged properties, in each case, that constitute Collateral, (D)
delivery to the Administrative Agent, to be held in its possession, of all
Collateral consisting of intercompany notes, stock certificates of the Borrower
and its Restricted Subsidiaries and other instruments, in each case as expressly
required by this Agreement or the other Loan Documents. Section 7.11 Deposit
Accounts. The Borrower shall, and shall cause each other Loan Party to, from and
after the date that Control Agreements are required to be in effect under
Section 7.10(c), deposit all of its cash in deposit accounts that are Controlled
Deposit Accounts, provided, however, that each Loan Party may maintain (A)
deposit accounts which are swept on a daily basis into other deposit accounts
which are Controlled Deposit Accounts, (B) deposit accounts having a balance of
less than $250,000 in the aggregate at all times, and (C) zero-balance accounts,
payroll accounts, benefits accounts, trust accounts, escrow accounts, fiduciary
accounts, impress accounts, captive accounts, segregated customer accounts,
securities accounts, commodities accounts and tax payment accounts, in each case
of clauses (A), (B) and (C), as deposit accounts that are not Controlled Deposit
Accounts (the accounts described in clauses (A), (B) and (C), “Excluded
Accounts”). Section 7.12 Post Closing Matters. The Borrower shall, and shall
cause each other Group Member to, (a) prior to the date that is 90 days after
the Closing Date, provide to the Administrative Agent revised Deemed LTM EBITDA
Amounts for the fiscal quarters ended June 30, 2017, September 30, 2017 and
December 31, 2017, which updated amounts shall be based on the quality of
earnings report dated as of March 2, 2018 and be subject to the reasonable
agreement of the Administrative Agent and the Borrower (it being understood
that, in determining and providing such revised Deemed LTM EBITDA Amounts, no
Group Member shall have any obligation to incur any costs or expenses that are
unreasonable in light of the size of the necessary revisions), (b) prior to the
date that is 30 days after the Closing Date, provide to the Administrative Agent
a revised cash flow model that is reasonably satisfactory to the Administrative
Agent and (c) take each of the other actions set forth on Schedule 7.12 within
the time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent). Section 7.13 OFAC/Patriot Act. The
Borrower shall, and shall cause each other Group Member to, comply with the
laws, regulations and executive orders referred to in Sections 4.18 and 4.19.
Section 7.14 Designation of Subsidiaries. The Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that: 103
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10111.jpg]
(a) immediately before and after such designation, no Event of Default shall
have occurred and be continuing; (b) Borrower shall deliver to Administrative
Agent a certificate of a Responsible Officer of Borrower demonstrating
compliance with the foregoing clause (a) of this Section 7.16 and, if
applicable, certifying that such Subsidiary meets the requirements of an
“Unrestricted Subsidiary”; (c) any Unrestricted Subsidiary that has subsequently
been designated as a Restricted Subsidiary shall not be re-designated as an
Unrestricted Subsidiary; and (d) the Investment resulting from the designation
of such Restricted Subsidiary as an Unrestricted Subsidiary as described above
is permitted by Section 8.3. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value (as
determined by the Borrower in good faith) of the Borrower’s or its Subsidiary’s
(as applicable) Investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time and a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value (as determined by the Borrower in good faith) at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary. ARTICLE 8 NEGATIVE COVENANTS The Borrower (and with respect to
Section 8.8(b) only, Holdings) (and, to the extent set forth in any other Loan
Document, each other Loan Party) agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation
(other than Obligations in connection with Secured Hedging Agreements and
contingent indemnification obligations in respect of which no claim has been
asserted) or any Commitment remains outstanding: Section 8.1 Indebtedness. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, incur or otherwise remain liable with respect to or
responsible for, any Indebtedness except for the following: (a) the Obligations,
including the Delayed-Draw Term Loans, any Incremental Term Loans,
Extended/Modified Term Loans and Replacement Loans; (b) Indebtedness existing on
the date hereof and set forth on Schedule 8.1; (c) Indebtedness consisting of
Capitalized Lease Obligations (other than with respect to a lease entered into
as part of a Sale and Leaseback Transaction) and Indebtedness, in each case
incurred by any Group Member (other than Holdings) to finance the acquisition,
repair, improvement or construction of fixed or capital assets of such Group
Member, together with any Permitted Refinancing of any Indebtedness permitted
hereunder in reliance upon this clause (c); provided, however, that (i) the
aggregate outstanding principal amount of all such Indebtedness at any time does
not exceed the greater of (x) $4,000,000 and (y) an amount equal to the
Equivalent Percentage of the amount set forth in clause (x) multiplied by
Trailing EBITDA as of the applicable date of determination at such time and (ii)
such Indebtedness is incurred and any Liens securing such Indebtedness are
created within 180 days after the acquisition, construction, lease or
improvement of the asset financed; 104 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10112.jpg]
(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii); (e) intercompany loans
owing to any Group Member and constituting Permitted Investments of such Group
Member; (f) obligations under Hedging Agreements entered into for the sole
purpose of hedging in the normal course of business or consistent with industry
practices or in connection with Permitted Acquisitions; (g) Guaranty Obligations
of any Group Member with respect to Indebtedness of any Group Member other than
Holdings (other than Indebtedness permitted hereunder in reliance upon clause
(b) or (c) above, for which Guaranty Obligations shall be permitted only to the
extent set forth in such clauses), in each case to the extent permitted under
Section 8.3; (h) any other Indebtedness of any Group Member; provided, however,
that aggregate outstanding principal amount of all Indebtedness incurred in
reliance on this clause (h) at any time shall not exceed the greater of (i)
$6,000,000 and (ii) an amount equal to the Equivalent Percentage of the amount
set forth in clause (i) multiplied by Trailing EBITDA as of the applicable date
of determination at such time; (i) Indebtedness arising under indemnity
agreements to title insurers to cause such title insurers to issue to the
Administrative Agent mortgagee title insurance policies; (j) Permitted
Refinancing Indebtedness in respect of Indebtedness incurred pursuant to clauses
(b), (c), (d), (h), (j), (k), (m), (o), (p), (q) and (t) of this Section 8.1;
(k) Indebtedness incurred in the ordinary course of business in respect of (i)
overdraft facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements;
(ii) performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees, return of money and similar obligations not in connection with money
borrowed, including those incurred to secure health, safety and environmental
obligations; and (iii) Indebtedness owed to any Person providing property,
casualty, business interruption or liability insurance to the Borrower or any of
their respective Subsidiaries, so long as such Indebtedness shall not be in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such incurrence for the annual price in which such Indebtedness is
incurred; (l) Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary of the Borrower providing for indemnification, adjustment
of purchase price or other similar obligations, in each case, incurred or
assumed in connection with (A) the disposition of any business, assets or
Restricted Subsidiary of the Borrower; provided that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received or receivable by the Borrower and its Restricted
Subsidiaries in connection with such disposition and such disposition shall be
permitted by the terms of this Agreement, or (B) any Permitted Acquisition or
other Proposed Acquisition permitted by Section 8.3; (m) Indebtedness of any
Person that becomes a Restricted Subsidiary on or after the date of this
Agreement; provided that such Indebtedness, (i) exists at the time such person
becomes a Restricted Subsidiary, (ii) is not created in anticipation or
contemplation of such person becoming a Restricted Subsidiary, (iii) is not
directly or indirectly recourse to any of the Group Members or any of their
respective assets, other than to the person that becomes a Restricted Subsidiary
and its Restricted 105 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10113.jpg]
Subsidiaries, and (iv) other than any Indebtedness of any Person that becomes a
Restricted Subsidiary in connection with the Leo Acquisition, all such
Indebtedness of all other such Restricted Subsidiaries outstanding at any one
time shall not exceed the greater of (x) $3,000,000 and (y) an amount equal to
the Equivalent Percentage of the amount set forth in clause (x) multiplied by
Trailing EBITDA as of the applicable date of determination at such time; (n)
Indebtedness consisting of “earn-outs” and other similar deferred consideration
in respect of Permitted Acquisitions; (o) Permitted Seller Debt in an aggregate
principal amount not exceeding the greater of (i) $3,000,000 and (ii) an amount
equal to the Equivalent Percentage of the amount set forth in clause (i)
multiplied by Trailing EBITDA as of the applicable date of determination at such
time; (p) (i) Indebtedness consisting of promissory notes issued by the
Borrower, any Restricted Subsidiary of the Borrower to current or former
officers, managers, consultants, directors and employees of any Group Member (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the redemption, purchase or other
acquisition or retirement for value by Holdings of its (or any of its parent
company’s) Qualified Capital Stock (or Stock Equivalents with respect to its
Qualified Capital Stock); provided that at the time of the issuance of such
promissory note such purchase or redemption is otherwise permitted by this
Agreement and (ii) Subordinated Debt consisting of promissory notes issued by
any Group Member to current or former officers, managers, consultants, directors
and employees of Holdings or any Group Member (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the redemption, purchase or other acquisition or
retirement for value by Holdings of its Qualified Capital Stock (or Stock
Equivalents with respect to its (or any of its parent company’s) Qualified
Capital Stock); provided that at the time of the issuance of such promissory
note such purchase or redemption would be permitted by this Agreement; (q) other
Indebtedness; provided that (i) the final maturity of such Indebtedness shall
not be earlier than the date that is 90 days after the Scheduled Maturity Date,
(ii) any such Indebtedness in the form of Subordinated Debt is subject to a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent and (iii) (A) if such Indebtedness is secured by a lien on
the Collateral that is pari passu with the Lien securing the Obligations, the
pro forma Consolidated First Lien Leverage Ratio shall be no greater than (1)
with respect to Indebtedness incurred to finance Permitted Acquisitions or other
Permitted Investments, 4.75:1.00 or (2) with respect to all other Indebtedness,
4.50:1.00, (B) if such Indebtedness is secured by a lien on the Collateral that
is junior to the lien securing the Obligations, the pro forma Consolidated
Secured Leverage Ratio shall be no greater than (1) with respect to Indebtedness
incurred to finance Permitted Acquisitions or other Permitted Investments,
5.25:1.00 or (2) with respect to all other Indebtedness, 5.00:1.00 and (C) if
such Indebtedness is unsecured, the pro forma Consolidated Total Leverage Ratio
shall be no greater than (1) with respect to Indebtedness incurred to finance
Permitted Acquisitions or other Permitted Investments, 5.25:1.00 or (2) with
respect to all other Indebtedness, 5.00:1.00; (r) Indebtedness of Subsidiaries
that are not Loan Parties, together with any Indebtedness incurred by any other
Restricted Subsidiaries that are not Loan Parties, in an aggregate outstanding
amount not to exceed the greater of (i) $2,000,000 and (ii) an amount equal to
the Equivalent Percentage of the amount set forth in clause (i) multiplied by
Trailing EBITDA as of the applicable date of determination at such time; (s)
Indebtedness consisting of obligations of the Borrower and its Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such 106 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10114.jpg]
Person in connection with the Related Transactions or other Permitted
Acquisitions or any other Permitted Investment; (t) Incremental Equivalent Debt;
and (u) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect
of Banking Services and/or otherwise in connection with cash management and
deposit accounts, including Banking Services Obligations and incentive, supplier
finance or similar programs. For purposes of determining compliance with this
Section 8.1: (1) the principal amount in Indebtedness outstanding under any
clause of this Section 8.1 will be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness; (2) guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness; (3) (i) the accrual of interest, the accretion of
accreted value, the accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness, (ii) the payment of
premiums, fees, expenses, charges and additional or contingent interest on
obligations and (iii) increases in the amount of Indebtedness outstanding solely
as a result of fluctuations in the exchange rate of currencies, in each case,
will not be deemed to be an incurrence of Indebtedness; (4) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant; provided that all
Indebtedness created pursuant to the Loan Documents will be deemed to have been
incurred in reliance on the exception in clause (a) above and shall not be
permitted to be reclassified pursuant to this paragraph; (5) for the avoidance
of doubt, if the Borrower or any Restricted Subsidiary incurs any Lien securing
Indebtedness using a ratio-based test on the same date that it incurs any Lien
securing Indebtedness under any Dollar-based test, then the ratio-based test
will be calculated with respect to such incurrence under the ratio-based test
without regard to any incurrence of Indebtedness under the Dollar-based test;
and (6) the principal amount of any Indebtedness, advance, loan or other
extension of credit incurred in a currency other than Dollars shall be measured
based upon the Dollar Equivalent thereof at the time of incurrence. Subsequent
changes in currency exchange rates shall not deem to result in an increase or
decrease to the outstanding amount of such Indebtedness. If any Indebtedness
incurred as a Permitted Refinancing permitted under this Section 8 of any other
Indebtedness that is denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced) would cause the
applicable Dollar-denominated restriction to be exceeded if calculated on a
Dollar Equivalent basis as of the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
Dollar Equivalent of the outstanding or committed principal amount, as
applicable, of such Indebtedness being 107 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10115.jpg]
refinanced, plus (ii) the aggregate amount of reasonable and customary fees,
premiums and other costs and expenses incurred or paid in connection with such
refinancing. Section 8.2 Liens. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, incur, maintain or otherwise suffer to exist
any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following: (a) Liens created pursuant to any Loan Document; (b) Customary
Permitted Liens of Group Members; (c) Liens existing on the date hereof and set
forth on Schedule 8.2 and any modification, replacement, refinancing, renewal or
extension thereof; (d) Liens on the property of the Borrower or any of its
Restricted Subsidiaries securing Indebtedness permitted hereunder in reliance
upon Section 8.1(c); provided, however, that (i) such Liens exist prior to the
acquisition of, or attach substantially simultaneously with, or within 180 days
after, the acquisition, repair, improvement or construction of, such property
financed, whether directly or through a Permitted Refinancing, by such
Indebtedness and (ii) such Liens do not extend to any property of any Group
Member other than the property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed, whether directly or through a Permitted
Refinancing, by such Indebtedness; (e) Liens on the property of the Borrower or
any of its Subsidiaries securing the Permitted Refinancing of any Indebtedness
secured by any Lien on such property permitted hereunder in reliance upon clause
(c) or (d) above or this clause (e) without any change in the property subject
to such Liens; (f) Liens on property of a Person existing at the time such
Person is acquired or merged with or into or consolidated with any Group Member
to the extent permitted hereunder; provided that such Liens (i) do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon) and (ii) are not created in anticipation or contemplation
of such acquisition, merger or consolidation; (g) Liens on any cash earnest
money deposits made by a Group Member in connection with any letter of intent or
purchase agreement entered into with respect to a Permitted Acquisition or other
Investment not otherwise prohibited by this Agreement; (h) Liens on any property
of the Borrower or any of its Restricted Subsidiaries securing any of their
Indebtedness or their other liabilities; provided, however, that the aggregate
outstanding principal amount of all such Indebtedness and other liabilities
shall not exceed at any time the greater of (x) $3,000,000 and (y) an amount
equal to the Equivalent Percentage of the amount set forth in clause (x)
multiplied by Trailing EBITDA as of the applicable date of determination at such
time; (i) Liens on any property of any Foreign Subsidiaries; (j) Liens on any
property securing Indebtedness incurred in reliance on Section 8.1(m); (k)
Restrictions permitted under Section 8.10 and Sales permitted under Section 8.4;
108 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10116.jpg]
(l) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement; (m) Liens arising from precautionary uniform commercial code
financing statements filed under any lease permitted by this Agreement; (n)
Liens consisting of Contractual Obligations of any Loan Party to Sell property;
provided that (i) such Sale is permitted (or is required to be permitted) under
Section 8.4, (ii) such Liens extend only to the property that is the subject of
such Sale and (iii) such Contractual Obligations do not constitute Indebtedness;
(o) Liens for the benefit of insurance companies and insurance brokers on rights
under insurance policies and proceeds thereof securing obligations permitted by
Section 8.1(k); (p) non-exclusive licenses or sublicenses of Intellectual
Property entered into in the ordinary course of business; (q) Liens for the
benefit of insurance companies not cured within ten (10) days; (r) Liens
consisting of security deposits (i) in connection with leases, utility services
and similar transactions entered into by any Loan Party or any Restricted
Subsidiary of a Loan Party in the ordinary course of business and (ii) to secure
the performance of bids, tenders, statutory obligations (other than taxes),
surety, stay, customs, performance bonds, and other obligations of a like nature
(including those to secure health and safety obligations) incurred in the
ordinary course of business; provided that any such Lien does not secure any
Indebtedness and is not required or created as a result of any breach or
default, including any default in payment, under any Contractual Obligation; (s)
Liens on program renewal rights sold to third parties (and any related books and
records, goodwill, information technology system, trade names or trademarks (and
licenses thereof) and any proceeds thereof) (x) on or prior to the Closing Date
or (y) in connection with an asset sale permitted pursuant to Section 8.4,
including liens on all assets pledged pursuant to Section 2.3 of the Renewal
Rights Agreement and all proceeds thereof; (t) Liens securing Indebtedness
permitted pursuant to Section 8.1(j) (solely with respect to the permitted
refinancing, refunding or replacement of secured Indebtedness permitted pursuant
to Sections 8.1(b), (c), (d), (h), (j), (k), (m), (o), (p), (q) and (t)); (u)
Liens arising under Sale and Leaseback Transactions permitted hereunder in
reliance upon Section 8.4(b)(ii); (v) Liens on assets and Stock of Restricted
Subsidiaries that are not Loan Parties (including Capital Stock owned by such
Persons) securing Indebtedness of Restricted Subsidiaries that are not Loan
Parties permitted pursuant to Section 8.1; (w) Liens securing Incremental
Equivalent Debt; provided, that any such Lien on the Collateral that is pari
passu with or junior to the Lien on the Collateral securing any of the
Obligations shall be subject to an Acceptable Intercreditor Agreement; (x) Liens
(i) in favor of any Loan Party and/or (ii) granted by any non-Loan Party in
favor of any Restricted Subsidiary that is not a Loan Party, in the case of
clauses (i) and (ii), securing intercompany Indebtedness permitted (or not
restricted) under Section 8.1 or Section 8.9; 109
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10117.jpg]
(y) Liens securing (i) obligations of the type described in Section 8.1(f)
and/or (ii) obligations of the type described in Section 8.1(u); (z) (i) Liens
on Stock of joint ventures or Unrestricted Subsidiaries securing capital
contributions to, or obligations of, such Persons and (ii) customary rights of
first refusal and tag, drag and similar rights in joint venture or similar
agreements and agreements with respect to non-wholly-owned Subsidiaries; and
(aa) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness. For purposes of determining
compliance with this Section 8.2: (1) the increase in the amount of any
obligation secured by a Lien by virtue of (i) the accretion or amortization of
original issue discount, (ii) the payment of interest, fees and other amounts in
the form of Indebtedness, and (iii) as a result of fluctuations in the exchange
rate of currencies, in each case will not be deemed to be an incurrence or
existence of additional Liens; (2) for the avoidance of doubt, if any Borrower
or Restricted Subsidiary incurs any Lien securing Indebtedness using a
ratio-based test on the same date that it incurs any Lien securing Indebtedness
under any Dollar-based Cap, then the ratio-based test will be calculated with
respect to such incurrence under the ratio-based test without regard to any
incurrence of Indebtedness under the Dollar-based Cap; (3) in the event that any
Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant; provided that all Liens created pursuant to the
Loan Documents will be deemed to have been incurred on the Closing Date in
reliance on the exception in clause (a) above and will not be permitted to be
reclassified pursuant to this paragraph; and (4) the principal amount of any
Indebtedness, advance, loan or other extension of credit incurred in a currency
other than the Dollar and secured by a Lien permitted hereunder shall be
measured based upon the Dollar Equivalent of such amount at the time of
incurrence. Subsequent changes in currency exchange rates shall not increase or
decrease the amount of outstanding Indebtedness secured by such Lien. Any Lien
securing Indebtedness incurred as a Permitted Refinancing under Section 8.1 of
any other Indebtedness that is denominated in a currency other than Dollars (or
in a different currency from the Indebtedness being refinanced) shall be
permitted so long as the Indebtedness incurred as such Permitted Refinancing is
permitted pursuant to the last sentence of Section 8.1. Section 8.3 Investments.
The Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, make or maintain, directly or indirectly, any Investment except for the
following: (a) Investments (i) existing on the date hereof (A) in the Borrower
or in any Subsidiary or (B) set forth on Schedule 8.3 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause (i)
above so long as no such modification, renewal or extension increases the amount
of such Investment except by the terms thereof or as otherwise permitted by this
Section 8.3; 110 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10118.jpg]
(b) Investments in cash and Cash Equivalents; (c) (i) endorsements for
collection or deposit in the ordinary course of business consistent with past
practice, and (ii) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from account debtors and other
credits to suppliers in the ordinary course of business; (d) Investments made as
part of, or acquired in connection with, the Related Transactions, the Leo
Acquisition or any other Permitted Acquisition; (e) Investments, including in
the form of Guaranty Obligations, by (i) any Loan Party in any other Loan Party
(other than Holdings), (ii) any Group Member that is not a Loan Party in any
Group Member (other than Holdings) or in any joint venture, (iii) any Loan Party
(other than Holdings) in any Group Member that is not a Loan Party the proceeds
of which are used substantially concurrently to consummate a Permitted
Acquisition, or (iv) any Loan Party (other than Holdings) in any Group Member
that is not a Loan Party or in any joint venture; provided, however, that the
aggregate outstanding amount of all Investments permitted pursuant to this
clause (iv) shall not exceed the greater of (x) $5,000,000 and (y) an amount
equal to the Equivalent Percentage of the amount set forth in clause (x)
multiplied by Trailing EBITDA as of the applicable date of determination at such
time; and provided, further, that any Investment consisting of loans or advances
to any Loan Party pursuant to clause (ii) above shall at all times be
subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions reasonably satisfactory to the Administrative Agent; (f)
loans or advances to employees of the Borrower or any of its Restricted
Subsidiaries to finance travel, entertainment and relocation expenses and other
ordinary business purposes; provided, however, that the aggregate outstanding
principal amount of all loans and advances permitted pursuant to this clause (f)
shall not exceed the greater of (i) $750,000 and (ii) an amount equal to the
Equivalent Percentage of the amount set forth in clause (i) multiplied by
Trailing EBITDA as of the applicable date of determination at such time; (g) (i)
Investments made in connection with any compensation plan or arrangement for any
future, present or former employee, director, member of management, officer,
manager or consultant or independent contractor (or any Affiliate thereof) of
Holdings, any parent company of Holdings, the Borrower or any of its
Subsidiaries or joint ventures and (ii) loans or advances to future, present or
former employees, directors, members of management, officers, managers or
consultants or independent contractors (or any Affiliate thereof) of Holdings,
any parent company of Holdings, the Borrower or any of its Subsidiaries or joint
ventures in connection with such Person’s purchase of equity interests (or
purchase of such loans made by others), (A) in an aggregate principal amount for
both clauses (i) and (ii) not to exceed $2,500,000 at any time outstanding plus
(B) in the case of clause (ii) only, so long as the proceeds of such loan or
advance are substantially contemporaneously contributed to the Borrower; (h)
intercompany loans and advances to Holdings (or any parent of Holdings) to the
extent that the Borrower may pay dividends to Holdings pursuant to Section 8.5
(and in lieu of paying such dividends); (i) receivables arising and trade credit
granted in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayment and
other credits, deposits or 111 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10119.jpg]
pledges (which deposits and pledges are not otherwise prohibited by this
Agreement) to suppliers made in the ordinary course of business; (j) Investments
made by the Borrower or its Subsidiaries as a result of consideration received
in connection with Sales of assets made in compliance with Section 8.4; (k)
Guarantee Obligations permitted by Section 8.1; (l) Investments constituting
Capital Expenditures made in the ordinary course of business; (m) any other
Investment by the Borrower or any of its Restricted Subsidiaries; provided,
however, that the aggregate outstanding amount of all such Investments shall not
exceed (i) at any time the greater of (x) $15,000,000 and (y) an amount equal to
the Equivalent Percentage of the amount set forth in clause (x) multiplied by
Trailing EBITDA as of the applicable date of determination at such time; (n)
Investments in Interest Rate Contracts and other Hedging Agreements maintained
in accordance with Section 8.1(f); (o) Investments as a result of the receipt of
non-cash consideration in the settlement of any litigation or claims; (p)
Holdings and its Restricted Subsidiaries may hold Investments to the extent such
Investments are otherwise permitted hereunder and reflect an increase in the
value thereof; (q) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Investments not to exceed the Cumulative
Available Amount at the time such Investment is made; (r) Investments funded
with the proceeds of, or made in exchange for, the issuance of (or contributions
in respect of) Stock or Stock Equivalents of Holdings (or any parent of
Holdings) that constitute Qualified Capital Stock, in each case, to the extent
(x) not otherwise applied and (y) not constituting a Specified Equity
Contribution or an Available Excluded Contribution Amount; (s) intercompany
loans and other Investments by the Borrower and any Guarantor (other than
Holdings) in Foreign Subsidiaries to the extent necessary for a Foreign
Subsidiary to fund (i) a Permitted Acquisition to be made by such Foreign
Subsidiary or (ii) other Investments by such Foreign Subsidiary permitted
pursuant to Sections 8.3(m) and (q); provided that any Investment consisting of
loans or advances to any Loan Party made pursuant to this clause (p) shall be
subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions reasonably satisfactory to the Administrative Agent; (t)
intercompany receivables that arise solely from customary transfer pricing
arrangement among the Borrower and its Subsidiaries in each case in the ordinary
course of business and only to the extent such arrangements are entered into in
order to accurately reflect the costs of operating the business of the Borrower
and its Subsidiaries and to maintain compliance with all applicable
jurisdictional tax requirements; 112 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10120.jpg]
(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices; (v)
advances of payroll payments to employees in the ordinary course of business;
(w) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business; (x) Investments required
pursuant to any Requirement of Law, including for the avoidance of doubt,
including in connection with any capital requirements; (y) (i) to the extent the
Borrower or any Loan Party acquires the AIG Renewal Rights with the proceeds of
Qualified Capital Stock (other than a Specified Equity Contribution or an
Available Excluded Contribution Amount), any acquisition or other Investments
made with the proceeds of any Sale or other disposition of the AIG Renewal
Rights and (ii) to the extent such acquisition constitutes an Investment, the
consummation of the required purchase of the AIG Renewal Rights; (z) Investments
so long as (i) after giving effect thereto on a Pro Forma Basis, the
Consolidated Total Leverage Ratio does not exceed 4.00:1.00 and (ii) no Event of
Default exists or would result therefrom; (aa) to the extent constituting
Investments, Investments consisting of (or resulting from) Indebtedness
permitted under Section 8.1 (other than Indebtedness permitted under Section
8.1(e)), Permitted Liens, Sales permitted by Section 8.4 (other than Section
8.4(h)), Restricted Payments permitted under Section 8.5, Restricted Debt
Payments permitted by Section 8.6, and mergers, consolidations, amalgamations
and acquisitions liquidations permitted by Section 8.7 (other than Section
8.7(c)); (bb) Investments (including debt obligations and Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;
(cc) Investments to the extent that payment therefor is made solely with Stock
of any parent company of the Borrower or Qualified Capital Stock of the Borrower
or any Restricted Subsidiary, in each case, to the extent (x) not otherwise
applied, (y) not resulting in a Change of Control and (z) not constituting a
Specified Equity Contribution; (dd) (i) Investments of any Restricted Subsidiary
acquired after the Closing Date, or of any Person acquired by, or merged into or
consolidated or amalgamated with, the Borrower or any Restricted Subsidiary
after the Closing Date, in each case as part of an Investment otherwise
permitted by this Section 8.3 to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation and were in existence on the date of the relevant acquisition,
merger, amalgamation or consolidation and (ii) any modification, replacement,
renewal or extension of any Investment permitted under clause (i) of this
Section 8.3(dd) so long as no such modification, replacement, renewal or
extension thereof increases the original amount of such Investment except as
otherwise permitted by this Section 8.3; 113
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10121.jpg]
(ee) any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary so
long as the relevant Investment was not made in contemplation of the designation
of such Unrestricted Subsidiary as a Restricted Subsidiary; (ff) Investments
consisting of the licensing or contribution of Intellectual Property rights
pursuant to joint marketing arrangements with other Persons; (gg) Investments in
the Borrower, any Restricted Subsidiary and/or joint venture in connection with
intercompany cash management arrangements and related activities in the ordinary
course of business; (hh) Investments made in joint ventures as required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture agreements and similar binding arrangements
entered into in the ordinary course of business; (ii) Investments in
Subsidiaries in connection with internal reorganizations and/or restructurings
and activities related to tax planning; provided that, after giving effect to
any such reorganization, restructuring or activity, neither the Guaranty
Obligation of the Guarantors, taken as a whole, nor the security interest of the
Administrative Agent in the Collateral, taken as a whole, is materially
impaired; (jj) the portion, if any, of the Available Excluded Contribution
Amount on such date that the Borrower elects to apply to this clause (jj); and
(kk) Investments in any Unrestricted Subsidiary and/or any Similar Business
(including any joint venture) in an aggregate outstanding amount not to exceed
the greater of (i) $2,500,000 and (ii) an amount equal to the Equivalent
Percentage of the amount set forth in clause (i) multiplied by Trailing EBITDA
as of the applicable date of determination at such time. For purposes of
determining compliance with this Section 8.3: (1) the principal amount of any
Investment made in a currency other than the Dollar shall be measured on a
Dollar Equivalent basis at the time such Investment is made. Subsequent changes
in currency exchange rates shall not increase or decrease the amount of
outstanding Investments; and (2) in the event that any Investment (or any
portion thereof) meets the criteria of more than one of the categories set forth
above, the Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Investment (or any portion thereof) in any manner that complies
with this covenant. Section 8.4 Asset Sales. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, Sell any of its property (other
than cash or Cash Equivalents and/or other assets that were Cash Equivalents
when the relevant original Investment was made) or issue shares of its own Stock
(other than in the case of Foreign Subsidiaries, directors’ qualifying shares or
shares required by applicable law to be held by a Person other than Borrower or
any of its Subsidiaries), in each case having a fair market value in excess of
$500,000 in a single transaction or a series of related transactions and in
excess of $1,000,000 in the aggregate for all such transactions, except for the
following: 114 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10122.jpg]
(a) (i) in each case to the extent entered into in the ordinary course of
business, (1) Sales or discounts of accounts receivable in connection with the
collection or compromise thereof, including supplier financing arrangements
without recourse to the Borrower or its Subsidiaries that accelerate collection
of receivables from clients or customers, (2) Sales of inventory, (3) Sales of
property that is or has become obsolete, damaged, worn out or surplus, (4)
non-exclusive licenses or sublicenses of Intellectual Property, and (5) the
abandonment or other disposition of Intellectual Property that is, in the
reasonable good faith judgment of Borrower, no longer material to the conduct of
the business of the Group Members taken as a whole, and (ii) Sales of equipment
or real property to the extent that such property is exchanged for credit
against the purchase price of similar replacement property or the proceeds of
such disposition are promptly applied to the purchase price of such replacement
property; (b) (i) a true lease or sublease of real property not constituting
Indebtedness and not entered into as part of a Sale and Leaseback Transaction
and (ii) a Sale of property pursuant to a Sale and Leaseback Transaction;
provided, however, that the aggregate fair market value (measured at the time of
the applicable Sale) of all property covered by any outstanding Sale and
Leaseback Transaction at any time shall not exceed $2,000,000; (c) any Sale of
any property (including Stock or Stock Equivalents) by any Group Member (other
than Holdings) to any other Group Member (other than Holdings) (A) to the extent
any resulting Investment constitutes a Permitted Investment or (B) any such Sale
made by any Loan Party to any Restricted Subsidiary that is not a Loan Party
shall be for fair market value (as reasonably determined by the Borrower); (d)
(i) any Sale or issuance by the Borrower of its own Stock to Holdings, (ii) any
Sale or issuance by any Restricted Subsidiary of the Borrower of its own Stock
to its equity holders, provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the Loan Parties (other than Holdings), taken as a whole, does not
change as a result of such Sale or issuance and (iii) to the extent necessary to
satisfy any Requirement of Law in the jurisdiction of incorporation of any
Restricted Subsidiary of the Borrower, any Sale or issuance by such Restricted
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
holdings; (e) as long as no Event of Default is continuing or would result
therefrom (other than with respect to Sale or issuance made pursuant to a
legally binding commitment entered into by the Borrower or any Restricted
Subsidiary at a time when no Event of Default existed or would have resulted
from such Sale or issuance), any Sale or issuance by any Group Member for fair
market value (as reasonably determined by the Borrower); provided, however,
that, with respect to any such Sale or issuance with a purchase price in excess
of $2,500,000, at least 75% of the consideration payable in respect of such Sale
of property is in the form of cash or Cash Equivalents (provided that for
purposes of the 75% cash consideration requirement, (i) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are expressly subordinated in right of payment or Lien priority to the
Obligations or the Liens created under the Collateral Documents, respectively,
or that are owed to the Borrower or any Restricted Subsidiary) of the Borrower
or any Restricted Subsidiary (as shown on such Person’s most recent balance
sheet or statement of financial position (or in the notes thereto)) that are
assumed by the transferee of any such assets and for which the Borrower and/or
its applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing, (ii) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such Sale
or issuance, (iii) any Security received by the Borrower or any Restricted
Subsidiary from such transferee that is converted by such Person into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of the applicable Sale or issuance and (iv) any
Designated Non-Cash Consideration received in respect of such Sale or issuance
having an aggregate 115 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10123.jpg]
fair market value (as reasonably determined by the Borrower), taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (e) that is at that time outstanding, not in excess of $1,000,000, in
each case, shall be deemed to be cash); (f) the Sale or discount by any Group
Member in each case without recourse and in the ordinary course of business of
overdue receivables arising in the ordinary course of business, but only in
connection with the compromise or collection thereof consistent with past
practice (and not as part of any bulk sale or financing transaction); (g) any
Sale or other disposition of the AIG Renewal Rights; (h) as long as no Event of
Default exists on the date on which the definitive agreement governing the
relevant Sale is executed, the Sale of non-core assets acquired in any
acquisition or similar Investment permitted hereunder which, within 90 days of
the date of such acquisition or Investment, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of the Borrower or any of its Restricted Subsidiaries or any of their respective
businesses; provided that the Net Cash Proceeds of such Sale are applied and/or
reinvested as (and to the extent) required by Section 2.8(c); (i) Sales or
issuances that constitute Permitted Investments, Liens permitted by Section 8.2,
Restricted Payments permitted by Section 8.5 or transactions permitted by
Section 8.7; (j) Sales of assets subject to a Property Loss Event; (k) to the
extent constituting a Sale, the consummation of the Related Transactions; (l)
terminations or unwinds of Hedging Agreements; (m) Sales or issuances of Stock
and Stock Equivalents of, or sales or issuances of Indebtedness or other
Securities of, Unrestricted Subsidiaries; (n) Sales made to comply with any
order of any Governmental Authority or any applicable Requirement of Law; (o)
any merger, consolidation, amalgamation, Sale or issuance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction; and (p) other Sales of assets in an aggregate amount during
any Fiscal Year of not more than $250,000, which, if not used in such Fiscal
Year, shall be carried forward to the next succeeding Fiscal Year (but not any
subsequent Fiscal Year, it being understood that any such amount carried over to
any Fiscal Year shall be deemed to be used (in such order as shall be determined
by the Borrower) in such Fiscal Year prior to the usage of the amount set forth
above otherwise available for such Fiscal Year). To the extent that any
Collateral is sold as permitted by this Section 8.4 to any Person other than a
Loan Party, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, which Liens shall be automatically released upon the
consummation of such sale; it being understood and agreed that the
Administrative Agent shall be authorized to take, and shall take, any actions
deemed appropriate in order to effect the foregoing in accordance with Article
10. 116 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10124.jpg]
Section 8.5 Restricted Payments. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Payment except for the following
(and Holdings shall not use the proceeds of any Restricted Payment made in
reliance under clause (c) below other than as set forth in such clause (c)): (a)
(i) Restricted Payments (A) by any Group Member that is a Loan Party to any Loan
Party other than Holdings and (B) by any Group Member that is not a Loan Party
to any Group Member other than Holdings and (ii) dividends and distributions by
any direct or indirect Restricted Subsidiary of the Borrower that is not a Loan
Party to any holder of its Stock, to the extent made to all such holders ratably
according to their ownership interests in such Stock; (b) dividends and
distributions declared and paid on the Qualified Capital Stock of any Group
Member ratably to the holders of such Qualified Capital Stock and payable only
in Qualified Capital Stock of such Group Member; (c) cash dividends or
distributions on the Stock of the Borrower to Holdings (or, in the case of
clause (iii) below, the issuance of, or cash payments on, promissory notes
issued in accordance with Section 8.1(p)(i)) issued, paid and declared solely
for the purpose of funding the following: (i) payments by Holdings (or any
direct or indirect owners of Holdings) in an amount sufficient to permit such
owners to pay any federal, state and local income taxes required to be paid by
such owner on their taxable income or gain attributable to the Borrower and its
Subsidiaries for any taxable year, calculated by multiplying such income (or a
good-faith estimate thereof) by an assumed tax rate equal to the highest
combined tax rate of an individual subject to federal, state or local income tax
in the highest tax rate state in which Holdings or the Borrower has income tax
nexus (the “Permitted Tax Distributions”), provided, for the avoidance of doubt,
that Permitted Tax Distributions may be made quarterly; (ii) ordinary operating
expenses and other transaction expenses of Holdings (or any direct or indirect
parent company of Holdings) (including corporate overhead, legal or similar
expenses and customary salary, bonus and other benefits payable to directors,
officers, employees, members of management, managers and/or consultants of
Holdings (or any direct or indirect parent company of Holdings)); in each case,
which are reasonable and customary and incurred in the ordinary course of
business, plus any indemnification claims made by directors, officers, members
of management, managers, employees or consultants of Holdings (or any direct or
indirect parent company of Holdings), in each case, to the extent attributable
to the ownership or operations of any Holdings (or any direct or indirect parent
company of Holdings) (but excluding, for the avoidance of doubt, the portion of
any such amount, if any, that is attributable to the ownership or operations of
any Subsidiary of any Person other than the Borrower and/or its Subsidiaries),
the Borrower and/or its Subsidiaries; (iii) so long as no Event of Default under
Section 9.1(a) or (d) exists at the time thereof or would result therefrom, the
redemption, purchase or other acquisition or retirement for value by Holdings or
any parent company thereof of its Qualified Capital Stock (or Stock Equivalents
with respect to its Qualified Capital Stock) from current or former officers,
managers, consultants, directors and employees of any Group Member (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) and the issuance of and the payments in
promissory notes issued in accordance with Section 8.1(p)(i) in respect of such
redemption, purchase or other acquisition for retirement; provided, however,
that the amount of such cash dividends (together with the issuance of, and
payments on promissory notes issued in accordance with Section 8.1(p)(i) (other
than any payments on such 117 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10125.jpg]
promissory notes from the proceeds of cash dividends taken into account under
this clause (iii)) in any Fiscal Year shall not exceed (A) $10,000,000 in the
aggregate plus (B) an amount not to exceed the cash proceeds of key man life
insurance policies received by any Borrower or Restricted Subsidiary after the
Closing Date, (C) the amount of net cash proceeds from the sale of Stock of any
Holdco or any parent thereof contributed to any Borrower (other than
Disqualified Stock) to officers, directors, employees, advisors or consultants,
to the extent not otherwise used under this Agreement or applied to the
Cumulative Available Amount and (D) the amount of any cash bonuses or other
compensation otherwise payable to any future, present or former director,
employee, consultant or distributor of Borrower or any Restricted Subsidiary
that are foregone in return for the receipt of Stock of Holdings or any parent
thereof and (E) the cancellation of Indebtedness owing to a Loan Party from
officers, directors, employees, advisors or consultants of a Loan Party or any
of its Subsidiaries in connection with any repurchase of Stock; and (iv) the
payment of customary salary, bonus and other benefits payable to officers and
employees of Holdings or any direct or indirect parent company of Holdings to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Borrower and its Subsidiaries; (v) the payment of
fees and expenses related to debt or equity offerings, Investments or
acquisitions (whether or not consummated) and expenses and indemnities of any
trustee, agent, arranger, underwriter or similar Person; (vi) the payment of
insurance premiums to the extent attributable to any Holdings or any parent
company thereof (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
Subsidiary of any Person other than the Borrower and/or its Subsidiaries), the
Borrower and/or its Subsidiaries; and (vii) the financing of any Permitted
Investment (provided that (x) any Restricted Payment under this clause (vii)
shall be made substantially concurrently with the closing of such Investment and
(y) Holdings or any relevant parent company thereof shall, promptly following
the closing thereof, cause (I) all property acquired to be contributed to the
Borrower or one or more of its Restricted Subsidiaries or (II) the merger,
consolidation or amalgamation of the Person formed or acquired by the Borrower
or one or more of its Restricted Subsidiaries, in each case, in order to
consummate such Investment in compliance with the applicable requirements of
Section 8.3 as if undertaken as a direct Investment by the Borrower or the
relevant Restricted Subsidiary); (d) Restricted Payments to enable repurchases
by Holdings of warrants, options or other securities convertible into or
exchangeable for Stock deemed to occur upon the exercise of stock options if
such Stock represents a portion of the exercise price thereof; (e) if no Event
of Default shall have occurred and be continuing or shall result therefrom,
other Restricted Payments not to exceed the greater of (i) $1,500,000 and (ii)
an amount equal to the Equivalent Percentage of the amount set forth in clause
(i) multiplied by Trailing EBITDA as of the applicable date of determination at
such time; (f) if no Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the acquisition of any shares of Stock of
Holdings solely in exchange for shares of Qualified Capital Stock of Holdings;
118 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10126.jpg]
(g) so long as no Event of Default is continuing, forgiveness of Indebtedness
owing by the Borrower, or any of its Restricted Subsidiaries that are
Guarantors, to Holdings or any of its Restricted Subsidiaries; (h) so long as no
Event of Default shall have occurred and be continuing or would result therefrom
and, solely in the case of any such Restricted Payment made in reliance on
clause (a), (b), (c), (e) or (f) of the definition of “Cumulative Available
Amount”, the Consolidated Total Leverage Ratio does not exceed 3.50:1.00
(calculated based on the most recently delivered Financial Statements for the
most recently ended four Fiscal Quarter period), in each case on a Pro Forma
Basis after giving effect to such Restricted Payment, Restricted Payments in an
amount not to exceed the Cumulative Available Amount at the time of consummation
of such Restricted Payment; (i) Restricted Payments, so long as (x) no Event of
Default has occurred and is continuing and (y) the Consolidated Total Leverage
Ratio (calculated on a Pro Forma Basis) does not exceed 2.00:1.00; (j)
Restricted Payments the proceeds of which are applied to pay Transaction
Expenses; (k) Restricted Payments to (i) redeem, repurchase, retire or otherwise
acquire (A) any Stock (“Treasury Capital Stock”) of the Borrower and/or any
Restricted Subsidiary or (B) any Stock of Holdings or any parent company of
Holdings, in the case of each of subclauses (A) and (B), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Borrower
and/or any Restricted Subsidiary) of, Qualified Capital Stock of the Borrower or
any Stock of Holdings or any parent company of Holdings (to the extent such
proceeds are contributed to the capital of the Borrower and/or any Restricted
Subsidiary in respect of Qualified Capital Stock) (“Refunding Capital Stock”)
and (ii) declare and pay dividends on any Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of any Refunding Capital Stock; (l) Restricted Payments
with the net proceeds of any sale or issuance of, or any capital contribution in
respect of, the Stock of the Borrower, Holdings or any parent company of
Holdings (to the extent such proceeds are contributed in respect of Qualified
Capital Stock to the Borrower or any Restricted Subsidiary), in each case, (1)
other than any net proceeds received from the sale of Stock to, or contributions
from, the Borrower or any of its Restricted Subsidiaries, (2) to the extent the
relevant net proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (3) other than any
Specified Equity Contribution and/or any Available Excluded Contribution Amount;
(m) Restricted Payments with the portion, if any, of the Available Excluded
Contribution Amount on such date that the Borrower elects to apply to this
clause (m); and (n) to the extent constituting a Restricted Payment, any
transaction permitted by Section 8.3 (other than Section 8.3(aa)), Section 8.4
(other than Section 8.4(i)) and Section 8.9 (other than Section 8.3(b)). Section
8.6 Prepayment of Junior Financing. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to (x) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Junior Financing,
(y) set apart any property for the purpose described in clause (x) above,
whether directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any such Junior 119 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10127.jpg]
Financing (collectively, “Restricted Debt Payments”); provided, however, that
each Group Member may, to the extent not otherwise prohibited by the Loan
Documents, do each of the following: (a) consummate a Permitted Refinancing in
respect of Junior Financing that is otherwise permitted under this Agreement;
(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) any
Indebtedness owing by a Group Member to any other Group Member (other than
Holdings), provided, if any Event of Default shall have occurred and be
continuing, then no Loan Party shall prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof (or set apart any
property for such purpose) Indebtedness owing by such Loan Party to any Group
Member that is not a Loan Party (A) subject to clause (B) below, in an aggregate
amount for all such Loan Parties and such Indebtedness exceeding $2,500,000 or
(B) in any amount upon the occurrence and during the continuance of an Event of
Default under Section 9.1(a), 9.1(c) (resulting from failure to comply with
Section 5.1) or 9.1(d); (c) make regularly scheduled or otherwise required
repayments or redemptions of Indebtedness but only to the extent permitted by
the subordination provisions thereof, and in the case of any Indebtedness
incurred pursuant to Section 8.1(q), to the extent permitted thereunder; (d) (i)
make regularly scheduled cash interest payments (including any penalty interest,
if applicable) pursuant to the terms of any Junior Financing (but only to the
extent permitted by the subordination provisions thereof, if applicable), and
(ii) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof Junior Financing, in each case, with the proceeds of
a Permitted Refinancing; (e) so long as no Event of Default shall have occurred
and be continuing or shall result therefrom and, solely in the case of any such
Restricted Debt Payment made in reliance on clause (a), (b), (c), (e) or (f) of
the definition of “Cumulative Available Amount”, the Consolidated Total Leverage
Ratio does not exceed 3.50:1.00 (calculated based on the most recently delivered
Financial Statements for the most recently ended four Fiscal Quarter period), in
each case on a Pro Forma Basis after giving effect to such prepayment, make
Restricted Debt Payments in an amount not to exceed the Cumulative Available
Amount at the time of consummation of such prepayment; (f) so long as no Event
of Default shall have occurred and be continuing or would result therefrom, make
Restricted Debt Payments in an amount not to exceed the greater of (i)
$2,000,000 and (ii) an amount equal to the Equivalent Percentage of the amount
set forth in clause (i) multiplied by Trailing EBITDA as of the applicable date
of determination at such time; (g) make Restricted Debt Payments as part of an
applicable high yield discount obligation catch-up payment; (h) make (A)
Restricted Debt Payments in exchange for, or with proceeds of any issuance of,
Qualified Capital Stock of the Borrower or any Stock of Holdings or any parent
company of Holdings (to the extent such proceeds are contributed to the capital
of the Borrower and/or any Restricted Subsidiary in respect of Qualified Capital
Stock) and/or any capital contribution in respect of Qualified Capital Stock of
the Borrower that are not otherwise applied and (1) other than any net proceeds
received from the sale of Stock to, or contributions from, the Borrower or any
of its Restricted Subsidiaries, (2) to the extent the relevant net proceeds have
not otherwise been applied hereunder and (3) other than any Specified Equity
Contribution and/or any Available Excluded Contribution Amount, (B) Restricted
Debt Payments as a result of the conversion of all or any portion of any Junior
Financing into Qualified Capital 120 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10128.jpg]
Stock of the Borrower or any Stock of Holdings or any parent company of Holdings
that are not otherwise applied in reliance on the Cumulative Available Amount
and (C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Junior Financing permitted under Section 8.1; (i)
make Restricted Debt Payments with the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (i); and (j) make Restricted Debt Payments, so long as (x) no Event
of Default has occurred and is continuing and (y) the Consolidated Total
Leverage Ratio (calculated on a Pro Forma Basis) does not exceed 2.00:1.00;
Section 8.7 Fundamental Changes. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, merge, consolidate or amalgamate with any
Person, except for the following: (a) [reserved]; (b) Holdings or any Restricted
Subsidiary may merge, consolidate or amalgamate with the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, (1) Holdings shall not be
an obligor in respect of any Indebtedness that is not permitted to be
Indebtedness of the Borrower under this Agreement, (2) Holdings shall have no
direct Subsidiaries at the time of such merger or consolidation other than the
Borrower, (3) no Event of Default shall have occurred and be continuing prior to
and after giving effect to such merger or consolidation, (4) after giving effect
to such merger or consolidation, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and thereafter such direct parent of the Borrower shall be deemed “Holdings” or
all purposes under this Agreement and the other Loan Documents and (5) such
direct parent of the Borrower shall pledge 100% of the equity interest of the
Borrower to the Administrative Agent as Collateral to secure the Obligations in
form reasonably satisfactory to the Administrative Agent; (c) (i) any Restricted
Subsidiary that is not a Loan Party may merge or consolidate with or into any
other Restricted Subsidiary of the Borrower that is not a Loan Party, (ii) any
Restricted Subsidiary may merge or consolidate with or into any other Restricted
Subsidiary of the Borrower that is a Loan Party, (iii) any merger the sole
purpose of which is to reincorporate or reorganize a Loan Party in another
jurisdiction in the United States shall be permitted; provided, in the case of
clauses (ii) and (iii), that (A) no Event of Default shall have occurred and be
continuing prior to and after giving effect to such merger or consolidation and
(B) the surviving Person shall be a Loan Party or such transaction much be a
Permitted Investment in accordance with Section 8.3; (d) so long as no Default
or Event of Default shall have occurred and be continuing prior to and after
giving effect to such merger, consolidation or amalgamation, the Borrower may
merge, consolidate or amalgamate with any other Person; provided that (i) the
Borrower shall be the continuing or surviving entity or (ii) if the Person
formed by or surviving any such merger, consolidation or amalgamation is not the
Borrower (any such Person, the “Successor Borrower”), (A) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Borrower shall
expressly assume all the obligations of the 121
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10129.jpg]
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Loan Party, unless it is the
other party to such merger, consolidation or amalgamation, shall have by a
supplement to the Guaranty and Security Agreement confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (D) if requested by the Administrative Agent, each mortgagor of a
property subject to a Mortgage, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (E) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement, and, with
respect to such opinion of counsel only, including customary organization, due
execution, no conflicts and enforceability opinions and if applicable customary
continuing security interest and perfection opinions, in each case, to the
extent reasonably requested by the Administrative Agent; provided, further, that
if the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement; and (e) the Acquisition and
the Leo Acquisition may be consummated. Section 8.8 Change in Nature of
Business. (a) No Group Member (other than Holdings) shall carry on any business,
operations or activities (whether directly, through a joint venture, in
connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Restricted Subsidiaries at the
date hereof and business, operations and activities incidental, ancillary,
complementary or reasonably related thereto. (b) Holdings shall not engage in
any business, operations or activity, or hold any property (in each case, other
than indirectly through the Borrower and its Subsidiaries), other than: (i) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its officers, directors, managers and employees and those of its
Subsidiaries); (ii) the holding of any cash and Cash Equivalents (but not
operating any property) and holding Stock and Stock Equivalents of the Borrower
and activities and contractual rights incidental thereto; (iii) issuing, selling
and redeeming its own Stock (including the performing of activities in
preparation for and consummating any public offering of its common stock or any
other issuance or sale of its Stock); (iv) paying taxes and filing Tax Returns;
(v) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its separate corporate
or other legal structure; (vi) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock and Stock Equivalents; 122 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10130.jpg]
(vii) the making of contributions to the capital of the Borrower and receiving,
and holding proceeds of, Restricted Payments from the Borrower and its
Subsidiaries and distributing the proceeds thereof to the extent permitted in
Section 8.5; (viii) performance of its obligations under the Loan Documents to
which it is a party and other transactions expressly permitted under this
Agreement; (ix) as necessary to consummate any Permitted Acquisition or other
Permitted Investment; (x) the incurrence of Indebtedness and Liens under the
Loan Documents or the making of guarantees in respect of any Indebtedness of the
Borrowers and the Restricted Subsidiaries permitted to be incurred pursuant to
Section 8.1; (xi) providing indemnification for officers, directors, members of
management, employees and advisors or consultants of any parent company, the
Borrower or its Subsidiaries; (xii) the performance of its obligations under any
document, agreement and/or Investment contemplated by the Related Transactions
or otherwise not prohibited under this Agreement; (xiii) the performance of
obligations under and complying with its Constituent Documents, any demands or
requests from or requirements of a Governmental Authority or any applicable
Requirements of Law (including with respect to the maintenance of its existence
and the activities of its Subsidiaries); (xiv) making and holding Investments in
the Borrower and of the type permitted under Sections 8.3(f) or (h); and (xv)
activities incidental to any of the foregoing. (c) Other than as provided for in
Section 8.7(b), Holdings shall not merge, consolidate or amalgamate with any
Person, except so long as no Default or Event of Default shall have occurred and
be continuing prior to and after giving effect to such merger, consolidation or
amalgamation, Holdings may merge, consolidate or amalgamate with any other
Person; provided that (i) Holdings shall be the continuing or surviving entity
or (ii) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not Holdings (any such Person, “Successor Holdings”), (A)
Successor Holdings shall be an entity organized or existing under the laws of
the United States, any state thereof or the District of Columbia, (B) Successor
Holdings shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and (C) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger, consolidation or amalgamation and such supplement to
this Agreement or any Collateral Document comply with this Agreement, and, with
respect to such opinion of counsel only, including customary organization, due
execution, no conflicts and enforceability opinions and if applicable customary
continuing security interest and perfection opinions, in each case, to the
extent reasonably requested by the Administrative Agent; provided, further, that
if the foregoing are satisfied, Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement. 123
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10131.jpg]
Section 8.9 Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, except as otherwise expressly
permitted herein, enter into any other transaction directly or indirectly with,
or for the benefit of, any Affiliate of the Borrower that is not another Group
Member (including Guaranty Obligations with respect to any obligation of any
such Affiliate), except for: (a) transactions no less favorable to such Group
Member as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of the Borrower; (b) Restricted Payments, the proceeds
of which, if received by Holdings, are used as required by Section 8.5; (c)
reasonable salaries and other reasonable director or employee compensation and
reimbursement and benefits to officers and directors or employees of any Group
Member; (d) (i) any issuance of securities or rights pursuant to stock options,
stock ownership plans (including restricted stock plans), stock grants, directed
share programs and other equity based incentive plans and (ii) the execution,
delivery and performance of any stockholder or registration rights agreement
approved by board of directors (or equivalent governing body) of any Holdings,
any parent company of Holdings, the Borrower or any Restricted Subsidiary; (e)
the Group Members may enter into any indemnification agreement or any similar
arrangement with directors, officers, consultants and employees of the Group
Members in the ordinary course of business and may pay fees and indemnities to
directors, officers, consultants and employees of the Group Members in the
ordinary course of business; (f) (i) any purchase by Holdings of equity
interests of the Borrower or any contribution by Holdings to the equity capital
of the Borrower and (ii) any acquisition of equity interests of Holdings and any
contribution by any equity holder of Holdings to the equity capital of Holdings;
(g) transactions between or among Holdings and any of its Subsidiaries (or any
entity that becomes a Subsidiary as a result of such transaction), provided such
transactions are not otherwise prohibited by this Agreement; (h) [reserved]; (i)
[reserved]; (j) assignments to Affiliated Lenders to the extent expressly
permitted under Section 11.2(g); (k) the non-exclusive licensing of trademarks,
copyrights or other Intellectual Property in the ordinary course of business to
permit the commercial exploitation of Intellectual Property between or among
Affiliates and Subsidiaries of the Borrower; (l) the payment of customary fees
and reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of Holdings, the Borrower and its
Subsidiaries or any direct or indirect parent of Holdings in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries; 124 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10132.jpg]
(m) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 8.9, or any amendment thereto (so long as any such
amendment is not adverse to the Lenders in any material respect as compared to
the applicable agreement as in effect on the Closing Date); (n) any transaction
or series of related transactions with consideration valued at less than
$2,000,000 (as determined in good faith by the Borrower); (o) (i) any collective
bargaining, employment or severance agreement or compensatory (including profit
sharing) arrangement entered into by the Borrower or any of its Restricted
Subsidiaries with current or former officers, directors, members of management,
managers, employees, consultants or independent contractors of Holdings, any
parent company of Holdings, the Borrower or any of its Subsidiaries, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Stock pursuant to put/call rights or similar rights with current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors of Holdings, any parent company of Holdings, the
Borrower or any of its Subsidiaries and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors of Holdings, any parent company of Holdings, the
Borrower or any of its Subsidiaries or any employment contract or arrangement;
(p) (i) transactions permitted by Sections 8.1(l) and (p), Section 8.3(dd),
(ii), (gg) and (hh), Section 8.5 and Section 8.6 and (ii) issuances of Stock and
issuances and incurrences of Indebtedness not restricted by this Agreement; (q)
the Related Transactions, including the payment of Transaction Expenses; (r) the
payment of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, members of the board of directors (or similar governing
body), officers, employees, members of management, managers, consultants and
independent contractors of Holdings, any parent company of Holdings, the
Borrower and/or any of its Subsidiaries in the ordinary course of business and,
in the case of payments to such Person in such capacity on behalf of Holdings or
any parent company of Holdings, to the extent attributable to the operations of
the Borrower or its Subsidiaries; (s) transactions with customers, clients,
suppliers, joint ventures, purchasers or sellers of goods or services or
providers of employees or other labor entered into in the ordinary course of
business, which are (i) fair to the Borrower and/or its applicable Restricted
Subsidiary in the good faith determination of the board of directors (or similar
governing body) of the Borrower or the senior management thereof or (ii) on
terms at least as favorable as might reasonably be obtained from a Person other
than an Affiliate (as reasonably determined by the Borrower); (t) (i) any
purchase by Holdings of the Stock of (or contribution to the equity capital of)
the Borrower and (ii) any intercompany loan made by Holdings to the Borrower
and/or any Restricted Subsidiary; or (u) any transaction in respect of which the
Borrower delivers to the Administrative Agent a letter addressed to the board of
directors (or equivalent governing body) of the Borrower from an accounting,
appraisal or investment banking firm of nationally recognized standing stating
that such transaction is on terms that are no less favorable to the Borrower or
the applicable Restricted Subsidiary 125 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10133.jpg]
than might be obtained at the time in a comparable arm’s length transaction from
a Person who is not an Affiliate. Section 8.10 Third-Party Restrictions on Liens
or Restricted Payments. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, incur or otherwise suffer to exist or become
effective or remain liable on or responsible for any Contractual Obligation
limiting the ability of (a) any Restricted Subsidiary of the Borrower to make
Restricted Payments to, or to make or repay loans or advances to, any Loan Party
(other than Holdings) or (b) any Group Member to incur or suffer to exist any
Lien upon any property of any Group Member, whether now owned or hereafter
acquired, securing any of its Obligations, except, for each of clauses (a) and
(b) above, (A) pursuant to the Loan Documents or any agreement with respect to
any Incremental Equivalent Debt and/or in any agreement with respect to any
Incremental Equivalent Debt and/or in any agreements with respect to any
refinancing, renewal or replacement of such Indebtedness that is permitted by
Section 8.1; (B) limitations on Liens (other than those securing any Obligation)
on any property whose acquisition, repair, improvement or construction is
financed by purchase money Indebtedness, Capitalized Lease Obligations or
Permitted Refinancings permitted hereunder in reliance upon Section 8.1(b) or
(c) set forth in the Contractual Obligations governing such Indebtedness,
Capitalized Lease Obligations or Permitted Refinancing or Guaranty Obligations
with respect thereto; (C) provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Restricted Subsidiary entered into in
the ordinary course of business; (D) provisions restricting assignment of, or
the pledge of rights under, any agreement entered into by a Group Member in the
ordinary course of business; (E) restrictions and conditions contained in any
agreement relating to the Sale of any property pending the consummation of such
Sale; provided that (i) such restrictions and conditions apply only to the
property to be Sold, and (ii) such Sale is permitted hereunder; (F) any
agreement in effect at the time such Restricted Subsidiary becomes a Subsidiary
of Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Restricted Subsidiary of Borrower;
(G) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (F) above; provided that such amendments or
refinancings are no more restrictive, taken as a whole, with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing;
(H) provisions restricting the Sale of Intellectual Property contained in
licenses entered into the ordinary course of business and in accordance with the
terms hereof; 126 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10134.jpg]
(I) any encumbrance or restrictions with respect to an interest in or Restricted
Payments, Investments or Sales by such joint venture imposed by any joint
venture agreement, organizational agreement or the Indebtedness of any joint
venture maintained in accordance with Section 8.3; (J) any encumbrance or
restrictions pursuant to the documentation governing any Indebtedness permitted
hereunder; provided that such restrictions are no more onerous than those
contained in this Agreement; (K) negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 8.1 but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness and the proceeds and products thereof; (L) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 8.1 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness; (M) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business; (N) apply by reason of any applicable law, rule, regulation or order
or are required by any Governmental Authority having jurisdiction over the
Borrower or any of its Subsidiaries; and (O) arising under any Hedging Agreement
and/or any agreement relating to any Banking Services. Section 8.11 Modification
of Certain Documents. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, do any of the following: (a) waive or otherwise
modify any term of any Constituent Document, except for those modifications and
waivers that do not materially and adversely affect the rights and privileges of
any Group Member and do not materially and adversely affect the interests of any
Secured Party under the Loan Documents or in the Collateral; provided that, for
purposes of clarity, it is understood and agreed that any Borrower and/or any
Restricted Subsidiary may effect a change to its organizational form and/or
consummate any other transaction that is permitted under Section 8.7; and (b)
waive or otherwise modify any term of any Subordinated Debt (other than
intercompany loans permitted pursuant to Sections 8.1 and 8.3) after its
incurrence and that is the subject of any refinancing, refunding, extension,
defeasance, discharge, renewal or replacement, that is not permitted under the
applicable subordination agreement. Section 8.12 Accounting Changes; Fiscal
Year. No Group Member shall change its (a) accounting treatment or reporting
practices, except as required by GAAP or any Requirement of Law, or (b) its
fiscal year or its method for determining fiscal quarters or fiscal months.
Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board. 127
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10135.jpg]
Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that will result in the imposition of a Lien on the assets
of any Group Member with respect to any Title IV Plan or Multiemployer Plan or
(b) any other ERISA Event, that would, in the aggregate, have a Material Adverse
Effect. ARTICLE 9 EVENTS OF DEFAULT Section 9.1 Definition. Each of the
following shall be an Event of Default: (a) the Borrower shall fail to pay (i)
any principal of any Loan or any L/C Reimbursement Obligation when the same
becomes due and payable, (ii) any interest on any Loan or any recurring fee
under any Loan Document and, in the case of this clause (ii), such non-payment
continues for a period of five Business Days after the due date therefor, or
(iii) any other Obligation (other than those set forth in clauses (i) and (ii)
above) and, in the case of this clause (iii), such non-payment continues for a
period of ten Business Days after the due date therefor; or (b) (i) on the
Closing Date the Acquisition Agreement Representations or the Specified
Representations or (ii) any time after the Closing Date any representation,
warranty or certification made or deemed made by or on behalf of any Loan Party
in any Loan Document or by or on behalf of any Loan Party (or any Responsible
Officer thereof) in any document delivered pursuant to the terms of a Loan
Document, shall in either case prove to have been incorrect in any material
respect when made or deemed made; or (c) any Loan Party shall fail to comply
with (i) any provision of Article V (Financial Covenant) (provided that no
Default or Event of Default shall arise under Article V until the 10th Business
Day after the day on which financial statements are required to be delivered for
the relevant Fiscal Quarter under 6.1(b) or 6.1(c), as applicable (unless the
Borrower is not entitled to exercise the right to make a Specified Equity
Contribution in respect of such Fiscal Quarter pursuant to Section 5.2, in which
case such Default or Event of Default will not be delayed until such 10th
Business Day)), 6.1 (Financial Statements) (and the continuation of such failure
for ten (10) Business Days), 6.2(a)(i) (Other Events; Notice of Default)
(provided that the delivery of any notice of Default or Event of Default at any
time will cure any Event of Default arising from the failure to timely comply
with Section 6.2(a)(i)), 7.1(a) (Maintenance of Corporate Existence), but only
with respect to the Borrower or Article VIII (Negative Covenants) or (ii) any
provision of any Loan Document (other than those specified in clauses (a), (b)
and (c)(i) of this Section 9.1, if, in the case of this clause (ii), such
failure shall remain unremedied for thirty (30) days after the earlier of (x)
the date on which the Borrower has knowledge of such failure to perform and (y)
the date on which notice thereof shall have been given to the Borrower by the
Administrative Agent); or (d) (i) the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors, (ii)
any proceeding shall be instituted by or against the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) seeking to adjudicate it
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) the Borrower or any Restricted 128
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10136.jpg]
Subsidiary (other than an Immaterial Subsidiary), either such proceedings shall
remain undismissed or unstayed for a period of sixty (60) days or more or any
action sought in such proceedings shall occur or (iii) the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or (e) one or more judgments, orders or
decrees (or other similar process) shall be rendered against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) (i) involving an
aggregate amount (excluding amounts covered by insurance, to the extent the
relevant insurer has not denied coverage therefor, or other indemnity or
contribution obligation) in excess of $7,500,000 and (ii) such judgment, order
or decree shall not have been vacated or discharged for a period of 60
consecutive days and there shall not be in effect (by reason of a pending appeal
or otherwise) any stay of enforcement thereof; or (f) except pursuant to a
valid, binding and enforceable termination or release permitted under the Loan
Documents and executed by the Administrative Agent or except as otherwise
expressly permitted under any Loan Document, (i) any provision of any Loan
Document shall, at any time after the delivery of such Loan Document, fail to be
valid and binding on, or enforceable against, any Loan Party party thereto, (ii)
any Loan Document purporting to grant a Lien to secure any Obligation shall, at
any time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral with an aggregate value in excess of
$7,500,000 purported to be covered thereby or, except due to an act or omission
of the Administrative Agent (including a failure to file UCC continuation
statements or loss of certificated collateral that has been delivered) or to the
extent covered by enforceable title insurance, such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document on
any Collateral or (iii) any subordination provision in respect of any
Subordinated Debt shall, in whole or in part, terminate or otherwise fail or
cease to be valid and binding on, or enforceable against, the holders of such
Subordinated Debt or any representative thereof (or any such holder or
representative shall so state in writing), or, other than in any bona fide, good
faith dispute as to the scope of Collateral or whether any Lien has been, or is
required to be released, any Group Member shall state in writing that any of the
events described in clause (i), (ii) or (iii) above shall have occurred; or (g)
there shall occur any Change of Control; or (h) (i) any Group Member shall fail
to make any payment when due (whether due because of scheduled maturity,
required prepayment provisions, acceleration, demand or otherwise), after giving
effect to any applicable grace period, on any Indebtedness of any Group Member
(other than the Obligations or any Hedging Agreement) and, in each case, such
failure relates to Indebtedness having a principal amount of $7,500,000 or more
or (ii) any other event shall occur or condition shall exist, and in each case
be continuing, under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or
otherwise permit the acceleration of, the maturity of such Indebtedness (after
giving effect to any applicable grace or cure period); provided that this clause
(h) shall not apply to any secured Indebtedness that becomes due as a result of
the voluntary Sale of the property securing such Indebtedness if such Sale is
permitted hereunder or as a result of a casualty or condemnation event;
provided, further, that any failure described under this clause (h) is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Obligations pursuant to
this Article 9. Section 9.2 Remedies. During the continuance of any Event of
Default, in addition to any other right or remedy provided under any Loan
Document or by any applicable Requirement of Law: 129
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10137.jpg]
(a) the Administrative Agent may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower declare all of any portion of the
Commitments terminated, whereupon such Commitments shall immediately be reduced
by such portion or, in the case of a termination in whole, shall terminate
together with any obligation of any Lender may have hereunder to make any Loan
and any L/C Issuer may have hereunder to Issue any Letter of Credit; (b) the
Administrative Agent at the request of the Required Lenders, shall, in each case
by notice to the Borrower, declare immediately due and payable all or any part
of any Obligation arising under the Loan Documents (including any accrued but
unpaid interest thereon), whereupon the same shall become immediately due and
payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by Holdings
and the Borrower (and, to the extent provided in any other Loan Document, other
Loan Parties); provided, however, that, effective immediately upon the
occurrence of the Events of Default specified in Section 9.1(d)(ii), (x) the
Commitments of each Lender to make Loans and the commitment of each L/C Issuer
to Issue Letters of Credit shall each automatically be terminated and (y) each
Obligation arising under the Loan Documents (including in each case any accrued
all accrued but unpaid interest thereon) shall automatically become and be due
and payable, without presentment, demand, protest or further notice or other
requirement of any kind, all of which are hereby expressly waived by Holdings
and the Borrower (and, to the extent provided in any other Loan Document, any
other Loan Party). An Event of Default shall be deemed to be continuing until
cured or waived. Section 9.3 Actions in Respect of Letters of Credit. At any
time (i) upon the Revolving Credit Termination Date, (ii) after the Revolving
Credit Termination Date when the aggregate funds on deposit in L/C Cash
Collateral Accounts shall be less than 102% of the L/C Obligations for all
Letters of Credit at such time (or such lesser amount as may be agreed by the
applicable L/C Issuer and the Required Revolving Lenders) and (iii) as required
by Section 2.12, the Borrower shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 11.11, for deposit in a L/C Cash Collateral Account, the amount required
so that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 102% (or such lesser amount as may be
agreed by the applicable L/C Issuer and the Required Revolving Lenders) of the
L/C Obligations for all Letters of Credit at such time (not to exceed, in the
case of clause (iii) above, the payment to be applied pursuant to Section 2.12
to provide cash collateral for Letters of Credit). ARTICLE 10 THE ADMINISTRATIVE
AGENT Section 10.1 Appointment and Duties. (a) Appointment of Administrative
Agent. Each Lender and each L/C Issuer hereby appoints Ares (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (x) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Group Member, (y) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (z) exercise such powers as
are reasonably incidental thereto. (b) Duties as Collateral and Disbursing
Agent. Without limiting the generality of clause (a) above, the Administrative
Agent shall have the sole and exclusive right and authority (to the exclusion of
the Lenders and L/C Issuers), and is hereby authorized, to (t) except as
otherwise provided in clause (ii) of this paragraph (b), to act as the
disbursing and collecting agent for the Lenders and the L/C Issuers with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(d)(ii) or any other
bankruptcy, insolvency or similar 130 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10138.jpg]
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to the
Administrative Agent, (u) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(d)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (v) act as collateral agent for
each Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (w) manage, supervise and
otherwise deal with the Collateral, (x) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (y) except as may be otherwise
specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (z) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct such Lenders and the L/C Issuers to take further actions as
collateral sub- agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed. Notwithstanding the
foregoing, no sub-agent shall be required to take, or to omit to take, any
action (i) unless, upon demand, the sub-agent receives an indemnification
satisfactory to it from the other Lenders (or, to the extent applicable and
acceptable to the sub-agent, any other Secured Party) against all Liabilities
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against the sub-agent or any Related Person thereof or (ii) that is, in
the opinion of the sub-agent or its counsel, contrary to any Loan Document or
applicable Requirement of Law. (c) Limited Duties. Under the Loan Documents, the
Administrative Agent (i) is acting solely on behalf of the Lenders and the L/C
Issuers, as applicable (except to the limited extent provided in Section 2.14(b)
with respect to the Register and in Section 10.11), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Administrative Agent” the terms “administrative agent,” “agent”, “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender and L/C Issuer hereby waives and agrees not to assert any claim against
the Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i), (ii) and (iii) above. Section 10.2 Binding
Effect. Each Lender and each L/C Issuer agrees that (i) any action taken by the
Administrative Agent or the Required Lenders or the Required Revolving Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
or the Required Revolving Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders or the Required Revolving Lenders (or, where so required, such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Secured Parties. 131 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10139.jpg]
Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders). (b) Right Not to Follow Certain Instructions.
Notwithstanding clause (a) above, the Administrative Agent shall not be required
to take, or to omit to take, any action (i) unless, upon demand, the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative
Agent, any other Secured Party) against all Liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against the
Administrative Agent or any Related Person thereof or (ii) that is, in the
opinion of the Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law. Section 10.4 Delegation of Rights and
Duties. The Administrative Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Secured Party). Any such Person shall benefit from
this Article X to the extent provided by the Administrative Agent. Section 10.5
Reliance and Liability. (a) The Administrative Agent may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 1.4, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties. (b)
Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, L/C Issuer, Holdings and the
Borrower hereby waive and shall not assert (and each of Holdings and the
Borrower shall cause each other Loan Party to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of the Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Administrative Agent: (i) shall not be responsible
or otherwise incur liability for any action or omission taken in reliance upon
the instructions of the Required Lenders or the Required Revolving Lenders, as
applicable, or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document; 132
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10140.jpg]
(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and (iv) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any provision of any Loan Document, whether any condition set forth in any
Loan Document is satisfied or waived, as to the financial condition of any Loan
Party or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from the Borrower, any Lender or L/C Issuer describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Administrative Agent shall promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i), (ii), (iii), and (iv)
above, each Lender, L/C Issuer, Holdings and the Borrower hereby waives and
agrees not to assert (and each of Holdings and the Borrower shall cause each
other Loan Party to waive and agree not to assert) any right, claim or cause of
action it might have against the Administrative Agent based thereon. Section
10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender”, “Term Loan
Lender”, “Revolving Credit Lender”, “Required Lender” and “Required Revolving
Lender” and any similar terms shall, except where otherwise expressly provided
in any Loan Document, include the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender, Revolving Credit Lender, Term
Loan Lender, Revolving Credit Lender or as one of the Required Lenders or
Required Revolving Lenders respectively. Section 10.7 Lender Credit Decision.
Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Whenever the Loan
Documents require any Loan Party or any Affiliate of any Loan Party to send
notice, financial information or other deliveries to Administrative Agent
including, without limitation, pursuant to Article 6 of this Agreement, the
Administrative Agent shall promptly make deliveries available to the Lenders.
133 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10141.jpg]
Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Facilities of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement of, or the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including preparation for and/or response in any
subpoena or request for document production relating thereto) or otherwise) in
respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document. (b) Each Lender further agrees to indemnify the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) from and against such Lender’s aggregate Pro Rata
Share with respect to the Facilities of the Liabilities (including taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to on or for the account of any Lender) that may be
imposed on, incurred by or asserted against the Administrative Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document, any related document, or any other
act, event or transaction related, contemplated in or attendant to any such
document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order. (c) To the extent required by any applicable law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If any payment is made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. The Administrative Agent
may offset against any payment to any Lender under a Loan Document, any
applicable withholding Tax that was required to be withheld from any prior
payment to such Lender but which was not so withheld, as well as any other
amounts for which the Administrative Agent is entitled to indemnification from
such Lender under this Section 10.8(c). Section 10.9 Resignation of
Administrative Agent or L/C Issuer. (a) The Administrative Agent may resign at
any time by delivering 10 days’ written notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
not such date is set forth therein, upon the date such notice shall be
effective; provided that if no successor agent is appointed in accordance with
the terms set forth below within such 10-day period, the Administrative Agent’s
resignation shall not be effective until the earlier to occur of (x) the date of
the appointment of the successor agent or (y) the date that is 20 days after the
last day of such 10-day period. If the Administrative Agent is a Defaulting
Lender or an Affiliate of a Defaulting Lender, either the Required 134
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10142.jpg]
Lenders or the Borrower may, upon 10 days’ notice, remove the Administrative
Agent; provided that if no successor agent is appointed in accordance with the
terms set forth below within such 10-day period, the Administrative Agent’s
removal shall, at the option of the Borrower, not be effective until the earlier
to occur of (x) the date of the appointment of the successor agent or (y) the
date that is 20 days after the last day of such 10-day period. Upon receipt of
any such notice of resignation or delivery of any such notice of removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which shall be a financial institution with offices in the U.S. having
combined capital and surplus in excess of $1,000,000,000 or another Person
reasonably acceptable to the Borrower. If no successor has been appointed as
provided above and accepted such appointment within 10 days after the retiring
Administrative Agent gives notice of its resignation or the Administrative Agent
receives notice of removal, no successor Administrative Agent has been appointed
by the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default under Section 9.1(a) or (d). (b) Effective immediately upon its
resignation, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents, (ii) the Lenders shall assume
and perform all of the duties of the Administrative Agent until a successor
Administrative Agent shall have accepted a valid appointment hereunder, (iii)
the retiring Administrative Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Administrative Agent
was, or because such Administrative Agent had been, validly acting as
Administrative Agent under the Loan Documents and (iv) subject to its rights
under Section 10.3, the retiring Administrative Agent shall take such action as
may be reasonably necessary to assign to the successor Administrative Agent its
rights as Administrative Agent under the Loan Documents. Effective immediately
upon its acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents. (c) Any L/C Issuer may resign at any time by delivering notice
of such resignation to the Administrative Agent, effective on the date set forth
in such notice or, if no such date is set forth therein, on the date such notice
shall be effective. Upon such resignation, the L/C Issuer shall remain an L/C
Issuer and shall retain its rights and obligations in its capacity as such
(other than any obligation to Issue Letters of Credit but including the right to
receive fees or to have Lenders participate in any L/C Reimbursement Obligation
thereof) with respect to Letters of Credit Issued by such L/C Issuer prior to
the date of such resignation and shall otherwise be discharged from all other
duties and obligations under the Loan Documents. Section 10.10 Release of
Collateral or Guarantors. Each Secured Party hereby consents to the automatic
release and hereby directs the Administrative Agent to release (or, in the case
of clause (b)(ii) below, release or subordinate) the following: (a) any
Guarantor from its guaranty of any Obligation of any Loan Party as provided in
Section 11.22; and (b) any Lien held by the Administrative Agent for the benefit
of the Secured Parties against (i) any Collateral that is Sold by a Loan Party
in a Sale permitted by the Loan Documents (including pursuant to a valid waiver
or consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
8.2(d) or (e), (iii) any property that constitutes or becomes Excluded Property
(as defined in the Guaranty and Security Agreement), (iv) any 135
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10143.jpg]
property subject to such Lien owned by a Guarantor, upon the release of such
Guarantor from guaranty of any Obligation of any Loan Party in accordance with
the Loan Documents and (v) all of the Collateral and all Loan Parties, upon the
Termination Date. Each Lender and L/C Issuer hereby directs the Administrative
Agent, and the Administrative Agent hereby agrees, upon receipt of reasonable
advance notice from the Borrower, to execute and deliver or file such documents
and to perform other actions reasonably necessary to release the guaranties and
Liens when and as directed in this Section 10.10. Section 10.11 Additional
Secured Parties. The benefit of the provisions of the Loan Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not a Lender or L/C Issuer as long as, by
accepting such benefits, such Secured Party agrees, as among the Administrative
Agent and all other Secured Parties, that such Secured Party is bound by (and,
if requested by the Administrative Agent, (except in the case of Secured Hedging
Counterparties) shall confirm such agreement in a writing in form and substance
acceptable to the Administrative Agent) this Article X, Section 11.8 (Right of
Setoff), Sections 11.9 (Sharing of Payments) and 11.20 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
10.8 only to the extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of Pro Rata Share or similar concept, (b) except as set
forth specifically herein, each of the Administrative Agent, the Lenders and the
L/C Issuers shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document. Section 10.12 Intercreditor Agreements. Each Secured
Party hereby directs the Administrative Agent to enter into (a) any Acceptable
Intercreditor Agreement (or any amendment, restatement, supplement or other
modification thereto) in respect of any Indebtedness, Banking Services
Obligations or Obligations in respect of Secured Hedging Agreements that,
pursuant to the terms hereof, (i) is required or permitted to be subordinated in
right of payment and/or (ii) is secured by Liens, and with respect to which,
this Agreement contemplates an intercreditor, subordination or similar agreement
or arrangement. ARTICLE 11 MISCELLANEOUS Section 11.1 Amendments, Waivers, Etc.
(a) Except as specifically provided in Section 2.19 or 2.20, no amendment or
waiver of any provision of any Loan Document (other than the Fee Letter, the
Control Agreements and the L/C Reimbursement Agreements) and no consent to any
departure by any Loan Party therefrom shall be effective unless the same shall
be in writing and signed (1) in the case of an amendment, consent or waiver to
cure any ambiguity, omission, defect or inconsistency or granting a new Lien for
the benefit of the Secured Parties or extending an existing Lien over additional
property, by the Administrative Agent and the Borrower, (2) in the case of any
other 136 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10144.jpg]
waiver or consent, by the Required Lenders (or by the Administrative Agent with
the consent of the Required Lenders) and (3) in the case of any other amendment,
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower; provided, however, that no amendment,
consent or waiver described in clause (2) or (3) above shall, unless in writing
and signed by each Lender directly affected thereby (or by the Administrative
Agent with the consent of such Lender), in addition to any other Person the
signature of which is otherwise required pursuant to any Loan Document, do any
of the following: (i) waive or change any provision of Section 2.12(c); (ii)
increase the Commitment of such Lender or subject such Lender to any additional
obligation (which increase shall be deemed only to affect directly the Lender
whose Commitment is being increased); (iii) reduce (including through release,
forgiveness, assignment or otherwise) (A) the principal amount of, the interest
rate on, or any obligation of the Borrower to repay (whether or not on a fixed
date), any outstanding Loan owing to such Lender, (B) any fee or accrued
interest payable to such Lender or (C) if such Lender is a Revolving Credit
Lender, any L/C Reimbursement Obligation or any obligation of the Borrower to
repay (whether or not on a fixed date) any L/C Reimbursement Obligation;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to the financial covenant set forth in Section 5.1 or in any definition set
forth therein or principally used therein (it being understood that no change in
the calculation of any other interest, fee or premium due hereunder (including
any component definition thereof), nor any amendment, modification or waiver of,
or consent to departure from, the definition of the term “Consolidated Total
Leverage Ratio” (or any provision of any Loan Document referring to such term),
shall constitute a reduction in any rate of interest, fee or premium hereunder);
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8; (v) except as
provided in Section 10.10 or Section 11.22 (other than with respect to a release
of all or substantially all Collateral), release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the Borrower;
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or (vii)
amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9 (Sharing
of Payments), Section 11.22 or this Section 11.1; and provided, further, that
(x) any change to the definition of the term “Required Revolving Lenders” shall
the consent of the Required Revolving Lenders; 137
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10145.jpg]
(y) no amendment or waiver shall, unless signed by the Required Revolving
Lenders (or by the Administrative Agent with the consent of the Required
Revolving Lenders) (but without the consent of the Required Lenders) (A) amend
or waive compliance with the conditions precedent to the obligations of any
Revolving Credit Lenders to make any Revolving Loan (or of any L/C Issuer to
Issue any Letter of Credit or of the Swingline Lender to make any Swingline
Loan) in Section 3.2, (B) waive any Default or Event of Default for the purpose
of satisfying the conditions precedent to the obligations of the Revolving
Credit Lenders to make Revolving Loans (or of any L/C Issuer to Issue any Letter
of Credit or of the Swingline Lender to make any Swingline Loan) in Section 3.2,
(C) amend or waive compliance with any provision of Sections 2.1(a), 2.2, 2.3,
2.4, 2.8(d), 2.12(d) (solely to the extent pertaining to any Revolving Loan),
2.19(d), 2.20(c) (solely to the extent pertaining to any Revolving Loan) or
2.20(d), (D) amend or waive this clause (y) or the definitions of the terms used
in this clause (y) insofar as the definitions affect the substance of this
clause (y) or (E) amend any specific right of the Required Revolving Lenders to
grant or withhold consent or take or omit to take any action hereunder; and (z)
no amendment, waiver or consent shall affect the rights or duties under any Loan
Document of, or any payment to, the Administrative Agent (or otherwise modify
any provision of Article X or the application thereof), any L/C Issuer or any
SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by the Administrative Agent, such L/C Issuer or, as the case
may be, such SPV in addition to any signature otherwise required.
Notwithstanding anything to the contrary contained in this Section 11.1,
Administrative Agent may amend Schedule I to reflect assignments entered into
pursuant to Section 11.2. Notwithstanding anything to the contrary herein,
except as provided in Section 11.2(g), no Permitted Investor that is a Lender
shall have any right to approve or disapprove any amendment, waiver or consent
under the Loan Documents other than any amendment, waiver or consent that
disproportionately and adversely affects such Permitted Investor as compared to
other Lenders, and any such Term Loans held by a Permitted Investor for purposes
hereof shall be automatically deemed to be voted pro rata according to the Term
Loans of all other Lenders in the aggregate (other than the Permitted
Investors). (b) Each waiver or consent under any Loan Document shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on any Loan Party shall entitle any Loan
Party to any notice or demand in the same, similar or other circumstances. No
failure on the part of any Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. (c) Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver, consent or other modification
hereunder, except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders), (ii) the principal of such Lender’s Loans shall not be reduced or
forgiven without the consent of such Lender and (iii) the interest rate
applicable to Obligations owing to a Defaulting Lender may not be reduced
without the consent of such Lender (unless the applicable amendment, waiver or
consent has been consented to by all non-Defaulting Lenders and does not treat
the Obligations owing to such Defaulting Lender in a disproportionately adverse
manner as compared to the Obligations owing to non-Defaulting Lenders). (d) In
addition, notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any 138 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10146.jpg]
tranche (“Refinanced Loans”) with replacement term loans (“Replacement Loans”);
provided that (a) the aggregate principal amount of such Replacement Loans shall
not exceed the aggregate principal amount of such Refinanced Loans (plus (1) any
additional amounts permitted to be incurred under Section 8.1; provided that, to
the extent any such additional amounts are secured, the related Liens are
permitted under Section 8.2, and (2) the amount of accrued interest, penalties
and premium (including tender premium) thereon, any committed but undrawn amount
and underwriting discounts, fees (including upfront fees, original issue
discount or initial yield payments), commissions and expenses associated
therewith), (b) the All-In Yield with respect to such Replacement Loans (or
similar interest rate spread applicable to such Replacement Loans) shall not be
higher than the All-In Yield for such Refinanced Loans (or similar interest rate
spread applicable to such Refinanced Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Loans at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Loans prior to the time of such
incurrence), (d) any Replacement Loans may rank pari passu with or junior to any
then-existing tranche of Term Loans in right of payment and/or security or may
be unsecured (and to the extent the relevant Replacement Loans are subordinated
in right of payment or are secured by Collateral, they shall be subject to an
Acceptable Intercreditor Agreement), (e) any Replacement Loans may participate
in any mandatory prepayment of Term Loans and (f) all other terms and conditions
(other than with respect to pricing, premiums and optional prepayment or
redemption terms) applicable to such Replacement Loans shall be (i)
substantially identical to, or (taken as a whole as determined by the Borrower
in its reasonable judgment) are no more favorable to the lenders or holders
providing such Replacement Loans than those applicable to the Refinanced Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest Scheduled Maturity Date of the Loans
in effect immediately prior to such refinancing or (ii) reasonably acceptable to
the Administrative Agent (it being agreed that terms and conditions of any
Replacement Loans that are more favorable to the Lenders of such Replacement
Loans than those contained in the Loan Documents and are then conformed (or
added) to the Loan Documents pursuant to the applicable amendment shall be
deemed acceptable to the Administrative Agent). (e) Notwithstanding anything to
the contrary contained in this Section 11.1 or any other provision of this
Agreement or any provision of any other Loan Document: (i) the Borrower and the
Administrative Agent may, without the input or consent of any Lender, amend,
supplement and/or waive any Collateral Document to (A) comply with any
Requirement of Law or the advice of counsel or (B) cause such Collateral
Document to be consistent with this Agreement and/or the relevant other Loan
Documents, (ii) the Borrower and the Administrative Agent may, without the input
or consent of any other Lender (other than the relevant Lenders (including
Incremental Loan Lenders) providing Loans under such Sections), effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the reasonable opinion of the Borrower and the Administrative Agent to (A)
effect the provisions of Section 2.19, 2.20 or 11.19, or any other provision
specifying that any waiver, amendment or modification may be made with the
consent or approval of the Administrative Agent and/or (B) add terms (including
representations and warranties, conditions, prepayments, covenants or events of
default and terms contemplated by the definition of “Acceptable Intercreditor
Agreement”), in connection with the addition of any Loan or Commitment
hereunder, any Incremental Equivalent Debt or any Replacement Loans that are
favorable to the then-existing Lenders (taken as a whole), as reasonably
determined by the Administrative Agent (it being understood that, where
applicable, any such amendment may be effectuated as part of an Incremental
Amendment, Extension/Modification Amendment and/or an amendment in respect of
Replacement Loans); 139 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10147.jpg]
(iii) if the Administrative Agent and the Borrower have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision solely to
address such matter as reasonably determined by them acting jointly, (iv) the
Administrative Agent and the Borrower may amend, restate, amend and restate,
supplement or otherwise modify any Acceptable Intercreditor Agreement as
provided therein, (v) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (i) to add one or more additional credit facilities to this
Agreement and to permit any extension of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the relevant benefits of this Agreement and the other Loan Documents and (ii)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and/or Required Revolving Lenders on
substantially the same basis as the Lenders prior to such inclusion; provided
that no additional revolving credit facilities may be added and no change to the
definition or determination of Required Revolving Lenders may be made without
the consent of the Required Revolving Lenders, and (vi) any amendment, waiver or
modification of any term or provision that directly affects Lenders under one or
more tranches and does not directly affect Lenders under one or more other
tranches may be effected with the consent of Lenders owning 50% of the aggregate
unused Commitments and Term Loans of such directly affected tranche in lieu of
the consent of the Required Lenders. Section 11.2 Assignments and
Participations; Binding Effect. (a) Binding Effect. This Agreement shall become
effective when it shall have been executed by Holdings, the Borrower, the
Administrative Agent and the Swingline Lender, and when the Administrative Agent
shall have been notified by each Lender and L/C Issuer that such Lender or L/C
Issuer has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, Holdings, the Borrower (in each case
except for Article X), the Administrative Agent, the Swingline Lender, each
Lender and L/C Issuer and, to the extent provided in Section 10.11, each other
Indemnitee and Secured Party and, in each case, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document (including
in Section 10.9), none of Holdings, the Borrower, any Lender, any L/C Issuer,
the Swingline Lender or the Administrative Agent shall have the right to assign
any rights or obligations hereunder or any interest herein. (b) Right to Assign.
Each Lender may sell, transfer, negotiate or assign (a “Transfer”) all or a
portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to: (i) any existing Lender (other than the Borrower, the Permitted
Investors or any of their respective Affiliates except pursuant to a Permitted
Loan Retirement or pursuant to Section 11.2(h) or an assignment to an Affiliated
Lender to the extent expressly permitted under Section 11.2(g)); (ii) any
Affiliate or Approved Fund of any existing Lender (other than the Borrower, the
Permitted Investors or any of their respective Affiliates except pursuant to a
Permitted Loan Retirement, pursuant to Section 11.2(h) or an assignment to an
Affiliated Lender 140 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10148.jpg]
to the extent expressly permitted under Section 11.2(g)) or (iii) any other
Eligible Assignee (other than the Borrower, the Permitted Investors or any of
their respective Affiliates except pursuant to a Permitted Loan Retirement or an
assignment to an Affiliated Lender to the extent expressly permitted under
Section 11.2(g)), acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and, as long as no Event of
Default under Section 9.1(a) or 9.1(d) has occurred and is continuing, the
Borrower (which acceptance shall not be unreasonably withheld or delayed);
provided, however, that (x) such Transfers do not have to be ratable between the
Facilities but must be ratable among the obligations owing to and owed by such
Lender with respect to a Facility, (y) for each Facility, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Commitments and L/C Obligations subject to
any such Transfer shall be in a minimum amount of $1,000,000, unless such
Transfer is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such Facility or is made with the prior consent of the
Borrower and the Administrative Agent and (z) no Transfers may be made to a
Disqualified Lender unless an Event of Default under Section 9.1(d) has occurred
and is continuing. To the extent that any Transfer is purported to be made to a
Disqualified Lender in violation of the foregoing clause (z), such Disqualified
Lender shall be required immediately (and in any event within five (5) Business
Days) to assign all Loans and Commitments then owned by such Disqualified Lender
to another Lender (other than a Defaulting Lender) or person permitted to become
a Lender pursuant to this Section 11.2 (and the Borrower shall be entitled to
seek specific performance in regards to this sentence). As to Transfers
requiring the Administrative Agent’s consent, the withholding of such consent
for Transfers to the Borrower or any of its Affiliates (other than an Affiliated
Lender in accordance with Section 11.2(g)) or to a holder of Subordinated Debt
issued by the Borrower or any of its Affiliates (other than an Affiliated Lender
in accordance with Section 11.2(g)) shall not be deemed to be unreasonable. (c)
Procedure. The parties to each Transfer made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Transfer, together with any existing Note subject to such
Transfer (or any affidavit of loss therefor acceptable to the Administrative
Agent), any tax forms required to be delivered pursuant to Section 2.17(g) and
payment of an assignment fee in the amount of $3,500, provided that (1) if a
Transfer by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
Transfer, and (2) if a Transfer by a Lender is made to an assignee that is not
an Affiliate or Approved Fund of such assignor Lender, and concurrently to one
or more Affiliates or Approved Funds of such assignee, then only one assignment
fee of $3,500 shall be due in connection with such Transfer. Upon receipt of all
the foregoing, and conditioned upon such receipt and, if such assignment is made
in accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment. (d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to 141
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10149.jpg]
such Assignment, relinquish its rights (except for those surviving the
termination of the Commitments and the payment in full of the Obligations) and
be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Article X, Section 11.8 (Right of Setoff) and 11.9 (Sharing of Payments) to the
extent provided in Section 10.11 (Additional Secured Parties)). (e) Grant of
Security Interests. In addition to the other rights provided in this Section
11.2, each Lender may grant a security interest in, or otherwise assign as
collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to the Administrative Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Securities by notice
to the Administrative Agent; provided, however, that no such holder or trustee,
whether because of such grant or assignment or any foreclosure thereon (unless
such foreclosure is made through an assignment in accordance with clause (b)
above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder. (f) Participants
and SPVs. In addition to the other rights provided in this Section 11.2, each
Lender may, (x) with notice to the Administrative Agent and the Borrower, grant
to an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from the Administrative Agent or the Borrower, sell
participations to one or more Eligible Assignees in or to all or a portion of
its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(g) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (ii) and (iii) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(iv) (or amendments, consents and
waivers with respect to Section 10.10 to release all or 142
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10150.jpg]
substantially all of the Collateral). No party hereto shall institute (and each
of Borrower and Holdings shall cause each other Loan Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (g) Affiliated
Lenders. (i) In addition to the other rights provided in this Section 11.2, each
Lender may assign all or a portion of any of its Term Loans to any Person who,
after giving effect to such assignment, would be an Affiliated Lender (without
the consent of any Person but subject to acknowledgment by the Administrative
Agent (which acknowledgment shall be provided promptly after request therefor))
on a non-pro rata basis (A) through Permitted Loan Retirements or (B) through
open market purchases; provided that: (A) the assigning Lender and the
Affiliated Lender purchasing such Lender’s tranche or tranches of Term Loans
shall execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit I hereto (an “Affiliated Lender Assignment
and Assumption”), it being understood that each Affiliated Lender Assignment and
Assumption (other than with respect to an assignment to an Affiliated Debt Fund)
shall, among other things, provide for a power of attorney in favor of the
Administrative Agent to vote the claims in respect of Term Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) of this
subsection 11.2(g); (B) for the avoidance of doubt, Lenders shall not be
permitted to assign any tranche of Revolving Loan Commitments or Revolving Loans
to an Affiliated Lender and any purported assignment of any tranche of Revolving
Loan Commitments or Revolving Loans to an Affiliated Lender shall be null and
void; (C) at the time of such assignment and after giving effect to such
assignment, the aggregate principal amount of all Term Loans held by all
Affiliated Lenders (other than Affiliated Debt Funds) (or in which Affiliated
Lenders have a 143 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10151.jpg]
participation) shall not exceed twenty-five percent (25%) of all Term Loans
outstanding under this Agreement. (ii) Notwithstanding anything to the contrary
in this Agreement, no Affiliated Lender (other than an Affiliated Debt Fund)
shall have any right to (A) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Loan Parties are not invited or (B) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or any representative of any Loan Party. (iii)
Notwithstanding anything in Section 11.1 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders, all
affected Lenders or all Lenders have (A) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, (B)
otherwise acted on any matter related to any Loan Document or (C) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, an
Affiliated Lender (other than Affiliated Debt Fund) shall be deemed to have
voted its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders (other than Affiliated Debt Funds); provided that, without
the consent of an Affiliated Lender, no such amendment, modification, waiver,
consent or other action shall (1) increase any Commitment of such Affiliated
Lender, (2) extend the due date for any scheduled installment of principal
(including the maturity date) of any Term Loan held by such Affiliated Lender,
(3) extend the due date for interest under the Loan Documents owed to such
Affiliated Lender, (4) reduce any amount owing to such Affiliated Lender under
any Loan Document or (5) disproportionately adversely affect such Affiliated
Lender differently than other similarly situated Lenders, in each case except as
provided in clause (iv) of this subsection 11.2(g); and provided, further, that
each Affiliated Lender shall receive its ratable portion of any fee received in
respect of any such amendment, modification, waiver or consent. (iv) Each
Affiliated Lender (other than an Affiliated Debt Fund), solely in its capacity
as a holder of any tranche of Term Loans, hereby agrees, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if any Loan
Party shall be subject to any Insolvency Proceeding, with respect to any matter
requiring the vote of holders of any tranche of Term Loans during the pendency
of an Insolvency Proceeding (including voting on any plan of reorganization
pursuant to 11 U.S.C. §1126), such Affiliated Lender irrevocably authorizes and
empowers Administrative Agent to vote and/or object on behalf of such Affiliated
Lender in connection with any plan of reorganization with respect to the Loans
held by such Affiliated Lender in accordance with clause (iii) above of this
subsection 11.2(g) (without regard to clauses (2), (3) and (4) of the proviso to
such clause (iii)); provided that each Affiliated Lender shall be entitled to
vote or object in its sole discretion (and not in accordance with the direction
of Administrative Agent) in accordance with clause (iii) of this subsection
11.2(g), including in connection with any plan of reorganization, to the extent
any such plan of reorganization proposes to treat any Term Loans held by such
Affiliated Lender in a manner that is more adverse to the interests of such
Affiliated Lender than the proposed treatment of Term Loans held by other
Lenders that are not Affiliated Lenders is to the interests of such other
Lenders. For the avoidance of doubt, the Lenders and each Affiliated Lender
agree and acknowledge that the provisions set forth in this clause (iv), and the
related provisions set forth in each Affiliated 144
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10152.jpg]
Lender Assignment and Assumption, constitute a “subordination agreement” as such
term is contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code,
and, as such, would be enforceable for all purposes in any case where a Loan
Party has filed for protection under the Bankruptcy Code. (v) For purposes of
determining whether the Required Lenders have consented to any amendment or
waiver under Section 11.1, the aggregate amount of Loans held by Affiliated Debt
Funds will be excluded to the extent in excess of 49.9% of the amount required
to constitute Required Lenders. (h) Any Lender may, so long as no Event of
Default has occurred and is continuing or would result therefrom, assign all or
a portion of its rights and obligations with respect to the Term Loans and the
Term Loan Commitments under this Agreement to Holdings, the Borrower or any of
its Subsidiaries through (x) Permitted Loan Retirements or (y) open market
purchase on a non-pro rata basis; provided that: (i) (x) if the assignee is
Holdings or a Subsidiary of the Borrower, upon such assignment, transfer or
contribution, the applicable assignee shall automatically be deemed to have
contributed or transferred the principal amount of such Term Loans and Term Loan
Commitments, plus all accrued and unpaid interest thereon, to the Borrower; or
(y) if the assignee is the Borrower (including through contribution or transfers
set forth in clause (x)), (a) the principal amount of such Term Loans and Term
Loan Commitment, along with all accrued and unpaid interest thereon, so
contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans and Term Loan Commitments of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans and Term Loan Commitments then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans and Term Loan Commitments, and the Administrative Agent, upon receipt of
such notice, shall reflect the cancellation of the applicable Term Loans in the
Register; and (ii) purchases of Term Loans and Term Loan Commitments pursuant to
this subsection (l) may not be funded with the proceeds of Revolving Loans.
Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrower agrees to pay or reimburse upon presentation of a
reasonably detailed statement (a) the Administrative Agent for all actual
reasonable and documented out-of-pocket costs and expenses incurred by it or any
of its Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith), in each case including the actual reasonable and documented fees,
charges and disbursements of one legal counsel to the Administrative Agent and
such Related Persons, taken as a whole (and one legal counsel in any material
local jurisdiction, to the extent necessary, to all such Persons), fees, costs
and expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Facilities by the Administrative Agent in its sole discretion
and fees, charges and disbursements of the auditors, appraisers and other of
their Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) Administrative Agent 145
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10153.jpg]
for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations to the extent such review or examination is (x)
conducted in connection with an inspection required to be reimbursed by the
Borrower under Section 7.7 or (y) is commenced during the continuation of an
Event of Default (which review or examination shall be reimbursed, in addition
to the reasonable out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by such Agent for its examiners) and (c) the
Administrative Agent, its Related Persons, and each Lender and L/C Issuer for
all actual reasonable and documented out-of-pocket costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including actual reasonable
and documented fees and disbursements of counsel, limited to one legal counsel
to the Administrative Agent, its Related Persons and each Lender and L/C Issuer,
taken as a whole (and appropriate local counsel in each material jurisdiction,
to the extent necessary, to all such Persons). Section 11.4 Indemnities. (a) The
Borrower agrees to indemnify, hold harmless and defend the Administrative Agent,
each Lender, each L/C Issuer, each Secured Hedging Counterparty and each of
their respective Related Persons (each such Person being an “Indemnitee”) from
and against all losses, disputes, claims, damages, and liabilities of any kind
(including, without limitation, any environmental liabilities) which may be
incurred by, or asserted against, any such Indemnitee in connection with (i) any
Loan Document, any related document, any Disclosure Document, any Obligation (or
the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit, any Related
Transaction, or any securities filing of, or with respect to, any Group Member,
(ii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iii) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted from (1) the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Persons, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order, (2) a material breach of any obligations of
such Indemnitee under any Loan Document by such Indemnitee or its Related
Persons as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or (3) arises out of any litigation,
investigation or proceeding brought by such Indemnitee against another
Indemnitee (other than any litigation, investigation or proceeding that is
brought by or against the Administrative Agent, any L/C Issuer or the Lead
Arranger, acting in its capacity as such) that does not involve any act or
omission of Holdings, the Borrower or any of its Subsidiaries; provided, further
that, in the case of legal fees and expenses of the Indemnitees, the Borrower
shall not have any liability for the reimbursement of more than one outside
counsel (and, in the event of an actual conflict between or among an Indemnitee
or Indemnitees where the applicable Indemnitee or Indemnitees inform the
Borrower in writing of such conflict, one additional outside counsel, as may be
reasonably required, to all affected Indemnitees, taken as a whole) and one
local counsel in each relevant material jurisdiction as may be reasonably
required (which may include a single special counsel acting in multiple
jurisdictions). Each Indemnitee shall be 146
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10154.jpg]
obligated to refund or return any and all amounts paid by the Borrower pursuant
to this Section 11.4 to such Indemnitee to the extent such Indemnitee is not
entitled to payment thereof in accordance with the terms hereof. In the case of
reimbursement of costs and expenses, such amounts shall be payable by the
Borrower after receipt by the Borrower of an invoice setting forth such costs
and expenses in reasonable detail, together with backup documentation supporting
the relevant reimbursement request. This paragraph shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim. (b) Without limiting the foregoing, “Indemnified
Matters” includes all Environmental Liabilities, including those arising from,
or otherwise involving, any property of any Related Person or any actual,
alleged or prospective damage to property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or natural resource or any property on or contiguous to any
real property of any Related Person, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Related Person or the owner, lessee or operator of any property of any Related
Person through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by any
Secured Party or following any Secured Party having become the
successor-in-interest to any Loan Party and (ii) are attributable solely to acts
of such Indemnitee. (c) The Borrower shall not be liable for any settlement of
any litigation, investigation or proceeding effected without the written consent
of the Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned), but if any litigation, investigation or proceeding is settled with
the written consent of the Borrower, or if there is a final judgment against any
Indemnitee in any such litigation, investigation or proceeding, the Borrower
agrees to indemnify and hold harmless each Indemnitee to the extent and in the
manner set forth in paragraph (a) above. Section 11.5 Survival. Any
indemnification or other protection provided to any Indemnitee pursuant to any
Loan Document (including pursuant to Section 2.16 (Breakage Costs; Increased
Costs; Capital Requirements), Section 2.17 (Taxes), Article X (The
Administrative Agent), Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) or this Section 11.5) and all representations and warranties made
in any Loan Document shall (A) survive the termination of the Commitments and
the payment in full of other Obligations and (B) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns. Section 11.6 Limitation
of Liability for Certain Damages. In no event shall any Indemnitee or any Group
Member be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings), except in the case of a Group Member, for any such damages
payable to a third party for which an Indemnitee is entitled to indemnification
under this Agreement. Each of Holdings and the Borrower, and each Lender, Agent
and Indemnitee, hereby waives, releases and agrees (and shall cause each other
Loan Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor. Section 11.7
Lender-Debtor Relationship. The relationship between the Lenders, the L/C
Issuers and the Administrative Agent, on the one hand, and the Loan Parties, on
the other hand, is solely that of lender and debtor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein. 147 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10155.jpg]
Section 11.8 Right of Setoff. The Administrative Agent, each Lender, each L/C
Issuer and each Affiliate (including each branch office thereof) of any of them
is hereby authorized, without notice or demand (each of which is hereby waived
by Holdings and the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of Holdings or the
Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. The Administrative
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Agents, the Lenders and the L/C
Issuers and their Affiliates and other Secured Parties may have. No Lender or
L/C Issuer shall exercise any such right of set off without the prior written
consent of the Administrative Agent. Section 11.9 Sharing of Payments, Etc. If
any Lender, directly or through an Affiliate or branch office thereof, obtains
any payment of any Obligation of any Loan Party (whether voluntary, involuntary
or through the exercise of any right of setoff or the receipt of any Collateral
or “proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Sections 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), 2.17 (Taxes), 2.18 (Substitution of Lenders) and 11.2
(Assignments and Participations; Binding Effect) and other than in connection
with any Permitted Loan Retirement or otherwise in accordance with the Loan
Documents and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Administrative Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. Section 11.10 Marshaling; Payments
Set Aside. No Secured Party shall be under any obligation to marshal any
property in favor of any Loan Party or any other party or against or in payment
of any Obligation. To the extent that any Secured Party receives a payment from
the Borrower, from the proceeds of the Collateral, from the exercise of its
rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred. Section 11.11 Notices. (a) Addresses. All notices,
demands, requests, directions and other communications required or expressly
authorized to be made by this Agreement shall, whether or not specified to be in
writing but unless otherwise expressly specified to be given by any other means,
be 148 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10156.jpg]
given in writing and (i) addressed to (A) if to Holdings or the Borrower, to
Borrower pursuant to its notice address set forth on Schedule II attached
hereto, (B) if to the Administrative Agent, the Collateral Agent or the L/C
Issuer, to its notice address set forth on Schedule II, and (C) otherwise to the
party to be notified at its address specified opposite its name on Schedule II
or on the signature page of any applicable Assignment, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545- 6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of the Borrower and the Administrative Agent, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E- System. (b) Effectiveness.
All communications described in clause (a) above and all other notices, demands,
requests and other communications made in connection with this Agreement shall
be effective and be deemed to have been received (i) if delivered by hand, upon
personal delivery, (ii) if delivered by overnight courier service, one Business
Day after delivery to such courier service, (iii) if delivered by mail, when
deposited in the mails, (iv) if delivered by facsimile (other than to post to an
E- System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt
of confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting in an appropriate location
and the date access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to the Administrative Agent pursuant to Article
II or Article X shall be effective until received by the Administrative Agent.
Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a), the Administrative Agent, the Borrower, the
Lenders, the L/C Issuers and each of their Related Persons is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each of Holdings, the Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions. (b) Signatures. Subject to the
provisions of Section 11.11(a), (i)(A) no posting to any E-System shall be
denied legal effect merely because it is made electronically, (B) each E
Signature on any such posting shall be deemed sufficient to satisfy any
requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, any applicable provision of any UCC, the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural Requirement of Law
governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which each Secured Party and Loan Party
may rely and assume the authenticity thereof, (iii) each such posting containing
a signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, 149 [[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10157.jpg]
have the same effect and weight as a signed paper original and (iv) each party
hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E-System or E-Signature on any such posting
under the provisions of any applicable Requirement of Law requiring certain
documents to be in writing or signed; provided, however, that nothing herein
shall limit such party’s or beneficiary’s right to contest whether any posting
to any E-System or E-Signature has been altered after transmission. (c) Separate
Agreements. All uses of an E-System shall be governed by and subject to, in
addition to Section 11.11 and this Section 11.12, separate terms and conditions
posted or referenced in such E-System and related Contractual Obligations
executed by Secured Parties and Group Members in connection with the use of such
E-System. (d) Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. Neither the
Administrative Agent nor or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein. No warranty of any kind
is made by the Administrative Agent or any of its Related Persons in connection
with any E Systems or Electronic Transmission, including any warranty of
merchantability, fitness for a particular purpose, non- infringement of
third-party rights or freedom from viruses or other code defects. Each of
Holdings, the Borrower and each Secured Party agrees (and each of Holdings and
the Borrower shall cause each other Loan Party to agree) that the Administrative
Agent has no any responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System. Section 11.13 Governing
Law. This Agreement, each other Loan Document that does not expressly set forth
its applicable law, and the rights and obligations of the parties hereto and
thereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York. Section 11.14 Jurisdiction. (a) Submission to
Jurisdiction. Any legal action or proceeding with respect to any Loan Document
shall be brought in the courts of the State of New York located in the City of
New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
each of Holdings and the Borrower hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of the
Administrative Agent to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent the Administrative Agent determines that
such action is necessary or appropriate to exercise its rights or remedies
solely under the Collateral Documents. The parties hereto (and, to the extent
set forth in any other Loan Document, each other Loan Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions. (b)
Service of Process. Each of Holdings and Borrower (and, to the extent set forth
in any other Loan Document, each other Loan Party) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Holdings and the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. 150
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10158.jpg]
(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction. Section 11.15 Waiver of Jury Trial. Each party hereto hereby
irrevocably waives trial by jury in any suit, action or proceeding with respect
to, or directly or indirectly arising out of, under or in connection with, any
Loan Document or the transactions contemplated therein or related thereto
(whether founded in contract, tort or any other theory). Each party hereto (A)
certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into the Loan
Documents, as applicable, by the mutual waivers and certifications in this
Section 11.15. Section 11.16 Severability. Any provision of any Loan Document
being held illegal, invalid or unenforceable in any jurisdiction shall not
affect any part of such provision not held illegal, invalid or unenforceable,
any other provision of any Loan Document or any part of such provision in any
other jurisdiction. Section 11.17 Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof. Section 11.18
Entire Agreement. The Loan Documents embody the entire agreement of the parties
and supersede all prior agreements and understandings relating to the subject
matter thereof and any prior letter of interest, commitment letter, fee letter,
confidentiality and similar agreements involving any Loan Party and any of the
Administrative Agent, any Lender or any L/C Issuer or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect. In the event of any conflict between the terms of this Agreement and any
other Loan Document, the terms of this Agreement shall govern (unless such terms
of such other Loan Documents are necessary to comply with applicable
Requirements of Law, in which case such terms shall govern to the extent
necessary to comply therewith). Section 11.19 Acceptable Intercreditor
Agreements. (a) Each of the Lenders, the L/C Issuers and the other Secured
Parties acknowledges that obligations of the Borrower and the Guarantors under
certain Indebtedness are required or permitted to be, under the terms hereof, to
be subject to any Acceptable Intercreditor Agreement. Each of the Lenders, the
L/C Issuers and the other Secured Parties hereby irrevocably authorizes and
directs the Administrative Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent, authorization or other
action by such Secured Party, (i) from time to time upon the request of the
Borrower, in connection with the establishment, incurrence, amendment,
refinancing or replacement of any such Indebtedness, any Acceptable
Intercreditor Agreement (it being understood that the Administrative Agent is
hereby authorized and directed to determine the terms and conditions of any such
Acceptable Intercreditor Agreement as contemplated by the definition of such
term), including any amendment, supplement or other modification to any Loan
Document to implement the terms of any Acceptable Intercreditor Agreement, and
(ii) any documents relating thereto. 151 [[NYCORP:3713047v14:05/10/2018--10:17
PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10159.jpg]
(a) Each of the Lenders, the L/C Issuers and the other Secured Parties hereby
irrevocably (i) consents to the treatment of the Liens and the Obligations to be
provided for under any Acceptable Intercreditor Agreement, (ii) agrees that,
upon the execution and delivery thereof, such Secured Party will be bound by the
provisions of any Acceptable Intercreditor Agreement (including any purchase
option(s) contained therein) as if it were a signatory thereto and will take no
actions contrary to the provisions of any Acceptable Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent as a result of any action taken by the
Administrative Agent pursuant to this Section or in accordance with the terms of
any Acceptable Intercreditor Agreement and (iv) authorizes and directs the
Administrative Agent to carry out the provisions and intent of each such
document. (b) Each of the Lenders, the L/C Issuers and the other Secured Parties
hereby irrevocably further authorizes and directs the Administrative Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Acceptable Intercreditor
Agreement that the Borrower may from time to time request (i) to give effect to
any establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Indebtedness contemplated hereby to be subject thereto, (ii)
to confirm for any party that such Acceptable Intercreditor Agreement is
effective and binding upon the Administrative Agent on behalf of the Secured
Parties or (iii) to effect any other amendment, supplement or modification so
long as the resulting agreement would constitute an Acceptable Intercreditor
Agreement if executed at such time as a new agreement. (c) Each of the Lenders,
the L/C Issuers and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Collateral Document to add or remove any legend
that may be required pursuant to any Acceptable Intercreditor Agreement. (d) THE
PROVISIONS OF THIS SECTION 11.19 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT
PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
EACH ACCEPTABLE APPLICABLE INTERCREDITOR AGREEMENT TO UNDERSTAND ALL OF THE
TERMS AND CONDITIONS THEREOF. EACH OF THE LENDERS, THE L/C ISSUERS AND THE OTHER
SECURED PARTIES IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF EACH
ACCEPTABLE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER, ANY L/C ISSUER OR ANY OTHER SECURED PARTY AS TO
THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN ANY ACCEPTABLE
INTERCREDITOR AGREEMENT. The provisions of this Section 11.19 are intended as an
inducement to the holders of any Indebtedness that is required or permitted to
be, under the terms hereof, to be subject to an Acceptable Intercreditor
Agreement to extend credit to the Borrower or the other Loan Parties, and such
holders are intended third-party beneficiaries of such provisions. Section 11.20
Non-Public Information; Confidentiality. (a) Each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations). 152
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10160.jpg]
(b) Each Lender, L/C Issuer, the Administrative Agent and the Lead Arranger
agrees (and each Lender agrees to cause its SPV, if any) to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or the Administrative Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, on a “need to know” basis solely in connection with the
transactions contemplated hereby and who are advised of the confidential nature
of such information and are instructed to keep such information confidential;
provided that such Person shall be responsible for its Related Persons
compliance with this Section 11.20, (iii) to the extent such information
presently is or hereafter becomes available to such Lender, L/C Issuer or the
Administrative Agent, as the case may be, on a non-confidential basis from a
source other than any Loan Party and not, to the knowledge of such Person, in
violation of any confidentiality agreement or obligation owed to any other
Person and other than as a result of a breach of this Section 11.20 by such
Person or its Related Persons, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority; provided that, other than disclosure required to
meet Securities and Exchange Commission reporting requirements, unless
prohibited by applicable Requirements of Law or by the rules governing the
process requiring such disclosure, (x) it will promptly notify the Borrower of
the existence, terms and circumstances surrounding such requirement, (y) it will
consult with the Borrower on the advisability of taking legally available steps
to resist or narrow such requirement and (z) it will identify to the Borrower
any such information which is legally required to be disclosed, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency in
each case to the extent required by such examiner, association, organization or
agency in connection with the administration of the Loans, regulatory
examinations or ratings or proposed rating of the Loans or otherwise to the
extent consisting of general portfolio information that does not identify any
Loan Party or any of their Subsidiaries, or otherwise to the extent consisting
of general portfolio information that does not identify any Loan Party or any of
their Subsidiaries, (vii) to current or prospective Eligible Assignees, SPVs
grantees of any option described in Section 11.2(f), participants or Persons
that hold a security interest in any Lender’s rights under this Agreement in
accordance with Section 11.2(e) (and those Persons for whose benefit such holder
of a security interest is acting), direct or contractual counterparties to any
Hedging Agreement permitted hereunder and to their respective Related Persons,
in each case to the extent such assignees, participants, secured parties (and
such benefited Persons), counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 11.20 and, in
each case, other than Disqualified Lenders and (viii) in connection with the
exercise of any remedy under any Loan Document. In the event of any conflict
between the terms of this Section 11.20 and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Loan Document),
the terms of this Section 11.20 shall govern. Section 11.21 Patriot Act Notice.
Each Lender subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)
hereby notifies the Borrower that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of the Borrower and other information allowing
such Lender to identify the Borrower in accordance with such act. Section 11.22
Release of Guarantors. Notwithstanding anything in Section 11.2 to the contrary,
(a) any Subsidiary that is a Guarantor shall automatically be released from its
obligations under the Loan Documents (and its guarantee of the Obligations shall
be automatically released) (i) upon the consummation of any permitted
transaction or series of related transactions if as a result thereof such 153
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10161.jpg]
Subsidiary ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder)) and/or (ii) upon the occurrence of the Termination Date
and (b) any such Subsidiary that qualifies as an “Excluded Subsidiary” shall be
released by the Administrative Agent promptly following the request therefor by
the Borrower. In connection with any such release, the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence termination or release; provided, that upon the request of the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying that the relevant transaction has been consummated in
compliance with the terms of this Agreement. Any execution and delivery of any
document pursuant to the preceding sentence of this Section 11.22 shall be
without recourse to or warranty by the Administrative Agent (other than as to
the Administrative Agent’s authority to execute and deliver such documents).
Section 11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. [SIGNATURE PAGES FOLLOW] 154
[[NYCORP:3713047v14:05/10/2018--10:17 PM]]



--------------------------------------------------------------------------------



 
[wtm10q63018ex10162.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10163.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10164.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10165.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10166.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10167.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10168.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10169.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10170.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10171.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10172.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10173.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10174.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10175.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10176.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10177.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10178.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10179.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63018ex10180.jpg]




--------------------------------------------------------------------------------



 